Case OSS Document 1 Filed on 09/19/19 oo Page 1 of 73
. i United States Courts

 

Southern District of Texas
FILED
UNITED STATES DISTRICT COURT SEP 19 2019
SOUTHERN DISTRICT OF TEXAS ;
HOUSTON DIVISION David J. Bradley, Clerk of Court
Kashmir Khalistan Referendum Front “KKRF”
anon profit organization;
Ms. TFK:; an individual!
Civ. No.
Mr. SMS, an individual?
for themselves and COMPLAINT
their detained, disappeared, tortured and deceased
relatives, left presently unnamed
CLASS ACTION
Plaintiffs,
Vv.
JURY TRIAL DEMANDED
Narendra MODI,

a national of India and
Prime Minister of India

Amit SHAH,
a national of India
and Union Home Minister of India

Kanwal Jeet Singh DHILLON

Lt. General of Indian Army,

Commander of Indian Forces in Indian occupied
Kashmir

Defendants

Ne Ne ee ee ee ee ee ee ee ee eee ee ee ee ee

 

The Plaintiffs, allege the following:

I. PRELIMINARY STATEMENT

 

182 The Plaintiffs “TFK” and “SMS” are natural persons, individuals and residents of the United States who are
withholding their complete names at this stage of the proceedings owing to well-founded fear of retaliation from the
state and non-state actors against their family members residing in India. Acting under the acronyms, the Plaintiffs
affirm their statements and narrative provided in this complaint and plaintiffs will be available for in person and in
camera appearance before the court to testify, if and when required by this court.
 

. Case BO Document 1 Filed on 09/19/19 yer Page 2 of 73

1. On August 5, 2019, the Indian government, headed by the defendant Narendra Modi with
the active cooperation of the defendant Amit Shah illegally, unilaterally and in violation
of international law annexed the region of Jammu and Kashmir which had been under the

occupation of India since 1947.

 

2. Since then, through defendant Kanwal Jeet Singh Dhillon, defendants Modi and Shah
have enforced a complete and violent clamp down? which includes, curfew, complete
communication lock down, depravity of basic necessities to the inhabitants, illegal
detentions, enforced disappearances, torture and extra judicial killings’.

3. September 14, 2019 news published by the Associated Press reports the situation in
Kashmir under defendants’ control, as:

“Dar’s account of violence and intimidation by Indian soldiers was not
unusual. In more than 50 interviews, residents in a dozen villages in
Kashmir told The Associated Press that the military had raided their
homes since India’s government imposed a security crackdown in the
region on Aug. 5. They said the soldiers inflicted beatings and electric
shocks, forced them to eat dirt or drink filthy water, poisoned their food
supplies or killed livestock, and threatened to take away and marry their
female relatives. Thousands of young men have been arrested”.

See AP Sept 14 report “Kashmiris allege night terror by Indian troops in
crackdown” at:

https://www.apnews.com/52b06al 24a5a4469984793d3c208733d

 

3 See August {5" report by The Economist “In its struggle to subdue Kashmir, India is stripping it of liberties”
https://www.economist.com/asia/20 1 9/08/15/in-its-strug gle-to-subdue-kashmir-india-is-stripping-it-of-liberties
“ See AFP report dated Sept 10, 2019 “Kashmir families allege brutality by Indian forces”

https://news. yahoo.com/kashmir-families-allege-brutality-indian-forces-085243984.html

2
. Case 1S-CV-08° Gy Document 1 Filed on 09/19/19 ys Page 3 of 73

4, In addition to already deployed 700,000 Indian Army in the Indian occupied Jammu &
Kashmir region Defendant Modi and Shah deployed additional 35,000 troops under the
command of defendant Dhillon. Indian forces have been committing human rights
violations including extra judicial killings, torture, raping women and shooting children
with pellet guns. However, since August 5, 2019, on the orders and directions of

defendant Modi and Shah, defendant Dhillon has heightened the human rights violations

| and caused a grave humanitarian crisis’ amounting to looming danger of genocide of the

Kashmiri people at the hands of Indian government.

 

5. Defendant Modi and Shah both are leaders of ruling party of India, the Bhartiya Janata

 

Party (BJP) which is a Hindu supremacist party. Since the annexation of Jammu and
Kashmir, leaders of BJP have given a call to the party workers to go to Kashmir to get
“fair skinned Kashmiri girls’ indicating mass scale violence against Kashmiri women.

6. Since August 5, 2019, seven (7) million people of Indian occupied Jammu and Kashmir
are living under curfew, cut from the rest of the world, living in sub human conditions.
Even emergency medical services have been locked down turning the hospitals into
graveyards’,

7. Indian occupied Kashmir is the only region of India with majority Muslim population and

the defendants Modi and Shah’s have a track record of anti-Muslim sentiments and

actions. In 2002, defendants Modi and Shah through the actions and inactions, provoked,

 

 

° See August 7 report by Telegraph UK, “Kashmir residents say they are starving as first accounts of India's lock-
down of region emerge”

https://www.telegraph.co.uk/news/20 1 9/08/07/kashmir-residents-say-starving-first-accounts-surface-lock-down/
® See August 8" report by Reuters: “Indian men who see new policy as chance to marry Kashmiri women accused of
chauvinism” https://www.reuters.com/article/us-india-kashmir-women/indian-men-who-see-new-policy-as-chance-
to-marry-kashmiri- women-accused-of-chauvinism-idUSKCN1IUY 104

   

7See August 28 report by Wall Street Journal “India’s Kashmir Clampdown Turns Hospitals Into ‘Graveyards”
i https://www.wsj.com/articles/indias-kashmir-clampdown-turns-hospitals-into-graveyards- 11566990962

 

3
 

10.

11.

Case FEN Document 1 Filed on 09/19/19 ig*{xSD Page 4 of 73

instigated, facilitated, condoned and actively covered up the mass killings and violence
against the Muslim community in the state of Gujarat where defendant Modi was Chief
Minister at that time.

Since becoming Prime Minister in 2014 and being re-elected in 2019, the police and
government agents under defendants Modi and Shah are persecuting people not
belonging to Hindu faith particularly Muslims, Sikhs and Christians. There is evidence to
support the conclusion that Modi and Shah committed both acts of intentional and
malicious direction to officials in India to kill and maim innocent persons of the Muslim
faith but also acted negligently in failing to consider the rights and principles of all the
people of India, not just those who worship the mainstream religion - Hinduism.

There is evidence that Modi and Shah acting in conjunction through defendant Dhillon
planned and perpetrated currently ongoing genocidal violence against the life, liberty and
property of Muslims of Indian occupied Kashmir.

It is known that Defendants Modi and Shah have been members and functionaries of the
Rashtriya Swayamsevak Sangh (RSS), a Hindu supremacist party motivated by Nazi and
fascist ideologies. Defendants incorporated such ideals in running of the government of
India.

Consequently, the Defendants are responsible for the extra judicial killing of thousands of
people, rape of women’, torture and enforced disappearance of the people of Jammu and

Kashmir.

 

 

8 See A

deepens as Indian politicians stoke misogyny with talk of freedom to marry ‘white-skinned' Kashmiri women”
https://www.aljazeera.com/indepth/features/women-biggest-victims-inhumane-siege- 190820 122327902.html

ug 21* report by Aljazeera: “Kashmir women are the biggest victims of this inhumane siege - Sense of fear
Case 4:19-cv-O3 5g Document 1 Filed on 09/19/19 i@xs> Page 5 of 73

12. The actions of defendants, individually and collective amount to attempted genocide” and
that justice for the Plaintiffs cannot be achieved in India because of the long standing
practice of impunity at the state and governmental level in India.

13. The Plaintiffs are those who are either personally injured or had immediate family
members who were injured or killed as a result of the onslaught that resulted from this
unspeakable cruelty perpetrated by the defendants since and before August 05, 2019 in
Jammu and Kashmir region.

14. This is a civil action for compensatory and punitive damages against Defendants Modi,
Shah and Dhillon for violations of state, federal, and international law committed against
the people of Jammu and Kashmir, specifically Plaintiffs and their respective families.

15. Plaintiff class leaders will testify and produce sworn statements to be filed under seal for
the security and safety of both themselves and their other family members still residing in
India and subject to the pressures of the local law enforcement controlled and
commanded by the Defendants'°. These sworn statements would be made available for
"in-camera" inspection by this honorable Court. These sworn statements would show the
horrors that these Plaintiffs have suffered and that their deceased loved ones have
suffered at the hands of the state government run and controlled by the Defendants. They
will show how the Plaintiffs and their families directly and substantially suffered bodily,

property, psychological, emotional and mental injuries since and before August 05, 2019

 

? “[GJenocide means any of the following acts committed with intent to destroy, in whole or in part, a national,
ethnical, racial or religious group, as such: (a) Killing members of the group; (b} Causing serious bodily or mental
harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its
physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e)
Forcibly transferring children of the group to another group."[See (Article 2 of the UN Convention on the Prevention
and Punishment of Genocide; 18 U.S.C. § 1091(a)(c)(d)]

20 See Aug 8" report by AP “No phone calls, no groceries: Kashmir on edge under lockdown”

https://apnews.com/949 leada4 | bf49d 184d4fac5f7d7794a? fbclid=IwAR2DphKi9U0ZptkmDSSb39fgmuS-
Lia6FS2J8CYRImbh3h2HMqaCQcwSWKQ
Case 4:19-cv-03 56 Document 1 Filed on 09/19/19 i@xse Page 6 of 73

16.

17.

18.

as a result of the violence that was ordered, aided, abetted, directed, facilitated and
connived by the Defendants Modi and Shah and carried out by the forces under the

command of defendant Dhillon.

II. PARTIES

Plaintiffs

The Plaintiff “Kashmir Khalistan Referendum Front” (KKRF) is a community based non-
profit organization registered in the United States with the objective of promoting and
advocating right of self-determination under international law for the people of Kashmir
and Punjab through holding referendum and to highlight the human rights violations
committed by the Government of India against people of Kashmir and Punjab for
peacefully demanding self-determination.

Plaintiff Ms. TFK, is an individual, natural person, female of Kashmiri descent and
resident of the United States. Plaintiff had a sister living in Srinagar Kashmir who died in
September 2019. Due to the brutal curfew and clampdown ordered by the Defendant
Modi and Shah and carried out and enforced by defendant Dhillon, Plaintiff’s sister who
was aged was deprived of necessary lifesaving medicine, treatment and care which
directly caused her demise. Plaintiff suffered the mental suffering herself owing to the
physical suffering and wrongful death of her sister due to the actions of the defendants.
Plaintiff "SMS” is an individual, natural person of Kashmiri descent, residing in the
United States whose immediate family has been severely and adversely harmed by the
actions of defendants since August 05, 2019. Plaintiff SMS’s immediately family resides

in Indian Occupied Kashmir.
 

Case 4:19-cv-O03S Gy Document 1 Filed on 09/19/19 gs Page 7 of 73

19.

20.

21.

On the morning of August 5" 2019, the Indian military garrisoned the plaintiff's family
home in Srinagar Kashmir, beat up, detained and abducted his father without warrants
and charges. Plaintiff’s father is a civilian with no political affiliation and no criminal
background. Since then, the whereabouts of the plaintiff’s father are unknown as he has
been subjected to enforced disappearance.

Plaintiff SMS’s father has been subjected to “Enforced Disappearance” by the Indian
forces acting under the command of Defendant Dhillon who in turn is following the
policy laid down by the Defendants Modi and Shah since August 05, 2019. At the time of
abduction and enforced disappearance by the Indian Army, plaintiff's father was
seriously il] and was suffering from infection which needed immediate surgery. All the
efforts of plaintiff's mother to locate her husband in India have been futile and stone
walled by the Indian officials who refuse to even acknowledge her husband’s detention
let alone disclose his place of detention or charges.

Based on the established practice and pattern of Indian government, the plaintiff strongly
fears that Indian Government headed by Modi might have caused serious or fatal harm to
his father. Plaintiff has since then been suffering mental distress and harm himself due to
the enforced disappearance and the fear of the wrongful death of his father at the hands of
the defendants.

Defendant:

Defendant Narendra Modi in a national and citizen of India and is the Prime Minister of
the India since 2014. He presided over, initiated, and condoned the acts mentioned above
in Jammu and Kashmir and that form the factual basis of this complaint. The defendant

will be physically present in the United States from September 21, 2019 till about
 

Case 4:19-cv-03 9g Document 1 Filed on 09/19/19 '<ps> Page 8 of 73

22.

23.

24.

25.

26.

27.

September 29 and will be present in Houston on 21* and 22"4 of September, 2019 when
he will address a public gathering at NRG Stadium, Houston.

Defendant is also a member and the leader of Bhartiya J anata Party (BJP) and member of
Rashtriya Swayamsevak Sangh (RSS), as well as maintains association with Vishva
Hindu Parishad (VHP) and Bajrang Dal (BD), supremacist groups and organizations in
India.

Defendant has a track record of inciting, instigating and overseeing violence against non
Hindus. In 2005, the United States officially recognized and acknowledged the
defendant's complicity in the 2002 massacre of Muslims in Gujarat by revoking the
defendant's visa and putting a ban on his entry into the United States under the provision
of International Freedom Act of 1998.

Defendant personally participated in making, approving, ordering and enforcing the
policy of curfew, communication black out, torture, enforced disappearances, extra
judicial killings and other human rights violations going on in Jammu and Kashmir since
August 05, 2019.

Defendant Modi shares command and control responsibility for wrongs being committed
against people by the security forces in Kashmir.

Defendant Modi is liable in personal capacity as well as shares command and control
responsibility for ordering torture on plaintiffs and class members.

Defendant Amit Shah is Home Minister in the Cabinet of Defendant Modi and is also
member and leader of Hindu supremacist BJP Party. Defendant Shah participated in
formulating and carrying out the policy of curfew, communication, torture, enforced
disappearances and other human rights violations against people of Kashmir since August

05, 2019. In fact, all the security forces deployed in Kashmir follow the command, orders
Case 4:19-cv- 035m Document 1 Filed on 09/19/19 io Page 9 of 73

28.

29.

30.

31.

32.

33.

and policy laid down by defendant Shah as Home Minister. Defendant Shah shares
command and control responsibility for wrongs being committed against people by the
security forces in Kashmir.

Defendant Shah is liable in personal capacity as well as shares command and control
responsibility for ordering torture on plaintiffs and class members.

Defendant Kanwal Jeet Singh Dhillon aka “KJS Dhillon” is serving as Lt. General in
Indian Army and is currently commander of Indian forces deployed in Kashmir. Since
August 05, 2019, forces under the command of defendant Dhillon has brutally been
enforcing and implementing curfew, communication blackout, torture, illegal detentions,
enforced disappearances and extra judicial] killings.

Defendant Dhillon is known for committing violence against unarmed civilians in
Kashmir. Earlier in 2019, defendant Dhillon in a public statement openly threatened that
he has ordered this soldiers to shoot kids in Kashmir if they came out to protest and
warned the mothers in Kashmir to keep their kids at home if they want to see them alive.
Defendant Dhillon is liable in personal capacity as well as shares command and control
responsibility for ordering torture on plaintiffs and class members.

The allegations herein maintain that Defendants committed acts and omissions in

violations of the law of nations and of the laws of the United States of America.

Class Allegations

The class consists of all men, women, and children who are the victims of mental and
physical torture and next of kin of those who suffered wrongful deaths in Indian occupied
Jammu and Kashmir at the hands of security forces and due to the policies laid down and

carried out by the defendants, severally or jointly.
 

Case 4:19-cv-OS5 Document 1 Filed on 09/19/19 ye Page 10 of 73

34,

35.

36.

37.

The exact number of class members is not known, but it is estimated that the class
includes several thousand victims from Kashmir and their next of kins who have been
suffering since August 05, 2019. The class is so numerous that joinder of individual
Plaintiffs is impracticable.

There are common questions of law and fact in this action that affect and relate to each
member of the class, including:

a. Whether Defendants authorized, condoned, commanded, or directed the unlawful
acts of the authorities and forces under his control;

b. Whether Defendants aided and abetted or conspired with other forces;

c. Whether Defendants knew or should have known that their directives, policies
and actions, the primary purpose of which was to spread terror among the civilian
population, will cause the harm to the people of Jammu and Kashmir.

d. Whether Defendants’ actions give rise to liability under applicable international
and domestic laws.

This action is properly maintained as a class action because a) Defendants have acted and
failed to act in a way generally applicable to the class, making any declaratory relief
awarded appropriate to the class as a whole, and b) questions of law and fact common to
the class predominate over questions affecting individual members and a class action is
superior to other available methods for the fair and efficient adjudication of the
controversy.

Il. JURISDICTION AND VENUE

Defendants are liable for mental and physical torture and wrongful deaths, under actual

and apparent authority and under color of law through the ordering and direction of his

10
 

Case 4:19-cv-O35 iy Document 1 Filed on 09/19/19 gee Page 11 of 73

38.

39.

40.

41.

forces and authorities to suppress people of Kashmir, and attempted genocide of the
Muslim population of Kashmir as defined by the customary international law, the Vienna
Convention, and the Torture Victim Protections Act (“TVPA”), Pub. L. No. 102-256, 106
Stat. 73 (1992).

Defendants are further liable for violations of customary international law and treaty law
prohibiting the commission of human rights violations and war crimes. Accordingly, this
Court has jurisdiction over this action based on 28 U.S.C. Section 1350 (Alien Tort
Statute) and 28 U.S.C. Section 1331. The Court has jurisdiction over the state law claims
pursuant to 28 U.S.C. Section 1367.

Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. Sections 1391(b)
(3). This Court has personal jurisdiction over the Defendant as the defendant is going to
arrive in Houston on September 21, 2019.

The defendants’ actions of August 5, 2019 and from 2014 onward, fall within 10-year
statute of limitation set by the Torture Victim Protection Act (TVPA).

IV. STATEMENT OF FACTS

Overview

India has been occupying the region of Jammu and Kashmir since 1947 and the disputed
territory has been subject of multiple UN resolutions calling for a plebiscite and right to
self-determination. On August 05, 2019, India unilaterally and in violation of
international laws and norms (jus cogens) annexed the region of Kashmir under its
occupation, disenfranchised millions of Kashmiris and imposed a brutal curfew which

has turned the hospitals into graveyards.

11
 

Case 4:19-Cv-OS 5% Document 1 Filed on 09/19/19 "oe Page 12 of 73

42.

43,

44,

Although human rights violations by the Indian forces in Kashmir have been going on for
over two decades now, since the defendant Narendra Modi came into power in 2014,
there has been an escalation in such violations. Even UN Human Rights Council in 2018
took a strong notice of the ongoing egregious human rights violations in Kashmir by the
Modi regime.

Historical Context

In 1947, as a princely state, the state of Jammu & Kashmir had the option of acceding to
either of the two dominions, Hindu-majority India or Muslim-majority Pakistan. An
uprising in the region of Poonch by Jammu Muslims against the Dogra ruler led to the
Dogra ruler requesting military assistance from the Government of India. The
Government of India agreed to do so only if the Dogra ruler signed a treaty of accession,
which gave India control over the foreign affairs, defense, and communications of the
region. It is important to note that the Dogra ruler was not acting in accordance to the
aspirations of the people and was considered illegitimate. The treaty promised that the
state’s future would be determined “by a reference to the people.” Both India and
Pakistan went to war in 1948, resulting in Indian occupation of two-thirds of the former
princely state and one-third by Pakistan.

To put an end to the fighting, India took the dispute to the United Nations, which called
for a plebiscite in the region once each country removed their forces from their side of
Kashmir. Neither of the regions fulfilled these conditions and hence, the plebiscite has
never taken place, and this remains the root of the issue, even more than seventy years

later.

12
. Case “19-Cv-OSS ay Document 1 Filed on 09/19/19 "oe Page 13 of 73

Current Crisis

 

 

45. On August 5, 2019, the Indian government, led by the Hindu nationalist BJP party, broke
with decades of precedent and unilaterally revoked the protected status of Jammu &
Kashmir under the Indian constitution without consulting any Kashmiri political or civil
society leaders. This authoritarian and anti-democratic action immediately followed the
deployment of 40,000 additional troops into Kashmir (on top of the almost 700,000
already stationed there), the imposition of a total communications blackout and curfew,
and arrest of hundreds of political, civil society, and human rights leaders in Kashmir.

46. This action has had devastating consequences for the people of Kashmir, which include:

> Total communications blackout: Since August 5, Kashmiris have been
prevented from communicating with each other or the outside world, whether
through landlines, mobile devices, or the Internet. The vast majority of Kashmiris
in the U.S. and across the world have been unable to make any contact with loved
ones.

> Ban on media and free speech!!: Independent local and international media have
been effectively prevented from reporting on the ground. What few accounts have
emerged depict horrific conditions and were smuggled out of Kashmir on USB
drives or communicated by Kashmiri expatriates who escaped the region.

> Round-the-clock curfew and ban on assembly: People are confined to their
homes, and when allowed to leave, prohibited from assembling in groups of more

than four people.

 

*t See the news report “India’s Kashmir Clampdown Turns Hospitals Into ‘“Graveyards” at:
https://www.telegraphindia.com/india/kashmir-doctor-speaks-up-whisked-away/cid/1700525

13
Case 190-089 ay Document 1 Filed on 09/19/19 ge Page 14 of 73

> Violations of religious freedom: Major mosques throughout the valley have

remained closed, including during Eid-ul-Adha, one of the holiest days for
Muslims.

Human rights abuses: Widespread reports from independent media and firsthand
accounts have confirmed that hundreds of Kashmiris, some as young as 11 years
old, have been rounded up and detained indefinitely. Many have been sent to jails

outside of Kashmir. Genocide Watch has issued a Genocide Alert for Kashmir.

47. In addition, since August 05, Indian Government on the orders of Defendant Modi, Shah

and Dhillon has:

oO

deployed additional 40000 troops into Kashmir (in addition to the 700,000 already
stationed in Kashmir);

put all political figures under house arrest

detained more than 4000 people including — members of civil society lawyers,
doctors, journalists and human rights defenders etc.

closed all schools & colleges

placed everyone under curfew

cut off all access to communication including - landlines, broadband, internet, cell
phones, and the news media

stopped local media from reporting on Kashmir

blamed BBC and Reuters for false reporting when it managed to obtain a footage

showing the situation on ground in Kashmir

14
Case men’ Document 1 Filed on 09/19/19 oe Page 15 of 73

o stopped issuing death certificates to civilians who are killed during protests!”
o instructed hospitals & doctors not to treat civilians who are injured during protests
© stopped people’s access to cash, food and medical supplies through a strict shoot

at sight curfew.

B. Defendants’ participation

48. Since 2014, Defendant Modi has been heading the government of India as Prime
Minister.

49. Defendant Modi, as Prime Minister of India, formulate the policies, issues orders, and
oversees the implementation of policies and actions of the government of India in
Kashmir. Defendant Modi has publicly owned and stated that August 05, 2019 actions of
the actions in Kashmir and ensuing policies are his.

50. Defendant Modi is directly, personally, severally as well as jointly liable for the suffering
of the named plaintiffs and the class members.

51. Defendant Amit Shah is the Union Home Minister in the cabinet of Prime Minister Modi.
As Home Minister, Defendant Shah is fully complicit in the policies and actions taken in
Kashmir by the government forces since August 05, 2019. Defendant Shah, as Union
Home Minister is also the administrative head of all the security forces in India.

52. Defendant Shah is directly, personally, severally as well as jointly liable for the suffering

of the named plaintiffs and the class members.

 

22 See August 26" report by Independent UK “Ghosts of Kashmir: Indian authorities refusing to issue death
certificates for civilians killed in clashes, say families” https://www.independent.co.uk/news/world/asia/kashmir-
india-death-certificates-jammu-protests-violence-modi-a9079371. html

15
Case He TS.CV-089 Gay Document 1 Filed on 09/19/19 'e°° Page 16 of 73

53.

54.

55.

56.

57.

Defendant KJS Dhillon is Lt. General of Indian Army and commander of the Indian
forces currently deployed in Kashmir. Indian forces in Kashmir act under direct order and
supervision of the Defendant Dhillon. Additionally, Defendant Dhillon also has
command and control responsibility towards actions taken by the soldiers under his
command.

Defendant Dhillon is directly, personally, severally as well as jointly liable for the

suffering of the named plaintiffs and the class members.

. Inadequacy of local remedies

The plaintiffs and the class will not receive any remedy from within Indian system.
Despite UN Resolutions, India has not held plebiscite in Kashmir to decide the fate of the
region according to the wishes of the people for the last seventy plus years.

India has a consistent policy, practice and pattern of impunity. India’s record on human
rights is marred with torture and human rights violations which go unpunished and
unprosecuted for decades despite abundance of implicating evidence. November 1984
genocidal violence against of Sikhs throughout India in the aftermath of Indira Gandhi’s
assassination and 2002 massacre of Muslims in Gujarat committed with the complicity of
Defendant Modi are just few of many such glaring examples of impunity. While the
civilized nations like USA, Canada, UK and many European countries revoked
defendant’s Modi’s visa due to his complicity in massacre of Muslims, Indian system and
so-called democracy rewarded the mass murderer Modi with the premiership of the

country, second time in a row.

16
Case 4:19-cv-035 gm

58.

59.

60.

61.

62.

63.

 

Document 1 Filed on 09/19/19 e@°° Page 17 of 73

From the above, it becomes clear that there can be no justice in a country where the
government covers up the acts and omissions of a man responsible for the deaths and
injuries of thousands persecuted solely because of their religious beliefs. There is no
remedy in India. Jurisdiction is proper in this forum and this court must allow for this

case to proceed accordingly.

V. CLAIMS FOR RELIEF

Plaintiffs’ causes of action arise under and violate both domestic law and international
law as defined in agreements, declarations, conventions, resolutions, and _ treaties,
including but not limited to the following:

a. Customary international law and treaties of the United States;

b. Statutes and common law of the United States;

c. Statutes and common law of Texas;

d. Any other applicable laws, domestic, foreign or international.
The claims herein under the law of nations are based on norms that are definable,
obligatory, and universally recognized.
The law of nations prohibits the targeting of civilians and the blatant discrimination based
on targeting members of a specific religious group.
The law of nations prohibits acts or threats of violence against a specific group of people
targeted because of their religious beliefs.
Based on the foregoing, Defendant is guilty of Crimes against Humanity, Cruel,
Inhuman, or Degrading Treatment or Punishment, Extrajudicial Killing, Wrongful Death,

Negligence, Battery, and Intentional and Negligent Infliction of emotional Distress.

17
 

Case BTS OSS Document 1 Filed on 09/19/19 'ge~° Page 18 of 73

64. The testimony of Plaintiffs and other witnesses will show that Defendants acting in
conjunctions as well as severally, at least since August 05, 2019, have taken actions in
Jammu and Kashmir towards Muslim community causing bodily injury, harm, mental
distress to the plaintiffs and class members.

65. Plaintiffs “TFK” and “SMS” have requested that their identities be withheld at this stage
of the proceedings, fearing retaliation and harm to their family members living in
Kashmir, India at the hands of defendants Modi, Shah and Dhillon and their agents.

66. The United States courts have held that in recognizing the right to a public trial of the
Defendant, such considerations “must be balanced against other interests that might
justify closing the courtroom to the public, including preservation of order, protection of

parties or witnesses, or maintenance of the confidentiality of certain information.” !?

GENERAL ALLEGATIONS

67. The acts described in the Complaint were undertaken under color of law.

68. The acts and injuries to Plaintiffs and their deceased and injured relatives described
herein, as well as those similarly situated, were part of a pattern and practice of
systematic human rights violations designed, ordered, implemented, and directed with the
participation of Defendants and carried out by local law enforcement and military
authorities and personnel acting at their direction, and/or with their encouragement and
acquiescence.

FIRST CLAIM FOR RELIEF
(Crimes against Humanity)

 

13 See United States v. Lloyd, 520 F.2d 1272, 1274 (2d Cir. 1975).

18
 

 

Case 419-CV-039 Gly Document 1 Filed on 09/19/19 oe Page 19 of 73

69.

70.

71.

72.

73.

74.

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

The abuses committed against Plaintiffs and their deceased loved ones constitute crimes
against humanity. Defendants knew or should have known that the direction given to the
local law enforcement and military personnel under their command and direction would
have resulted in the death and torture of thousands in Jammu and Kashmir, India.

As a result, Defendant is responsible for the wrongful death (murder) of the next of kins
of plaintiffs or class members and these murders were knowingly committed as part of a
widespread or systemic attack against a specific population, Muslim people of Kashmiri
descent.

Defendants, by virtue of their inhuman acts and omissions, also caused great suffering
and/or serious injury to body or to mental or physical health in the context of a
widespread or systemic attack against a specific population.

Defendants’ acts and omissions constitute “tort[s]... committed in violation of the law of
nations or a treaty of the United States” under 28 U.S.C. Section 1350 and also violate 28
U.S.C. Section 1331 in that the acts and omissions against Plaintiffs violated customary
international law prohibiting war crimes as reflected, expressed, and defined in
multilateral treaties and other international instruments, international and domestic
judicial decisions, and other authorities.

The acts and omissions constituting crimes against humanity caused Plaintiffs to suffer

damages, including physical and mental pain and suffering, in amounts to be determined

by a jury at trial.

19
 

Case 1S-CV OCS gy Document 1 Filed on 09/19/19 ow Page 20 of 73

75.

76.

77.

78.

79,

80.

Defendants’ acts and omissions were deliberate, willful, wanton, malicious, intentional,
and/or oppressive, and should be punished by an award of punitive damages in an amount
to be determined by a jury at trial.

SECOND CLAIM FOR RELIEF
(Cruel, Inhuman, or Degrading Treatment or Punishment)

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

The abuses committed against Plaintiffs and deceased next of kin described herein each
constitute cruel, inhuman, or degrading treatment or punishment.

These acts include, as alleged in this Complaint also constitute torts committed in
violation of the law of nations, and thus of the United States, as reflected in federal
common law, which incorporates extrajudicial killing, pursuant to 28 U.S.C. Sections
1331 and 1350.

Defendants’ conduct constitutes a violation of the law of nations and customary
international law prohibiting torture, cruel, inhuman, or degrading treatment or
punishment as reflected, expressed, and defined in multilateral treaties and other
international instruments, international and domestic judicial decisions and other
authorities. Extrajudicial killing is similarly reflected, expressed, defined, and codified in
multilateral treaties and other international instruments, international and domestic
judicial decisions and other authorities. Therefore, such acts and omissions are
actionable.

The acts and omissions constituting cruel, inhuman, or degrading treatment or
punishment caused Plaintiffs to suffer damages, including physical and mental pain and

suffering, in amounts to be determined by a jury at trial.

20
 

 

 

Case 419-CV-035 (iy Document 1 Filed on 09/19/19 eo Page 21 of 73

81.

82.

83.

84.

85.

Defendants’ acts and omissions were deliberate, willful, wanton, malicious, intentional,
and/or oppressive, and should be punished by an award of punitive damages in an amount

to be determined by a jury at trial.

THIRD CLAIM FOR RELIEF
(Extrajudicial Killing)

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

With regard to the events alleged herein, Defendants’ acted under the actual and/or
apparent authority and/or color of law of the State of India. The killings were deliberate
and not authorized by a previous judgment pronounced by a regularly constituted court
affording all the judicial guarantees that are recognized as indispensible by civilized
peoples. The killings were not lawfully carried out under the authority of any country or
court.

The killings constitute extrajudicial killings under the Torture Victim Protection Act,
Pub. L. No. 102-256, 106 Stat. 73 (1992) (codified at 28 U.S.C. Section 1350).
Additionally, the killings constitute torts committed in violation of the law of nations, and
thus of the United States, as reflected in federal common law, which incorporates
extrajudicial killing, pursuant to 28 U.S.C. Sections 1331 and 1350.

Defendants’ conduct constitutes violations of the law of nations and customary
international law prohibiting extrajudicial killing, reflected, expressed, and defined in
multilateral treaties and other international instruments, international and domestic

judicial decisions, and other authorities.

21
Case #19-cV-03 9m Document 1 Filed on 09/19/19 oo Page 22 of 73

86. Defendants knew or should have known that their acts and/or omissions would have
resulted in the thousands of deaths by the hands of the military and police at their
command and direction.

87. Upon information and belief, no adequate remedy exists at law under the laws of India,
which is the place where the conduct giving rise to this action and these claims occurred,
nor is any adequate remedy available through the courts of India.

88. The acts and omissions constituting extrajudicial killings caused Plaintiffs to suffer
damages, including physical and mental pain and suffering, in amounts to be determined
by a jury at trial.

89. Defendants’ acts and omissions were deliberate, willful, wanton, malicious, intentional,
and/or oppressive, and should be punished by an award of punitive damages in an amount

to be determined by a jury at trial.

FOURTH CLAIM FOR RELIEF
(Wrongful Death)

90. Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

91. Defendants’ owed a duty to refrain from intentionally and wantonly harmful or
outrageous conduct. Defendant owed a duty to Plaintiffs’ decedents under customary
international law, including but not limited to the Geneva Conventions, which imposes

duties upon an occupying power and its officials with regard to protected populations.

 

92. Defendants breached that duty by authorizing the targeting of members of the Muslim
religion in western India and authorizing the use of excessive force, violence, and

depravity against said population by members of the military and police forces under

22

 
 

 

 

93.

94.

95.

96.

97.

98.

99.

Document 1 Filed on 09/19/19 oe Page 23 of 73

their command and direction. Defendants knew or should have known that innocent
people would be killed or wounded.

As a direct and proximate cause of Defendants’ actions and omissions constituting breach
of that duty, next of kin of named plaintiff and of class members were killed and suffered
injury. It was reasonably foreseeable that such deaths and injuries would occur.

Plaintiffs are representatives of class and their deceased relatives and loved ones and
bring this suit on behalf as their next of kin.

The acts and omissions constituting wrongful death caused Plaintiffs to suffer damages,
including physical and mental pain and suffering, in amounts to be determined by a jury
at trial.

Defendants’ acts and omissions were deliberate, willful, wanton, malicious, intentional,
and/or oppressive, and should be punished by an award of punitive damages in an amount
to be determined by a jury at trial.

FIFTH CLAIM FOR RELIEF
(Negligence)

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

Defendants owed a duty to Plaintiffs and their decedents to prevent the deliberate, willful,
wanton, malicious, intentional, and/or oppressive torture, killings, and assaults on the
Muslim people of the region of Jammu and Kashmir. Further Defendants owed a duty to
Plaintiffs and their decedents to refrain from intentional and wantonly harmful
outrageous conduct.

Defendants breached that duty by authorizing the military and police forces under his

command and direction to engage in the deliberate, willful, wanton, malicious,

23
Case OT Og Document 1 Filed on 09/19/19 o~ Page 24 of 73
*

intentional, and/or oppressive torture, killings, and assaults on the Muslim people of
Jammu and Kashmir.

100. As a direct and proximate cause of Defendants’ acts and omissions constituting
breach of that duty, Plaintiffs and their decedents were harmed. It was reasonably
foreseeable that such breach would result in this harm.

101.Beyond mere negligence, Defendants’ acts were intentional, deliberate, willful, wanton,
malicious, and/or oppressive torture, killings, and assaults on the Muslim people of the
Jammu and Kashmir and should be punished by an award of punitive damages in addition
to compensatory damages, in respective amounts to be determined by a jury at trial.

SIXTH CLAIM FOR RELIEF
(Public Nuisance)

102.Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

103. Plaintiffs’, as members of the public, had a right to health, public peace, public comfort,
and/or public convenience.

104. Defendants deliberately and unreasonably interfered with the aforementioned rights by
authorizing, commanding, and directing the attack of intentional, deliberate, willful,
wanton, malicious, and/or oppressive torture, killings, and assaults by the police and
military forces under their command and direction specifically targeted against the
Muslim people of the region of Jammu and Kashmir.

105. The curfew and clamp down arranged and directed as well as encouraged, condoned, and
acquiesced in by Defendants caused substantial personal and property damage and
endangered the comfort, repose, health and/or safety of Plaintiffs, their decedents, and

thereby constitute a public nuisance.

24
Case #19-cv 035 gy Document 1 Filed on 09/19/19 or Page 25 of 73

106. The public nuisance created by Defendants directly caused special injuries and damages
to Plaintiffs and their decedents, unique from those suffered by the general public. Said
public nuisance interfered with, obstructed, and or injured the individual rights of
Plaintiffs and their decedents.

107. Defendants’ acts and omissions were intentional, deliberate, willful, wanton, malicious,
and/or oppressive torture, killings, and assaults on the Muslim people of Jammu and
Kashmir.

108. Defendants’ acts were intentional, deliberate, willful, wanton, malicious, and/or
oppressive torture, killings, and assaults on the Muslim people of Jammu and Kashmir,
constituting a public nuisance, and should be punished by an award of punitive damages
in addition to compensatory damages, in respective amounts to be determined by a jury at
trial.

SEVENTH CLAIM FOR RELIEF
(Battery)

109. Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

110. Defendants by engaging in the intentional, deliberate, willful, wanton, malicious, and/or
oppressive torture, killings, and assaults on the Muslim people of Jammu and Kashmir
also brought about harmful and/or offensive contact with the persons and bodies of
Plaintiffs and their decedents.

111. As a direct and proximate cause of Defendants’ conduct, Plaintiffs and their decedents

were harmed and such harm was the reasonably foreseeable consequence of the contact.

25

 
 

 

 

112

113.

114.

115.

116.

Case 19-003 gy Document 1 Filed on 09/19/19 o~ Page 26 of 73

. Defendants’ acts and omissions caused Plaintiffs and their decedents to suffer damages,

severe physical and mental pain and suffering, in amounts to be determined by a jury at
trial.

Defendants’ acts were intentional, deliberate, willful, wanton, malicious, and/or
oppressive torture, killings, and assaults on the Muslim people of Jammu and Kashmir,
constituting battery, and should be punished by an award of punitive damages in addition
to compensatory damages, in respective amounts to be determined by a jury at trial.

EIGHTH CLAIM FOR RELIEF
(Intentional Infliction of Emotional Distress)

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

Defendants’ authorization, command over, and direction of the intentional, deliberate,
willful, wanton, malicious, and/or oppressive torture, killings, and assaults on the Muslim
people of Jammu and Kashmir, which Defendant knew or should have known would
cause the deaths, injury, and suffering of many innocent civilians, amounts to extreme
and outrageous conduct that transcends all possible bounds of decedent and is utterly
intolerable in a civilized society.

Defendant intended to cause Plaintiffs and their decedents to suffer humiliation, mental
anguish, and extreme emotional distress, or in the alternative Defendant recklessly
disregard a substantial probability of causing humiliation, mental anguish, and severe

emotional distress to Plaintiffs and their decedents with this conduct.

26
117.

118.

119.

120.

121.

Case #19-cv OSs Document 1 Filed on 09/19/19 igmlXSD Page 27 of 73

As a direct and proximate cause of Defendants’ outrageous conduct, Plaintiffs and their
decedents suffered severe emotional distress and mental suffering. It was foreseeable that
such attacks would cause this suffering.

Defendants’ acts were intentional, deliberate, willful, wanton, malicious, and/or
oppressive torture, killings, and assaults on the Muslim people of Jammu and Kashmir,
constituting Intentional Infliction of Emotional Distress, and should be punished by an
award of punitive damages in addition to compensatory damages, in respective amounts

to be determined by a jury at trial.

NINTH CLAIM FOR RELIEF
(Negligent Infliction of Emotional Distress)

Plaintiffs re-allege and incorporate by reference all the allegations set forth in the
preceding paragraphs of this Complaint as if fully set forth herein.

Defendants owed a duty to Plaintiffs and their decedents to prevent the deliberate, willful,
wanton, malicious, intentional, and/or oppressive torture, killings, and assaults on the
Muslim people of Jammu and Kashmir. Further Defendant owed a duty to Plaintiffs and
their decedents to refrain from intentional and wantonly harmful outrageous conduct.
Defendants breached that duty by authorizing, commanding, and directing the military
and police forces under his command and direction to engage in the deliberate, willful,
wanton, malicious, intentional, and/or oppressive torture, killings, and assaults on the
Muslim people of Jammu and Kashmir. Defendant violated this duty and created an
unreasonable and foreseeable risk of substantial bodily harm or death to the Plaintiffs and
their decedents. The attacks placed the Plaintiffs and their decedents in grave danger

and/or made them reasonably fear for their physical safety. During the attacks that

27

 

 
 

Case 19-0030 gm Document 1 Filed on 09/19/19 in@®XSD Page 28 of 73

 

Defendant planned, authorized, and directed, as well as condoned and acquiesced in, the
surviving Plaintiffs all feared for their lives and experienced great trauma and shock.

122. Plaintiffs have suffered and will continue to suffer extreme mental anguish and emotional
distress that was directly caused by the trauma, shock, and fear that they experienced
during and directly after the attacks orchestrated by Defendant.

123. Moreover, Defendants’ conduct caused many of the Plaintiffs to witness members of
their immediate families suffer violent deaths or grave physical injury during the attacks.
Defendants’ conduct was a substantial factor in bringing about the injuries and deaths to
which Plaintiffs bore witness.

124. Many Plaintiffs suffered and continue to suffer emotional torment caused by directly
witnessing the violent death or serious physical injury of relatives during the attacks
authorized, commanded, and directed as well as condoned and acquiesced in by
Defendants.

125. When Defendants’ authorized, commanded, and directed as well as condoned and
acquiesced in the attacks, he carelessly and negligently ignored the obvious risk of
causing the Plaintiffs this trauma, shock, fear, and several emotional mental suffering.
Defendants’ disregard for the substantial risk of causing this trauma, suffering, and fear,
was so extreme and degree as to go beyond all possible bounds of decency, and are
utterly intolerable in a civilized society.

126. Defendants’ acts were negligent infliction of emotional distress in the torture, killings,
and assaults on the Muslim people of Jammu and Kashmir, and should be punished by an
award of punitive damages in addition to compensatory damages, in respective amounts

to be determined by a jury at trial.

28
 

Case 4:19-CV-03 9 gly Document 1 Filed on 09/19/19 o~ Page 29 of 73

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants Modi, Shah and

Dhillon, as follows:

a. For compensatory damages in the amount of one hundred (100) million dollars.;

b. For punitive and exemplary damages in an amount to be proven at trial;

c. For such other, further, or different relief as this honorable Court may deem to be
just, proper, fitting, and equitable.

Submitted on: September 19, 2019.

 

Plaintiff - Kashmir Khalistan Referendum Front

(KKRF) through its coordinator
Gurpatwant Singh Pannun

7520 Astoria Blvd, Suite 170,
East Elmhurst, NY 11370
+1-917-789-2914
gurpatwant.pannun @ gmail.com

Lf

Plainti{f’- Ms. TFK

Mailing Address:

c/o Gurpatwant Singh Pannun
7520 Astoria Blvd, Suite 170,
East Elmhurst, NY 11370
+1-917-789-2914

Snr

Plaintiff - Mr. SMS

Mailing Address:

c/o Gurpatwant Singh Pannun
7520 Astoria Blvd, Suite 170,
East Elmhurst, NY 11370
+1-917-789-2914

 

29
Case *19-cv OSS @my Document 1 Filed on 09/19/19 o~ Page 30 of 73

EXHIBIT “A”

Report by
Office of the United Nations High Commissioner
for Human Rights
Update of the Situation of Human Rights in Indian-Administered Kashmir and Pakistan-
Administered Kashmir from May 2018 to April 2019

 

 
Case A 19-CV-03 gy Document 1 Filed on 09/19/19 or Page 31 of 73

Office of the United Nations High Commissioner

for Human Rights

Update of the Situation of Human Rights in Indian-Administered Kashmir and
Pakistan-Administered Kashmir from May 2018 to April 2019

8 July 2019

\y UNITED NATIONS
NW HUMAN RIGHTS

ES COFFICE OF THE HIGH COMMISSIONER

 
*

Case *19-cv OS Document 1 Filed on 09/19/19 on Page 32 of 73

II.
il.
IV.

Vi.
Vil.

VII.
IV.

 
 

 

Contents
Executive SUMMALY .... ee e ccc ssc etetececesseseseceesscscecsessenaessesessaesanscssaessersesaecueesecseseeetaesneeteeseenes 3
Introduction oo. sceesccseseseesesseccsscsearsssscssssssesesseesscensesesausenerssecsateacsessvareesscenseessseaesnenseeessareesesstenevens 8
Methodology .......cscesesssseceeseseeseeseescseeeeesesssescseeassseesacasseenecsasscensesesseesscauss seaeuaeseeessseceeeatenessereteees 9
Update on the political situation oo. ceerenecenesenetenenereetenneenenees eseeeeesteeeseeeseerseneteaeees 10
Human rights violations in Indian-Administered Kashmir ............00eee aenesessevenesseevsaesseenseeneeres 13
A. Civilian killings and excessive use Of fOrC€ ......cccccssscssssecetsnsssesecesensessseesseetaesenenseseneneaetereeees 13
B. Continued use of pellet-firing shotgun ........ cece eect .
C. Cordon and Search Operations oct ecscescesesseseceeeeeseceeeeesesaeeeecaesasseseaeneceeeseneseeseneseteeeeaes
D. Arbitrary detention 0... eccsesssseseseseseecssssesesecsesscaseessccacseecessnesseaessestenesessesdseenesessensessassases 18
E.  Impunity for human rights violations 0.0.0... ceseseseseseeceseneseenceseseseseserseseseserecateeseserseseessaes 20
F. Restrictions on freedom of expression, censorship and attack on press freedoms..............0. 24
G. Restrictions on freedom of assembly and association............ccccessesssseeteceseeeenseeceeteneeeecertteeeees 27
FH TOrture oe eee cccneesecescreesesssesenenssasecsessacsesseceetsaseeseeeeeceeeceesdseecsessasadecseseasssseeseneasssasasaaeees 28
I. Targeting of Kashmiri Muslims outside Jammu and Kashmir 00.0... ceeseseseeeseeeeseeeeerereesenees 29
Abuses by armed groupS o.e.icccceeescsstsseserseseenerersesesanesesatsenesenesecaesenessessasenesessasenesenenseesesennenes 30
Human Rights Violations in Pakistan-Administered Kashmir .......cccesesssssesessseeseeseeesereresseeees 34
A. Constitutional and jegal structures impacting the enjoyment of human rights oo... cece 34
B. Restrictions on the rights to freedom of expression and association .....secsessesteseeseteteteeees 35
C. Business and human rights oo... sccsessserensescseesssesesceessseesseecesssenesaeaeneeaverseseegssesensassaveeees 37
D. Impact of counter-terrorism on human rights ..0.0...cesccceccsseecssseeceeesee seseeecsenenseeeessessesetaeseees 38
E. Restrictions on the freedom of religion or belief
F. Enforced or involuntary disappearances 00... c.cccccceseesesessecesseseesesenscaecseessseneeseesesenseeeseneeueares
Conclusions and recommendations 0.0... ecesecceseseeceeteteneceesteneneesssveneacacssevaneaseseeeeeatusicaeaseeseness 4]
Annex: Responses from concerned Member States ..0......ceccsecesssssseesessesceesensecsseceseesseensecatsevseneees 43

 

 
Case *19-cv OSS Document 1 Filed on 09/19/19 eo Page 33 of 73

I. Executive Summary

I. This second report of the Office of the United Nations High Commissioner for Human
Rights (OHCHR) on the situation of human rights in Indian-Administered Kashmir and
Pakistan-Administered Kashmir covers the period from May 2018 to April 2019.

2. On 14 June 2018, OHCHR released a first report on the human rights situation in
Indian-Administered Kashmir and Pakistan-Administered Kashmir. That report focused on
allegations of serious human rights violations, notably excessive use of force by Indian
security forces that led to numerous civilian casualties, arbitrary detention, impunity for
human rights violations and human rights abuses committed by armed groups allegedly
supported by Pakistan. The report also examined the human rights situation in Pakistan-
Administered Kashmir and found that human rights violations there were more structural in
nature; these included restrictions on the freedom of expression and freedom of association,
institutional discrimination of minority groups and misuse of anti-terror laws to target
political opponents and activists. The report made a wide range of recommendations to the
Governments of India and of Pakistan and also urged the Human Rights Council to consider
the findings of the report, including the possible establishment of an international
commission of inquiry to conduct a comprehensive independent investigation into allegations
of human rights violations in Kashmir.

3. On 10 September 2018, the High Commissioner for Human Rights informed the
Human Rights Council during its 39th session that the OHCHR report’s findings and
recommendations had “not been followed up with meaningful improvements, or even open
and serious discussions on how the grave issues raised could be addressed.” Moreover,
neither India nor Pakistan had taken any concrete steps towards providing OHCHR with
unconditional access to their respective sides of the Line of Control. The High Commissioner
also informed Member States that OHCHR would continue its monitoring and reporting work
on Kashmir.

4. This report is based on information collected by OHCHR through monitoring the
situation in the Indian state of Jammu and Kashmir (consisting of the Kashmir Valley, the
Jammu and Ladakh regions) and Pakistan-Administered Kashmir (Azad Jammu and Kashmir
and Gilgit-Baltistan). It is issued pursuant to the mandate of the High Commissioner for
Human Rights, as provided by United Nations General Assembly resolution 48/141.

5. As noted in the 2018 report, the quantity and quality of information available on
Indian-Administered Kashmir contrasts significantly to Pakistan-Administered Kashmir.
Despite significant challenges, NGOs, human rights defenders and journalists are able to
operate in the Indian state of Jammu and Kashmir, generating documentation on the ongoing
human rights violations there. Restrictions on the freedoms of expression, opinion, peaceful
assembly and association in Azad Jammu and Kashmir and Gilgit-Baltistan have limited the
ability of observers, including OHCHR, to assess the human rights situation there.

6. Since the release of the first report on the situation of human rights in Kashmir, the
political coalition ruling the Indian state of Jammu and Kashmir disbanded and was replaced
by direct federal rule, which is also known as Governor’s rule. In Pakistan-Administered
Kashmir, a joint session of the Azad Jammu and Kashmir (AJK) Council and Azad Jammu
and Kashmir Legislative Assembly passed the 13th Amendment to the Interim Constitution
of Azad Jammu and Kashmir on | June 2018. Similarly, Pakistani authorities have also issued
some reforms in Gilgit-Baltistan. Tensions between India and Pakistan escalated after the 14
February 2019 suicide bombing in Pulwama, when a vehicle borne improvised explosive
device struck a convoy of Indian security forces, killing 40 soldiers of the Central Reserve
Police Force, which is a federal paramilitary unit widely deployed in Indian-Administered
Kashmir.

Human rights violations in Indian-Administered Kashmir

7. According to the Jammu and Kashmir Coalition of Civil Society (JKCCS), around
160 civilians were killed in 2018, which is believed to be the highest number in over one
decade. Last year also registered the highest number of conflict-related casualties since 2008

3

 
Case 19 cv OSS Document 1 Filed on 09/19/19 igglXSD Page 34 of 73

with 586 people killed including 267 members of armed groups and 159 security forces
personnel. However, the Union Ministry for Home Affairs claimed only 37 civilians, 238
terrorists and 86 security forces personnel were killed in 2018 up to 2 December 2018.

8. According to JKCCS, 1,081 civilians have been killed by security forces in
extrajudicial killings between 2008 and 2018. Of the 160 civilians reportedly killed in 2018,
71 were allegedly killed by Indian security forces (while 43 were killed by armed group
members or unidentified gunmen and 29 were killed by shelling and firing by Pakistani troops
in areas along the Line of Control). The Kashmir Valley, where most of the protests and
armed encounters are reported to have taken place, accounted for 122 of these civilian
killings. In the first 3 months of 2019, 21 civilians were reportedly killed by various
perpetrators including armed groups, unknown gunmen, Indian security forces and cross-
border shelling by Pakistani security forces along the Line of Control.

9. Despite the high number of civilians being killed near encounter sites in 2018, there
is no information about any new investigation into excessive use of force leading to
casualties. There is no information on the status of the five investigations launched into
extrajudicial executions in 2016. The Indian state of Jammu and Kashmir did not establish
any investigations into civilian killings in 2017. No prosecutions have been reported. It does
not appear that Indian security forces have been asked to re-evaluate or change their crowd-
control techniques or rules of engagement.

10. ‘Indian security forces continue to use pellet-firing shotguns in the Kashmir Valley as
a crowd-control weapon despite concerns as to excessive use of force and the large number
of incidental civilian deaths and injuries that have resulted. The 12-gauge pump-action
shotgun firing metal pellets is one of the most dangerous weapons used in Kashmir.
According to information from Srinagar’s Shri Maharaja Hari Singh Hospital, where most
pellet shotgun injured are treated, 1,253 people have been blinded by the metal pellets used
by security forces from mid-2016 to the end of 2018.

11. So-called “cordon and search operations”, a much-criticized military strategy
employed by the Indian security forces in the early 1990s, was reintroduced in the Kashmir
Valley in 2017. According to national and international human rights organizations, cordon
and search operations enable a range of human rights violations, including physical
intimidation and assault, invasion of privacy, arbitrary and unlawful detention, collective
punishment and destruction of private property.

12. Authorities in Indian-Administered Kashmir continue to use various forms of
arbitrary detention to target protesters, political dissidents and other civil society actors.
OHCHR was informed that despite the Jammu and Kashmir High Court setting aside
numerous the Jammu and Kashmir Public Safety Act (PSA) detention orders, the Jammu and
Kashmir authorities continue to detain people by imposing new PSA orders even before
suspects leave prisons. In July 2018, the Government of Jammu and Kashmir amended
section 10 of the PSA, removing the prohibition on detaining permanent residents of Jammu
and Kashmir outside the state.

13. The Armed Forces (Jammu and Kashmir) Special Powers Act 1990 (AFSPA) remains
a key obstacle to accountability. Section 7 of the AFSPA prohibits the prosecution of security
forces personnel unless the Government of India grants a prior permission or “sanction” to
prosecute. In nearly three decades that the law has been in force in Jammu and Kashmir, there
has not been a single prosecution of armed forces personnel granted by the central
government. The Indian Army has also been resisting efforts to release details of trials
conducted by military courts where soldiers were initially found guilty but later acquitted and
released by a higher military tribunal.

14. Jammu and Kashmir continues to face frequent barriers to internet access as the
authorities continue to suspend arbitrarily internet services. According to a United Nations
Educational, Scientific and Cultural Organization (UNESCO), South Asia reported the
highest number of shutdowns in the world between April 2017 and May 2018 with India
accounting for the highest level of shutdowns in the world. Half of all internet shutdowns in
India were reported from the Kashmir Valley. A widely followed Indian civil society group
that tracks internet shutdowns reports that 65 of the 134 incidents of internet shutdowns

 

 
Case aa * | Document 1 Filed on 09/19/19 eo Page 35 of 73

recorded in the country in 2018 were in Jammu and Kashmir. In the first four months of 2019,
Jammu and Kashmir experienced 25 instances of internet shutdown.

15. On28 February 2019, the central government declared religious-political organization
Jamaat e Islami (Jammu and Kashmir) an unlawful association under section 3(1) of the
Unlawful Activities (Prevention) Act 1967. On 22 March 2019, the central government
declared the pro-independence Jammu and Kashmir Liberation Front (Yasin faction) an
unlawful association. Political leaders in Jammu and Kashmir criticized the ban on Jamaat-
e-Islami and the Jammu and Kashmir Liberation Front as an attack on civil liberties and one
that would have a “major social impact” in the state.

16. No security forces personnel accused of torture or other forms of degrading and
inhuman treatment have been prosecuted in a civilian court since these allegations started
emerging in the early 1990s. Rizwan Pandit, a school principal from Pulwama district aged
29 who died while in police custody between 18 and 19 March 2019, appears to have been
tortured while in custody.

Abuses by armed groups

17. The Government of India accuses armed groups supported by Pakistan of committing
human rights abuses including targeting civilians and off-duty soldiers in the Indian state of
Jammu and Kashmir. According to Indian authorities, “cross-border terrorism emanating
from Pakistan” is the main challenge in Jammu and Kashmir.

18. Since the late 1980s, a variety of armed groups has been actively operating in the
Indian state of Jammu and Kashmir, and there has been documented evidence of these groups
committing a wide range of human rights abuses, including kidnappings, killings of civilians
and sexual violence. While in the 1990s there were reportedly over a dozen armed groups
operating in Indian-Administered Kashmir, in recent years four major armed groups are
believed to be operational in this region: Lashkar-e-Tayyiba, Jaish-e-Mohammed, Hizbul
Mujahideen and Harakat Ul-Mujahidin. All four are believed to be based in Pakistan-
Administered Kashmir.

19. According to JKCCS, 18 civilians were killed by armed group members and another
25 civilians by unknown gunmen in 2018. On 22 March 2019, a 12-year-old boy was
reportedly killed when he was held hostage by three members of Lashkar-e-Tayyiba who
were trapped in an armed encounter with Indian security forces in Shopian district.

20. Two armed groups have been accused of recruiting and deploying child soldiers in
Indian-Administered Kashmir.

21. Armed groups were reportedly responsible for attacks on persons affiliated or
associated with political organizations in Jammu and Kashmir including the killing of at least
six political party workers and a separatist leader. In the lead up to the local body elections
scheduled for October 2018, armed groups threatened Kashmiris against participating in the
elections and warned of “dire consequences” if those running for elections did not
immediately withdraw their nomination papers and publicly apologised for their actions.
While armed groups have sporadically threatened political workers in previous elections, the
number of attacks in 2018 is amongst the highest in recent times.

22. The 14 February 2019 suicide bombing on Indian security forces in Pulwama was
claimed by Jaish-e-Mohammed. While India blamed Pakistan for continuing to support the
group’s activities, Pakistan denied the allegations and asked India to provide “actionable
evidence” about the involvement of any Pakistani national. Pakistan Foreign Minister Shah
Mehmood Qureshi told an international news organization that Jaish-e-Mohammed founder
Mohammad Masood Azhar is present in Pakistan and if India provides strong evidence then
they will arrest him in accordance with applicable legal processes. However, a spokesperson
for the Pakistan Army denied that Jaish-e-Mohammed “exists formally” in Pakistan. On 1
May 2019, the United Nations Security Council Da’esh and Al-Qaida Sanctions Committee
announced that it had added Mohammad Masood Azhar to its list of individuals or entities
subject to the assets freeze, travel ban and arms embargo. On 28 March 2019, Pakistan

 
Case TSC Document 1 Filed on 09/19/19 igglXSD Page 36 of 73

rejected the Indian dossier detailing proof of Jaish-e-Mohammed’s complicity in the
Pulwama attack.

23. On22 February 2019, the Financial Action Task Force (FATF), an inter-governmental
organization that monitors money laundering and terrorist financing, said Pakistan had made
a “high-level political commitment” to work with FATF “to address its strategic counter-
terrorist financing-related deficiencies”. However, FATF added that Pakistan “does not
demonstrate a proper understanding of the TF [terror financing] risks posed by Da’esh, AQ
[Al Qaeda], JuD [Jamaat ud Dawa], FiF [Falah-i-Insaniyat Foundation], LeT [Lashkar e
Tayyiba], JeM [Jaish-e-Mohammed], HQN [Haqqani Network], and persons affiliated with
the Taliban.” Jt urged Pakistan to address its “strategic deficiencies” and complete its action
plan.

24, Pakistan-based armed groups that operate mostly in Indian-Administered Kashmir
have also been accused of harassing and threatening nationalist and pro-independence
political workers in Pakistan-Administered Kashmir.

25. On2 August 2018, unknown armed group members attacked and burned down at least
12 schools in Gilgit-Baltistan’s Diamer district. At least half were girls’ schools.

Human Rights Violations in Pakistan-Administered Kashmir

26.  Inits response to OHCHR’s observations in the June 2018 report, the Government of
Pakistan maintained that the constitutional and legal structures of Azad Jammu and Kashmir
and Gilgit-Baltistan adequately protect the rights of its citizens. However, OHCHR’s
monitoring and analysis found that these concerns remain. Both regions introduced
constitutional changes, but failed to address the main elements that restrict the full enjoyment
of all human rights for people living in these regions.

27. OHCHR highlighted that the Interim Constitution of Azad Jammu and Kashmir places
several restrictions on anyone criticizing the region’s accession to Pakistan, in contravention
of Pakistan’s commitments to uphold the rights to freedoms of expression and opinion,
assembly and association. However, the amended Interim Constitution of 2018 has retained
the clauses that directly contravene international human rights law. It explicitly continues to
state, “[N]o person or political party in Azad Jammu and Kashmir shall be permitted to
propagate against, or take part in activities prejudicial or detrimental to, the ideology of the
State’s accession to Pakistan.” Azad Jammu and Kashmir’s electoral law has not been
amended, and it continues to disqualify anyone running for elected office who does not sign
a declaration that says, “[I] have consented to the above nomination and that I am not subject
to any disqualification for being, or being elected as a member of the Legislative Assembly
and in particular I solemnly declare that I believe in the Ideology of Pakistan, the Ideology
of State’s Accession to Pakistan and the integrity and sovereignty of Pakistan.”

28. Authorities in Gilgit-Baltistan also failed to amend similar provisions in the region’s
governance rules that restrict the rights to freedoms of expression and opinion, assembly and
association. The Government of Gilgit-Baltistan Order 2018 and the updated Gilgit-Baltistan
Governance Reforms 2019 retain the same language limiting freedom of association from
the Gilgit-Baltistan Empowerment and Self-Governance Order 2009.

29. Members of nationalist and pro-independence political parties claim that they
regularly face threats, intimidation and even arrests for their political activities from local
authorities or intelligence agencies. They said often threats are also directed at their family
members including children.

30. In November 2018, 19 activists of the Jammu and Kashmir Liberation Front were
charged with “treason” for organising a rally in Kotli area of Azad Jammu and Kashmir.
Protesters raised slogans that called on India and Pakistan to demilitarize and leave Kashmir.
On 15 March 2019, 30 members of the Jammu Kashmir National Students Federation were
arbitrarily detained by Pakistani law enforcement agencies while protesting at the Rawalpindi
Press Club in Rawalpindi.

 
Case *19-cv OSS Document 1 Filed on 09/19/19 eo Page 37 of 73

31. Journalists in Pakistan-Administered Kashmir continue to face threats and harassment
in the course of carrying out their professional duties. According to the Committee to Protect
Journalists (CPJ), an anti-terrorism court in Gilgit-Baltistan sentenced journalist Shabbir
Siham in absentia to 22 years in prison and fined him 500,000 Pakistani Rupees (USD 4,300)
on charges of defamation, criminal intimidation, committing acts of terrorism, and
absconding from court proceedings. On 21 November 2018, Gilgit-Baltistan authorities
arrested journalist Muhammad Qasim Qasimi after he engaged in a verbal argument with a
local police official. According to the International Crisis Group (ICG), Pakistani intelligence
officials have also warned journalists in Gilgit-Baltistan against criticising the China-
Pakistan Economic Corridor (CPEC) projects.

32. Several major projects have been proposed in Gilgit-Baltistan under CPEC, which is
seen as a major infrastructure development boost for the region. According to ICG, the people
of Gilgit-Baltistan are resentful because they feel CPEC projects were “designed and
implemented without their input” and “will be of little benefit to them”. ICG concludes, “the
state’s response to local dissent and alienation has been an overbearing security presence,
marked by army checkpoints, intimidation and harassment of local residents, and crackdowns
on anti-CPEC protest.”

33. Akey concern in both Azad Jammu and Kashmir and Gilgit-Baltistan is that the local
communities do not control natural resources of the territories as these are controlled by
Pakistani federal agencies. Political leaders and activists feel their natural resources are
exploited for the benefit of Pakistan while the people of Azad Jammu and Kashmir and
Gilgit-Baltistan continue to remain largely impoverished.

34. Authorities in Gilgit-Baltistan continue to use the Anti-Terrorism Act 1997 (ATA) to
target political activists, human rights defenders and student protesters. Authorities in Gilgit-
Baltistan frequently clamp down on any anti-CPEC dissent with the ATA and the 2016
cybercrimes law. Anyone who protests or criticises CPEC is termed as “anti-national and
anti-people”.

35. In the June 2018 report, OHCHR drew attention to the provision in AJK’s Interim
Constitution that, similar to Pakistan’s Constitution, defines who is a real “Muslim” and uses
this definition to discriminate against the minority Ahmadiyya community. The amended
Interim Constitution of 2018 has made no changes to this discriminatory provision. Human
rights lawyers and activists informed OHCHR that Pakistan’s blasphemy provisions continue
to be in force in Azad Jammu and Kashmir and Gilgit-Baltistan.

36. | OHCHR has received credible information of enforced disappearances of people from
Pakistan-Administered Kashmir including those who were held in secret detention and those
whose fate and whereabouts continue to remain unknown. In almost all cases brought to
OHCHR’s attention, victim groups allege that Pakistani intelligence agencies were
responsible for the disappearances. There are fears that people subjected to enforced
disappearances from Pakistan-Administered Kashmir may have been detained in military-
run internment centers in Pakistan.

37. In May 2018, the Government of Pakistan advised the Supreme Court of Pakistan that
1,330 people were being held in various internment camps and that it required more time to
furnish the Court with details of the legal proceedings against them. OHCHR has been
informed that there are likely several other cases of enforced or involuntary disappearances
in Pakistan-Administered Kashmir but they do not get reported like in rest of Pakistan due to
the lack of independent media or independent human rights groups working in these areas.
The United Nations Working Group on Enforced or Involuntary Disappearances has received
at least one case of a Pakistani national disappeared from Azad Jammu and Kashmir and a
permanent resident of Gilgit-Baltistan disappeared from Pakistan.

Conclusions and recommendations

38. This report highlights serious human rights violations and patterns of impunity in
Indian-Administered Kashmir and significant human rights concerns witnessed in Pakistan-
Administered Kashmir. As stated in OHCHR’s June 2018 report, there remains an urgent

 

 
Case 19-cv OSs Document 1 Filed on 09/19/19 igalXSD Page 38 of 73

need to address past and ongoing human rights violations and to deliver justice for all people
in Kashmir.

39. Political tensions between India and Pakistan over Kashmir often result in the increase
of ceasefire violations along the Line of Control, including shelling and firing. Ceasefire
infringements in 2018 and 2019 resulted in the killing of civilians, destruction of civilian
property and displacement of people in both Indian-Administered Kashmir and Pakistan-
Administered Kashmir.

40. As neither the Governments of India nor of Pakistan have taken clear steps to address
and implement the recommendations made in OHCHR’s June 2018 report, thase
recommendations are reiterated and restated in this report. Additional recommendations are
also addressed to the respective authorities for their consideration.

Il. Introduction

41. This second report of the Office of the United Nations High Commissioner for Human
Rights (OHCHR) on the situation of human rights in Indian-Administered Kashmir and
Pakistan-Administered Kashmir covers the period from May 2018 to April 2019.

42. On 14 June 2018, OHCHR released a first report on the human rights situation in
Indian-Administered Kashmir and Pakistan-Administered Kashmir,' covering the period
from July 2016 to April 2018. That report focused on allegations of serious human rights
violations, notably excessive use of force by Indian security forces that led to numerous
civilian casualties, arbitrary detention, impunity for human rights violations and human rights
abuses committed by armed groups allegedly supported by Pakistan. The report also
examined the human rights situation in Pakistan-Administered Kashmir and found that
human rights violations there were more structural in nature; these included restrictions on
the freedom of expression and freedom of association, institutional discrimination of
minority groups and misuse of anti-terror laws to target political opponents and activists. The
report made a wide range of recommendations to the Governments of India and Pakistan and
also urged the Human Rights Council to consider the findings of the report, including the
possible establishment of an international commission of inquiry to conduct a comprehensive
independent investigation into allegations of human rights violations in Kashmir.”

 

43. India rejected the report’s findings and recommendations, accusing the United i
Nations of violating its “sovereignty and territorial integrity”. Pakistan welcomed the report
and supported the recommendation to establish a Commission of Inquiry to address
allegations of human rights violations in Indian-Administered Kashmir.’ Pakistan added that
“human rights concerns in Azad Jammu and Kashmir and Gilgit-Baltistan should in no way

be construed to create a false sense of equivalence”.°

 

 

44. There has not been substantive discussion of the report in the Human Rights Council.
Some Member States, including India and Pakistan, made reference to the report and remote

 

! OHCHR, “Report on the Situation of Human Rights in Kashmir: Developments in the Indian State of
Jammu and Kashmir from June 2016 to April 2018, and General Human Rights Concerns in Azad
Jammu and Kashmir and Gilgit-Baltistan”, 14 June 2018. Available from
https://www.obchr.org/Documents/Countries/IN/DevelopmentsInKashmirJune20 1 6ToApril2018.pdf.

2 Ibid, p. 48.

India, Ministry of External Affairs, “Official Spokesperson’s response to a question on the Report by

the Office of the High Commissioner for Human Rights on ‘The human rights situation in Kashmir’”,

14 June 2018. Available from https://www.mea.gov.in/media-

briefings. htm? dtl/29978/official+spokespersons+responsettot+a+questionton+thetreport+by+thet+off

icet+oftthe+hight+commissioner+forthuman+rights+on+the+human+rights+situationt+in+kashmir.

Pakistan, Ministry of Foreign Affairs, “Pakistan's reaction to the UN report on Human Rights

violations in Kashmir’, 14 June 2018. Available from hitp://www.mofa.gov.pk/pr-

details. php?mm=NjM4NA.

> Ibid.

 
Case A19-cv OS ge Document 1 Filed on 09/19/19 igaiXSD Page 39 of 73

monitoring during the debate on the High Commissioner’s global update under Item 2 in the
38th and 39th regular sessions of the Human Rights Council in June and September 2018.

45. On 10 September 2018, the High Commissioner for Human Rights informed the
Human Rights Council during its 39" session that the OHCHR report’s findings and
recommendations had “not been followed up with meaningful improvements, or even open
and serious discussions on how the grave issues raised could be addressed.”® Moreover,
neither India nor Pakistan had taken any concrete steps towards providing OHCHR with
unconditional access to their respective sides of the Line of Control. Pakistan has stated that
it would provide access to OHCHR if India would provide such access to its side. The High
Commissioner also informed Member States that OHCHR would continue its monitoring and
reporting work on Kashmir,” During the 40" session of the Human Rights Council in March
2019, the High Commissioner expressed concern about the military stand-off between India
and Pakistan that was then taking place and reminded them that addressing human rights
issues must be part of any solution to the conflict.®

Ill. Methodology

46. This report, which supplements and should be read together with OHCHR’s report of
14 June 2018,° is based on information collected by OHCHR through monitoring the situation
in the Indian state of Jammu and Kashmir (consisting of the Kashmir Valley, the Jammu and
Ladakh regions) and Pakistan-Administered Kashmir (Azad Jammu and Kashmir and Gilgit-
Baltistan).'° It is issued pursuant to the mandate of the High Commissioner for Human
Rights, as provided by United Nations General Assembly resolution 48/141.

47. Information used in this report is available in the public domain, some of which was
obtained by various parties in India through the Right to Information Act,!' and also reflects
the findings of research and monitoring carried out by local, national and international
nongovernmental organizations (NGOs) and human rights defenders. Wherever possible,
OHCHR has used official documents and statements, such as Parliamentary questions, court
orders, and police reports. '?

48. | OHCHR conducted a small number of confidential interviews to obtain or corroborate
information and for expert opinions. Due to access issues and security concerns of witnesses
and victims, it was not possible for OHCHR to conduct extensive interviews with direct
witnesses or victims of the human rights violations presented in this report. All confidential
interviews are referenced with a code.

a

Human Rights Council, “Opening Statement by UN High Commissioner for Human Rights Michelle
Bachelet”, 10 September 2018. Available from

https://www. ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx? News] D=235 18&LangID=E.

Ibid.

Human Rights Council, “High Commissioner Bachelet calls on States to take strong action against
inequalities”, 6 March 2019. Available from
https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx? News! D=24265&LangID=E.

This report includes a section on historical background.

The Jammu and Kashmir region refers to the entire territory of the former princely state before 1947;
in shorthand, this region is referred to as Kashmir in the report. There is no specific decision of a UN
intergovernmental organ that clarifies which terminology should be used to describe the region of
Kashmir, The Secretary-General’s reports and letters have used the following terms: Kashmir, Jammu
and Kashmir, State of Jammu and Kashmir, Indian administered side of the Line of Control in Jammu
and Kashmir, and Pakistan Administered Kashmir. In a statement of 17 August 2016, the Secretary-
General referred to Indian-administered Jammu and Kashmir. OHCHR refers in the report to the
Indian state of Jammu and Kashmir, Azad Jammu and Kashmir and Gilgit-Baltistan. Where useful for
clarity or brevity, OHCHR also uses Pakistan-Administered Kashmir and Indian-Administered
Kashmir.

Indian citizens can request information from a public authority under the Right to Information Act
2005. It is applicable across India except the state of Jammu and Kashmir where a similar Act -
‘Jammu and Kashmir Right to Information Act 2009” - is in force.

OHCHR considers the Press Trust of India—India’s largest news agency and managed by an
autonomous trust—as a reliable source to quote Indian authorities and official statements.

wo on

9

 

 
Case 19 0v- 05 gs Document 1 Filed on 09/19/19 iggl[XSD Page 40 of 73

49. | As OHCHR has continued to be denied access to Kashmir, it was not possible to
directly verify allegations. OHCHR bases its factual findings on the “reasonable grounds”
standard of proof. This standard is met when a reliabie body of information, consistent with
other material, based on which a reasonable and ordinarily prudent person would have reason
to believe that an incident or pattern of conduct had occurred.

50. As noted in the 2018 report, the quantity and quality of information available on
Indian-Administered Kashmir contrasts significantly to Pakistan-Administered Kashmir.
Despite significant challenges, NGOs, human rights defenders and journalists are able to
operate in the Indian state of Jammu and Kashmir, generating documentation on the ongoing
human rights violations there. Restrictions on the freedoms of expression, opinion, peaceful
assembly and association in Azad Jammu and Kashmir and Gilgit-Baltistan have limited the
ability of observers, including OHCHR, to assess the human rights situation there.
Nevertheless, OHCHR has sought to find reliable information on the human rights situation
in Azad Jammu and Kashmir and Gilgit-Baltistan.

51. In assessing the situation of human rights in Kashmir, OHCHR relied chiefly on the
on the binding legal obligations that both India and Pakistan voluntarily assumed as State
Parties to , as applicable, the International Covenant on Civil and Political Rights, the
International Covenant on Economic, Social and Cultural Rights, the Convention on the
Rights of the Child, the Convention on the Elimination of All Forms of Discrimination
against Women, the International Convention on the Elimination of All Forms of Racial
Discrimination, and the Convention against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment,!? as well as customary international law.

IV. Update on the political situation

§2. Since the release of the first report on the situation of human rights in Kashmir, the
political coalition ruling the Indian state of Jammu and Kashmir disbanded and was replaced
by direct federal rule, which is also known as Governor’s rule.'4 On 21 November 2018,
Governor Satya Pal Malik dissolved the state assembly and recommended fresh elections,
stating he had done so in the “state’s interest’”.'5

53. | While India’s general elections, including for six parliamentary seats in Jammu and
Kashmir, took place in April-May 2019, no dates have been announced for the next state
assembly elections.

54. Political tensions peaked in Indian-Administered Kashmir after India’s Supreme
Court was petitioned to annul Article 35A of the Constitution of India,’ which provides
special powers to the Jammu and Kashmir legislative assembly to determine who is a
permanent resident of the state.!? The provision accords special rights and privileges to the
citizens of the state of Jammu and Kashmir, in state public sector jobs, acquisition of property
within the state, scholarships and other public aid and welfare programmes, and it bars people

India has signed but it has not ratified the Convention against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, and the Convention for the Protection of all Persons from
Enforced Disappearance, yet.

“President approves Governor’s rule in J&K”, Press Trust of India, 20 June 2018. Available from

https:/Awww.thehindubusinessline.com/news/national/president-approves-governors-tule-in-

jk/article2420684 1 .ece.

‘5 “Dissolved assembly in J&K’s interest: Governor Satya Pal Malik”, Press Trust of India, 22
November 2018. Available from https://timesofindia. indiatimes. com/india/dissolved-assembly-in-jks-
interest-governor-satya-pal-malik/articleshow/66748058.cms.

'6 Constitution of India, “The Constitution (Application to Jammu and Kashmir) Order, 1954”,
Appendix I, p. 360. Available from
https://www. india. gov.in/sites/upload_files/npi/files/coi_appendix.pdf.

'7 “BJP Leader Moves SC Seeking Scrapping Of Article 35A”, LiveLaw, 15 August 2018. Available

from https://www. livelaw.in/bjp-leader-moves-sc-seeking-scrapping-of-article-35a-read-petition/.

10

 
Case 1S Cv OS Document 1 Filed on 09/19/19 oo Page 41 of 73

20

2

22

23

24

25

26

27

from outside the state from acquiring any immovable property in the state.’® Political groups
across the spectrum in Indian-Administered Kashmir protested against any move to annul
Article 35A.!° The Government of Jammu and Kashmir filed a submission urging the
Supreme Court to dismiss the petition, arguing that the issue had already been adjudicated
previously by two different Constitutional benches.?? The Union Government of India
advised the Supreme Court to postpone any hearing until after January or March 2019 as it
was a “very sensitive” issue.2! The Supreme Court adjourned the hearing to March 2019,77
and then has continued to postpone it.

55. Elections for urban civic bodies and Panchayats”? were conducted in multiple phases
between October and December 2018 but were marred by threats, violence and boycotts. The
Jammu and Kashmir People’s Democratic Party (PDP) and the Jammu and Kashmir National
Conference (NC) ~ the largest political parties of Jammu and Kashmir — boycotted the local
civic body elections, on the basis that the situation was not favourable for elections and as a
protest against attempts to annul Article 35A of the Constitution of India.74 The two regional
parties also boycotted Panchayat elections set for November-December 2018.7° Armed
groups operating in Indian-Administered Kashmir threatened anyone participating or voting
in the elections with dire consequences.”° Six party workers from two political parties were
allegedly killed by armed groups in the campaigning phase of the local body elections. As a
consequence, the voter turnout for Kashmir region was extremely low in comparison to the
Jammu and Ladakh regions.?’

Ibid; Article 35A was inserted in the Constitution in 1954 by then President of India Rajendra Prasad
on the advice of Prime Minister Jawaharlal Nehru’s cabinet.

“Separatists Call for Shutdown in Kashmir Ahead of SC Hearing on Article 35A”, Press Trust of
India, 5 August 2018. Available from https://www.thewire.in/law/kashmir-shutdown-article-35a;
“Tinkering with Article 35A would undermine basic structure of Constitution: Mehbooba”, Press
Trust of India, 6 August 2018. Available from https://economictimes.indiatimes.com/news/politics-
and-nation/tinkering-with-article-35a-would-undermine-basic-structure-of-constitution-
mehbooba/articleshow/6529583 1.cms;

“BJP unleashing misinformation campaign over Article 35A: NC”, Press Trust of India, 20 September 2018.
Available from https://www. business-standard.com/article/pti-stories/bjp-unleashing-misinformation-campaign-over-
article-35a-nc-118092000936_1.html.

“Plea challenging Art. 35A filed by a ‘meddlesome interloper’ for publicity: State of J&K tells SC,
Demands dismissal of petition”, LiveLaw, 5 August 2018. Available from
https://www.livelaw.in/plea-challenging-art-3 5a-filed-by-a-meddlesome-interloper-for-publicity-
state-of-jk-tells-sc-demands-dismissal-of-petition-read-affidavit/.

“Article 35A: Farooq criticizes ASG’s stand in Supreme Court”, Press Trust of India, 2 September
2018. Available from http:/Awww.ptinews.com/news/10009321_ Article-35A--F arooq-criticises-ASG-
-s-stand-in-Supreme-Court.

“Supreme Court adjourns hearing on Article 35A to January 2019”, Press Trust of India, 31 August
2018. Available from https://www.deccanchronicle.com/nation/current-affairs/3 108 18/supreme-court-
adjourns-hearing-on-article-35a-to-january-2019.html.

Panchayat is a South Asian local body political system found in India, Pakistan, Nepal, Sri Lanka and
Bangladesh.

“After NC, PDP to boycott local body polls over Article 35A”, Press Trust of India, 10 September
2018. Available from http://www. rediff. com/news/report/pdp-to-boycott-local-body-polls-over-
article-35a/20180910.htm.

“Despite NC, PDP's boycott, Centre likely to go ahead with panchayat polls in JK”, Press Trust of
India, 12 September 2018. Available from http://www.rediff.com/news/report/centre-likely-to-go-
ahead-with-panchayat-polls-in-jk/20 1809 12.htm.

“LeT militant who threatened people against participating in polls held”, Press Trust of India, 3
October 2018. Available from https://www.theweek.in/wire-updates/national/20 | 8/10/03/des26-jk-
polls-threat-arrest.html; “Jammu and Kashmir: Hizbul Mujahideen posters urging people to boycott
panchayat elections surface in Doda”, Press Trust of India, 5 November 2018. Available from
https://Awww. dnaindia.com/india/report-jammu-and-kashmir-hizbul-mujahideen-posters-urging-
people-to-boycott-panchayat-elections-surface-in-doda-2682803.

“Jammu registers 78.6 per cent voter turnout, Kashmir 3.4 per in J&K municipal polls: Officials”,
Press Trust of India, 10 October 2018. Available from

https://timeso findia.indiatimes.com/india/civic-polls-overwhelming-voter-turnout-in-jammu-dismal-
in-kashmir-valley/articleshow/66152152.cms.

 

 
Case 4:19-cv-O3 Gy Document 1 Filed on 09/19/19 @xsp Page 42 of 73

56. In Pakistan-Administered Kashmir, a joint session of the Azad Jammu and Kashmir
(AJK) Council and Azad Jammu and Kashmir Legislative Assembly passed the 13"
Amendment to the Interim Constitution of Azad Jammu and Kashmir on 1 June 2018.8
According to Pakistani authorities, this amendment will empower the Legislative Assembly
by transferring most financial and administrative powers from the Council to the Assembly.??
Pakistani authorities claim the amendment will also ensure that citizens of Azad Jammu and
Kashmir enjoy the same fundamental rights as enshrined in the Constitution of Pakistan.?°
However, opposition parties and critics claim that the 13" amendment will in fact turn Azad
Jammu and Kashmir into a province of Pakistan rather than maintaining its special status,*’
while experts and political activists are concerned that most of the key powers have been
transferred to the Pakistani federal government, thereby further limiting the autonomy of the
region’s legislature and government.*?

57. Similarly, Pakistani authorities have also issued some reforms in Gilgit-Baltistan. The
Legislative Assembly in this region has been renamed as the Gilgit-Baltistan Assembly and
the Chief Court of Gilgit-Baltistan has been renamed as the Gilgit-Baltistan High Court.*?
However, civil society representatives in Gilgit-Baltistan believe these are nominal changes,
which do not devolve real power or provide better protection for people as part of Gilgit-
Baltistan Reforms Order 2018.74

58. Tensions between India and Pakistan escalated after the 14 February 2019 suicide
bombing in Pulwama, when a vehicle borne improvised explosive device struck a convoy of
Indian security forces, killing 40 soldiers of the Central Reserve Police Force, which is a
federal paramilitary unit widely deployed in Indian-Administered Kashmir. Both the United
Nations Secretary-General and the High Commissioner for Human Rights strongly
condemned the attack.?> Pakistan-based Jaish-e-Mohammed” claimed responsibility for the
attack.?? India blamed Pakistan for supporting Jaish-e-Mohammed’s activities.°* Pakistan
rejected this allegation and asked India to provide “actionable evidence” about the
involvement of any Pakistani national.** India claimed that it had provided all necessary
information and intelligence.

28 AJK Legislative Assembly, LD/Legis-Act/37-52/2018, | June 2018. Available from
http://www. ajkassembly.gok.pk/Notification%20Pdf%20 13th%20Constitutional%20A mendment%20
02-06-2018(1).pdf
“13th amendment in interim constitution will empower AJKLA: Farhat”, Radio Pakistan, 5 July
2018. Available from http:/Awww.radio.gov.pk/05-07-20 1 8/13th-amendment-in-interim-constitution-
will-empower-ajkla-farhat.
3° Thid.
31 “Who rules Azad Jammu and Kashmir?” Jalaluddin Mughal, 17 August 2018. Available from
hitps://www.thefridaytimes.com/tft/who-rules-azad-jammu-and-kashmitr/.
32 “Who rules Azad Jammu and Kashmir?” Jalaluddin Mughal; L210.
33 “Govt approves GB reforms, delegates more powers”, Radio Pakistan, 22 May 2018. Available from
http://www. radio.gov.pk/2 1-05-20 18/federal-govt-approves-gb-reforms-delegating-more-powers-to-
its-government,
“Gilgit-Baltistan Order 2018: A Copy-Paste Bureaucratic Endeavor”, Pamir Times, 5 June 2018.
Available from https://pamirtimes.net/20 18/06/05/gilgit-baltistan-order-201 8-a-copy-paste-
bureaucratic-endeavor/.
https://www.un.org/press/en/20 19/sgsm 19466.doc.htm, and
https://www.ohchr.org/EN/NewsE vents/Pages/DisplayNews.aspx?NewsID=24 179&LangID=E.
Jaish-e-Mohammed is listed on the UN Security Council’s Al-Qaeda and ISIL sanctions list and is
known to be based in Pakistan. (UN Security Council, Jaish-i-Mohammed profile. Available from
https://www.un.org/securitycouncil/sanctions/1267/aq_sanctions_list/summaries/entity/jaish-i-
mohammed.)
37 “Profile: What is Jaish-e-Muhammad?” Al Jazeera, 15 February 2019. Available from
https://www.aljazeera.com/news/2019/02/profile-jaish-muhammad- 1902 1506185 1082.html.
India, Ministry of External Affairs, 14 February 2019. Available from https://www.mea.gov.in/press-
releases. htm?dtl/3 1053/India_strongly_condemns_the_cowardly_terrorist_attack_on_our_security_fo
rces_in_Pulwama_Jammu_amp_Kashmir.
3° Statement by Pakistan Prime Minister Imran Khan, 20 February 2019. Available from
hitp://www.mo fa. gov.pk/pr-details. php.

29

34

35

36

38

 
Case 4:19-cv-03 Document 1 Filed on 09/19/19 @xsp Page 43 of 73

59. On 26 February 2019, India claimed its air force had bombed a Jaish-e-Mohammed
training camp in Balakot, Pakistan and killed “a very large number of Jaish-e-Mohammed
terrorists, trainers, senior commanders and groups of jihadis who were being trained for
fidayeen action’.*° Pakistan protested this action as a violation of its “sovereignty and
territorial integrity” and claimed Indian jets had randomly released their ordinance in an
“uninhabited remote area” under pressure from Pakistan combat jets.*!

60. On 27 February 2019, Pakistan claimed its air force had struck “across the Line of
Control from within Pakistani airspace”.** In the ensuing battle between Indian and Pakistani
air forces, one Indian pilot was captured by Pakistani forces after he was forced to bail out of
his aircraft in Pakistan-Administered Kashmir.” Pakistan released the captured pilot on |
March 2019.“ While direct military tensions de-escalated after this incident, sporadic cross-
border shelling and firing by both sides continued through February and March.

V. Human rights violations in Indian-Administered Kashmir

A. Civilian killings and excessive use of force

61. According to the Jammu and Kashmir Coalition of Civil Society (JKCCS), around
160 civilians were killed in 2018, which is believed to be the highest number in over one
decade.*> Last year also registered the highest number of conflict-related casualties since
2008 with 586 people killed including 267 members of armed groups and 159 security forces
personnel. *° According to JKCCS, 1,081 civilians have been killed by security forces in
extrajudicial killings between 2008 and 2018.47

 

62. However, the Union Ministry for Home Affairs claimed only 37 civilians, 238
terrorists and 86 security forces personnel were killed in 2018 up to 2 December 2018.48

63. According to JKCCS, of the 160 civilians reportedly killed in 2018, 71 were allegedly
killed by Indian security forces, 43 were killed by armed group members or unidentified
gunmen and 29 were killed by shelling and firing by Pakistani troops in areas along the Line
of Control.4? The Kashmir Valley, where most of the protests and armed encounters are
reported to have taken place, accounted for 122 of these civilian killings.” The 4 districts of
South Kashmir — Pulwama, Kulgam, Shopian and Anantnag — recorded 85 of the 122 civilian
killings in 2018.7!

 

=

0

Statement by Indian Foreign Secretary Vijay Gokhale, 26 February 2019, Available from
hittps://Awww.mea.gov.in/press-

releases.htm?dtl/3 109 1/Statement_by_Foreign_Secretary_on_26 February_2019 on_the_Strike_on_
JeM_training camp_at_Balakot.

Pakistan, Ministry of Foreign Affairs, 26 February 2019. Available from http://www.mofa.gov.pk/pr-
details.php.

Pakistan, Ministry of Foreign Affairs, 27 February 2019. Available from http://www.mofa. gov.pk/pr-
details.php.

3 “Abhinandan: Who is the Indian pilot captured by Pakistan?”, BBC, | March 2019. Available from
https://www.bbc.com/news/world-asia-india-47397 409,

Pakistan, Ministry of Foreign Affairs, 1 March 2019. Available from http://www.mofa.gov.pk/pr-
details.php.

Jammu Kashmir Coalition of Civil Society, “Annual Human Rights Review 2018”, p. 4. Available
from http://jkccs.net/wp-content/uploads/20 18/12/Annual-Report-2018.pdf.

46 ibid.

47 Thid, p. 8.

Goverment of India, “Year End Review 2018-Ministry of Home Affairs”, 14 December 2018.
Available from http://pib.nic.in/newsite/PrintRelease.aspx?relid= 186405.

4 JKCCS, “Annual Human Rights Review 2018”, p. 8.

5° }hid, p.9.

51 Ibid.

S

t

=

2

=

£
Case 4:19-cv-03 Document 1 Filed on 09/19/19 @xsp Page 44 of 73

52

53
34

35
36
S7

58
59

60
61

64. In the first 3 months of 2019, 21 civilians were reportedly killed by various
perpetrators including armed groups, unknown gunmen, Indian security forces and cross-
border shelling by Pakistani security forces along the Line of Control; 3 civilians were killed
by the armed forces while 4 died in grenade or improvised explosive device (LED)
explosions. 2 According to JKCCS, a total of 162 conflict-related casualties were recorded
between January and March 2019, including 83 Indian security forces personnel and 58
armed group members.

65. In comparison, between July 2016 and March 2018, OHCHR reported around 165
civilian killings by Indian security forces and armed groups in Indian-Administered
Kashmir.**

66. Civil society groups believe that a majority of the civilian killings recorded in 2018
were due to excessive use of force by Indian security forces against civilians. This is similar
to the pattern found by OHCHR from July 2016 to March 2018.°°

67. Similar to 2017, a majority of the killings reported in 2018 took place around sites of
armed encounters between security forces and armed group members. While some of the
civilians killed were protesters who may have been throwing rocks at security forces to help
armed group members escape, there have been several cases of bystanders or civilians
situated far from “encounter sites”. As in the past, security forces allegedly used live
ammunition and pellet-firing shotguns to disperse such protesters resulting in serious injuries
and deaths.

68. For instance, on 5 May 2018, security forces allegedly killed five civilians and injured
dozens of others after protests broke out near an encounter site where five members of the
banned Hizbul Mujahideen were killed ina gunfight.*” The five civilians, including a minor,
were allegedly shot dead by security forces in their action against the protesters. 8

69. In another incident on 15 December 2018, seven civilians were reportedly killed near
the site of an armed encounter in Pulwama district of South Kashmir where Indian security
forces carried out actions in which three armed group members were killed.°? The seven
civilians, including three minors, were killed when security forces allegedly opened fire on
protesters who confronted them after the armed encounter ended.°° In 2018, at least 39
civilians, including 11 minors, were killed near armed encounter sites in the Kashmir Valley
allegedly due to excessive use of force against protesters.°!

70. Despite the high number of civilians being killed near encounter sites in 2018, there
is no information about any new investigation into excessive use of force leading to
casualties. There is no information on the status of the five investigations launched into

JKCCS, “Quarterly review of the human rights situation in Indian administered Jammu and Kashmir
(January to March 2019)”, 1 April 2019, p. 2. Available from http://jkccs.net/quarterly-hr-review-jan-
mar-2019/.

Ibid.

130 to 145 civilians killed by security forces and 16 to 20 killed by armed groups. (See

OHCHR, “Report on the Situation of Human Rights in Kashmir: Developments in the Indian State of
Jammu and Kashmir from June 2016 to April 2018, and General Human Rights Concerns in Azad
Jammu and Kashmir and Gilgit-Baltistan”, para 64).

H137.

OHCHR, “Report on the Situation of Human Rights in Kashmir’, paras 63-78.

“JK: 5 Hizbul terrorists killed in encounter; 5 civilians die in clashes”, Press Trust of India, 6 May
2018. Available from https://www.indiatoday. in/pti-feed/story/jk-5-hizbul-terrorists-killed-in-
encounter-5-civilians-die-in-clashes-1227728-2018-05-06.

Submission made to the UN Special Rapporteur on extrajudicial, summary or arbitrary execution.

“7 civilians among 11 killed in encounter, protests in Kashmir”, Press Trust of India, 15 December
2018. Available from http://www. ptinews.com/news/10246449_7-civilians-among-1 1-killed-in-
encounter--protests-in-J-amp-K--s-Pulwama.

Ibid.

Ibid.
Case 4:19-cv-03 Document 1 Filed on 09/19/19 @xsp Page 45 of 73

extrajudicial executions in 2016. The Indian state of Jammu and Kashmir did not establish
any investigations into civilian killings in 2017 3 No prosecutions have been reported. It
does not appear that Indian security forces have been asked to re-evaluate or change their
crowd-control techniques or rules of engagement.

71. Through several official communications addressed to the Government of India, the
United Nations Special Rapporteur on extrajudicial, summary or arbitrary executions has
raised concerns about the alleged violations of the right to life in Jammu and Kashmir,
especially since the 2016 unrest began. Since January 2018, the Special Rapporteur has
sent three communications to India expressing concerns about “intentional, excessive or
indiscriminate use of firearms” by Indian security forces and the failure to conduct “thorough,
prompt and impartial investigations” into these cases in order to uphold rule of law and to
ensure non-reoccurrence of the violations. In her 18 March 2019 communication, the
Special Rapporteur also raised the killing of five people by “militants or unknown
individuals”.°°

72. Taking note of OHCHR’s June 2018 report, a number of United Nations Special
Rapporteurs issued a joint communication in which they noted: “We regret that, from the
information received, it does not appear that efforts have been made to implement the
recommendations, including in relation to the repeal the Armed Forces (Jammu and Kashmir)
Special Powers Act, 1990; to establish independent, impartial and credible investigations to
probe all civilian killings which have occurred since July 2016; to investigate all deaths that
have occurred in the context of security operations in Jammu and Kashmir following the
guidelines laid down by the Supreme Court of India; and to investigate all cases of abuses
committed by armed groups in Jammu and Kashmir, including the killings of minority
Kashmiri Hindus since the late 1980s.”°”

73.  Inits response to the joint communication, the Government of India responded to this
letter with a written reply saying that it took “serious objection” to the mandate holders
referencing OHCHR’s June 2018 report and would no longer engage with any mandate
holder on this issue.

74. Under article 6 of the International Covenant on Civil and Political Rights, States
parties are expected to take all necessary measures intended to prevent arbitrary deprivations
of life by their law enforcement officials, including soldiers charged with law enforcement
missions. In particular, all operations of law enforcement officials should comply with
relevant international standards, including the Code of Conduct for Law Enforcement

® In January 2018, the state government of Jammu and Kashmir informed the state assembly that five

inquiries had been established to review the killing of civilians in 2016 (Jammu and Kashmir
Legislative Assembly, Unstarred A.Q. No.123. 23 January 2018, p. 2. Available from
http://www jklegislativeassembly nic. in/replies20 18/23JAN 18/A.Q.NO. 123%20001 pdf.)

6 Ibid.

64 AL IND 8/2019
(https://spcommreports.ohchr.org/T MResults Base/DownLoadPublicCommunicationF ile? gld= 24476)
; AL IND 25/2018
(https://spcommreports.ohchr.org/TMResultsBase/DownLoadPublicCommunicationF ile? g]d=24205(;
AL IND 9/2018
(https://spcommreports.ohchr.org/TMResultsBase/DownLoadPublicCommunicationF ile? g]d=23799);
AL IND 10/2017
(https://spcommreports.ohchr.org/TMResultsBase/DownLoadPublicCommunicationF ile? g!d=23332);
AL IND 5/2016
(https://spcommreports.ohchr.org/T MResultsBase/DownLoadPublicCommunicationF ile?g]d=3282).

& AL IND 8/2019; AL IND 25/2018; AL IND 9/2018.

6 Joint Communication, Mandates of the Special Rapporteur on extrajudicial, summary or arbitrary
executions, the Special Rapporteur on the right of everyone to the enjoyment of the highest attainable
standard of physical and mental health; the Special Rapporteur on torture and other cruel, inhuman or
degrading tremament of punishment (IND 8/2019), 18 March 2019, p. 1. Available from

67 Ibid, p.4.

68 India, Note Verbale GEN/PMI/353/05/2019, 23 April 2019. Available from
https://spcommreports.ohchr.org/TMResultsBase/DownLoadF ile? gld=3463 1.
Case 4:19-cv-03 Document 1 Filed on 09/19/19 @xsp Page 46 of 73

Officials (General Assembly resolution 34/169)(1979) and the Basic Principles on the Use
of Force and Firearms by Law Enforcement Officials (1990). States parties are also obliged
to carry out ex officio an independent, impartial, prompt, thorough, effective, credible and
transparent investigation concerning the circumstances of potentially unlawful deprivations
of life, and when appropriate, bring the perpetrators to justice. In the event that a violation is
found, full reparation must be provided to the victims, including, adequate measures of
compensation, rehabilitation and satisfaction.”

75. According to JKCCS, on 15 December 2018, Indian security forces used four civilians
as human shields during a gunfight with armed group members in Pulwama district.’° One
of the civilians said that they were ordered to remove logs scattered in an orchard to find the
exact hideout of suspected armed group members.’! Seven civilians and three armed group
members were killed in this armed encounter.’

B. Continued use of pellet-firing shotgun

76. Indian security forces continue to use pellet-firing shotguns in the Kashmir Valley as
a crowd-control weapon despite concerns as to excessive use of force and the large number
of incidental civilian deaths and injuries that have resulted. It should be noted that this
weapon is not deployed elsewhere in India. As noted in OHCHR’s June 2018 report, the 12-
gauge pump-action shotgun firing metal pellets is one of the most dangerous weapons used
in Kashmir.”

 

 

77. On 16 June 2018, a civilian was killed in Anantnag district of South Kashmir after :
being hit by metal pellets fired by security forces at protesters returning from Eid prayers.”
The deceased had pellet wounds in his neck and throat.” In another incident a 19-month-old
girl was hit by the metal pellets in her right eye on 25 November 2018.” The metal pellets
were successfully removed from her eye but doctors were unsure whether she would regain
her eyesight completely.”

 

78. According to information from Srinagar’s Shri Maharaja Hari Singh Hospital, where
most pellet shotgun injured are treated, 1,253 people have been blinded by the metal pellets
used by security forces from mid-2016 to end of 2018.78

79, In compliance with the right to life, law enforcement officials, including soldiers
charged with law enforcement missions, can only employ “less-lethal” weapons, subject to
strict requirements of necessity and proportionality, in situations in which other less harmful
measures have proven to be, or clearly are ineffective to address the threat. “Less-lethal”
weapons should be used in situations of crowd control which can be addressed through less

© Human Rights Committee, General Comment 36, Article 6, Right to life, CCPR/C/GC/36, 30 October
2018, paras 13, 27-28.
JKCCS, “Torture: Indian state’s instrument of control in Indian-administered Jammu and Kashmir”,
p.66.
7 Tbid.
2 bid.
73 OHCHR, “Report on the Situation of Human Rights in Kashmir”, paras 79-85.
™ JKCCS, “Annual Human Rights Review 2018”, p.10; “Youth killed, 20 others injured in Kashmir in
clashes after Eid prayers”, Press Trust of India, 16 June 2018. Available from
hitps://www.tribuneindia.com/news/jammu-kashmir/youth-killed-20-others-injured-in-kashmir-in-
clashes-after-eid-prayers/606261 html.
“Youth killed, 20 others injured in Kashmir in clashes after Eid prayers”, Press Trust of India.
“Doctors unsure if Kashmir’s youngest pellet victim will regain complete sight”, Press Trust of India,
28 November 2018. Available from https://www.hindustantimes.com/india-news/doctors-unsure-if-
kashmir-s-youngest-pellet-victim-will-regain-complete-sight/story-
xlwBWNCWMUSBiAT6ohwkZ VI html,
7 Ibid,
78 JKCCS, “Annual Human Rights Review 2018”, p.10.

70

75
Case 4:19-cv-03@ Document 1 Filed on og/19/19 @XxSD Page 47 of 73

79

80

81

82

83

84

85

86

87
88

90
91

harmful means, especially situations involving the exercise of the right to peaceful
assembly.””

Cordon and Search Operations

80. So-called “cordon and search operations”, a much-criticized military strategy
employed by the Indian security forces in the early 1990s, was reintroduced in the Kashmir
Valley in 2017.8 During the peak of armed insurgency in the 1990s, most extrajudicial
killings were associated with cordon and search operations.*! Typically in a cordon and
search operation, security forces order all the men of a neighbourhood to come out and
assemble for an “identification parade in front of hooded informers”.®?

81. According to national and international human rights organizations, cordon and search
operations enable a range of human rights violations, including physical intimidation and
assault, invasion of privacy, arbitrary and unlawful detention, collective punishment and
destruction of private property.® In a September 2018 statement, the Organisation of Islamic
Cooperation contact group on Jammu and Kashmir expressed “grave concern over the cordon

and search operations in which Kashmir youth are being targeted with impunity” .*4

82. In 2018, civilian deaths were also reported due to excessive use of force during cordon
and search operations.®> On 22 June 2018, a 55-year-old man, Mohammed Yousuf Rather,
was allegedly shot when security forces entered his home in Nowshehra village of Anantnag
district as part of a local operation.® He died before reaching the hospital.®’ On 26 September
2018, a 24-year-old man, Mohammed Saleem Malik, was killed during a cordon and search
operation near his house in Srinagar’s Noorbagh area.**

83. JKCCS also recorded 120 cases of destruction of civilian property during cordon and
search operations in 2018 including 31 private houses being completely burnt down.®
Another 18 cases of destruction of civilian property were reported in the first 3 months of
2019.” Persons affected have complained that they have not received any compensation.?!

Human Rights Committee, General Comment 36, para. 14. See also Article 3, United Nations Code of
Conduct for Law Enforcement Officials, 17 December 1979. Available from
https://www.ohchr.org/en/pro fessionalinterest/pages/lawenforcementofficials.aspx; and United
Nations Basic Principles on the Use of Force and Firearms by Law Enforcement Officials, 7
September 1990. Available from
https://www.ohchr.org/en/professionalinterest/pages/useofforceandfirearms.aspx.

JKCCS, “Annual Human Rights Review 2018”, pp.10-11.

Human Rights Watch (HRW), “India’s Secret Army in Kashmir: New Patterns of Abuse Emerge in
the Conflict”, 1 May 1996. Available from

hitps://www.hrw.org/legacy/reports/1996/India2 htm#P46_795.

HRW, “The human rights crisis in Kashmir”, June 1993, p.13. Available from
https://www.hrw.org/sites/default/files/reports/INDIA937.PDF.

HRW, “The human rights crisis in Kashmir”, p.14; JKCCS, “Annual Human Rights Review 2018”,
pp. 11-15.

Organisation of Islamic Cooperation, “Declaration on the Jammu and Kashmir Dispute”, September
2018. Available from hitps://www.oic-oci.org/docdown/? doc] D=3352&refiD=1 167.

JKCCS, “Annual Human Rights Review 2018”, p.11.

Submission made to the UN Special Rapporteur on extrajudicial, summary or arbitrary execution.
Ibid.

“Yaseen Malik, Mirwaiz Moulvi released, no relief for Syed Ali Shah Geelani”, United News of
India, 29 September 2018. Available from
hitp://www.newindianexpress.com/nation/2018/sep/29/yaseen-malik-mirwaiz-moulvi-released-no-
relief- for-syed-ali-shah-geelani- 1878764 html.

JKCCS, “Annual Human Rights Review 2018”, pp.11-15.

JKCCS, “Quarterly review..(January to March 2019)”, pp 3-4.

H137.
Case 4:19-cv-03@ Document 1 Filed on 09/19/19 GXxSD Page 48 of 73

D. Arbitrary detention

84. Authorities in Indian-Administered Kashmir continue to use various forms of
arbitrary detention to target protesters, political dissidents and other civil society actors. A
number of laws in Jammu and Kashmir provide the legal basis for arbitrary detention, but the
one that is used most frequently to stifle protests and political dissent is the Jammu and
Kashmir Public Safety Act (PSA) 1978.” The PSA does not provide for a judicial review of
detention,” and state authorities have defied orders by the Jammu and Kashmir High Court
to release people detained under this law by issuing successive detention orders.” This
practice has been used to keep people arbitrarily in detention for several weeks, months, and,
in some cases, years.°> The Supreme Court of India has described the system of
administrative detention, including PSA, as a “lawless law”.

85.  Pro-independence” leader Masrat Alam, who was first detained under the PSA in
2010, was charged for the 37" time in November 2018. He was re-arrested under the PSA
in apparent contravention of the Supreme Court’s orders that any new detention order against
him would not come into effect for a week to help him prepare his legal defence.”? Despite
being repeatedly detained under the PSA, Masarat Alam has never been convicted of any
charges.'® Several separatist political leaders were detained under PSA in 2018 and 2019
and continue to be imprisoned.'*!

86. In July 2018, the Government of Jammu and Kashmir amended section 10 of the PSA,
removing the prohibition on detaining permanent residents of Jammu and Kashmir'” outside
the state.!°3 At least 40 people, chiefly separatist political leaders charged under the PSA
were transferred to prisons outside the state of Jammu and Kashmir in 2018.'% There are
fears that the Government’s decision to transfer PSA detainees outside Jammu and Kashmir
is a way to punish the detainees further, as this makes it harder for them to be visited by their

°2 The PSA authorizes the authorities to impose an administrative detention order for a broad range of

activities that are vaguely defined, including “acting in any manner prejudicial to the security of the

State” or for “acting in any manner prejudicial to the maintenance of public order”. PSA allows for

detention without charge or trial for up to two years in some cases. (India, Jammu and Kashmir Public

Safety Act, 1978. Available from http://jkhome.nic.in/PSA0001.pdf). See also JKCCS, “Annual

Human Rights Review 2018”, pp. 15-19.

Human Rights Watch, International Commission of Jurists and Amnesty International, “Cease

Wrongful Detention in Jammu and Kashmir’, 15 October 2016. Available from

https://www.hrw.org/news/20 1 6/10/15/india-cease-wrong ful-detentions-jammu-and-kashmir.

°4 Amnesty International, “A Lawless Law”, 21 March 2011, pp. 58-59. Available from
https://www.amnesty.org/en/documents/ASA20/001/20 11 /en/.

95 1,177; L181.

% Supreme Court of India, Jaya Mala v. Home Secretary, Government of Jammu & Kashmir (29 July

1982). Available from https://indiankanoon.org/doc/203 168/.

In this report, OHCHR uses the terms separatist and pro-independence interchangeably. In Indian-

Administered Kashmir, separatist and pro-independence refer to those who call for Kashmir to be

independent from both India and Pakistan and to those who call for Kashmir’s accession to Pakistan.

In Pakistan-Administered Kashmir, pro-independence refers to those who call for Kashmir to be

independent of both Pakistan and India.

9% JKCCS, “Annual Human Rights Review 2018”, p.15.

°° 1177; JKCCS, “Annual Human Rights Review 2018”, p.15; “Alam release: J-K home department
letter stokes fresh row”, Press Trust of India, 10 March 2015. Available from
https://www.hindustantimes.com/india/alam-release-j-k-home-department-letter-stokes-fresh-
row/story-URjfeqHMx9ss7ZRbc8nalP.html.

100 JKCCS, “Annual Human Rights Review 2018”, p.15.

10l Tid.

102 The Constitution of Jammu and Kashmir, 1956 defines who is a permanent resident of the state of
Jammu and Kashmir, and Article 35A of the Constitution of India provides preferential rights to such
permanent residents.

13 India, Jammu and Kashmir Public Safety Act (Amendment) Act, 2018, 13 July 2018. Available from
hitp://jklaw.nic.in/pdf/Public%20Saftey. pdf.

404 JKCCS, “Annual Human Rights Review 2018”, p.15.

93

97

 

 
. Case 4:19-cv-035@ Document 1 Filed on 09/19/19 i\@xsp Page 49 of 73

family members or to meet with their legal counsel. '®* In relation to this, some prisons even
deny lawyers permission to meet their clients without special court orders.'°° Prisons outside
Jammu and Kashmir are also considered hostile for Kashmiri Muslims detainees, especially

separatist leaders, as they are treated as “terror suspects”, !°7

87. While protesters throwing stones or separatist leaders are usually held initially for
three months as a form of preventive detention, authorities extend their detention for three
months at a time without producing any new evidence substantiating grounds for their
continued detention.'®

88. The state government is obligated under the Jammu and Kashmir Right to Information
Act 2009 to publicly provide “detailed reasons, facts and materials that form the basis of this
amendment”.!®? However, Jammu and Kashmir authorities have not provided any details on
why section 10 of the PSA was amended to allow the transfer of detainees to prisons outside
Jammu and Kashmir.

89. A right to information (RTI) inquiry revealed that while the PSA Advisory Board'!°
confirmed almost 99 percent of the detention orders, the Jammu and Kashmir High Court
; reversed over 81 percent of these detention orders.'"! In May 2018, the State Government
: further diluted the checks and balances in the application of the PSA by removing the need
to consult Jammu and Kashmir High Court Chief Justice while constituting the Advisory
Board.!!?

90. | OHCHR was informed that despite the Jammu and Kashmir High Court setting aside
numerous PSA detention orders, the Jammu and Kashmir authorities continue to detain
people by imposing new PSA orders even before suspects leave prisons. !!3

91. The United Nations Treaty Bodies and Special Procedures have called on India to
amend the PSA to ensure it complies with its international human rights obligations. '!'4 The
Human Rights Committee has noted that the PSA contravenes the rights enshrined in the
International Covenant on Civil and Political Rights, especially the rights to liberty and to a
free and fair trial.!!° While analyzing several cases of arbitrary detention under the PSA, the
Working Group on Arbitrary Detention observed that, “[the] Government has not refuted the
i allegation that these persons were detained by security forces under the said Act without
} serving them with an arrest warrant, which constitutes a violation of due process in
detention.”!!6

 

 

105 Ibid.

106 L117; L181.

107 Thid.

108 Tbid.

'09 Commonwealth Human Rights Initiative (CHRI), “RTI reveals advisory board under J&K Public

Safety Act spent 75% of its budget upholding detention orders which J&K High Court quashed later

on”, 2 August 2018. Available from http://www. humanrightsinitiative.org/blog/rti-reveals-advisory-

board-under-jk-public-safety-act-spent-75-of-its-budget-upholding-detention-orders-which-jk-high-
court-quashed-later-on.

Formerly under Section 14 of the Jammu and Kashmir PSA Act (1978), the Advisory Board examines

the correctness of every detention order issued by the competent authority. Based on proof provided

to this board, it can confirm or revoke a detention order and this would be binding on the state.

| CHRI, “RTI reveals advisory board under J&K Public Safety Act spent 75% of its budget upholding
detention orders which J&K High Court quashed later on”.

‘2 bid; India, Jammu and Kashmir (Preventive Detention Laws) Order, 2018, 22 May 2018. Available
from http://jklaw.nic.in/pdf/preanative%20decation%20.pdf.

"3 L117; L181.

M4 Concluding Observations of the Human Rights Committee (CCPR/C/79/Add.81), 4 August 1997,
para 18; Opinion adopted by the Working Group on Arbitrary Detention (A/HRC/13/30/Add.1), 4
March 2010, para 51; Report of the Special Rapporteur on the situation of human rights defender,
Margaret Sekaggya (A/HRC/19/55/Add. 1), 6 February 2012, para 145.

: "5 CCPR/C/79/Add.81, para 18.

, N6 A/HRC/13/30/Add. 1, para 42

110

 

 
Case 4:19-cv-03@J Document 1 Filed on 09/19/19 @XxSD_ Page 50 of 73

92. Asa State Party to the International Covenant on Civil and Political Rights, India is
obligated to ensure the principles of legality!!” and the right to liberty and security.''® The
right to liberty and security includes the right not to be subjected to arbitrary arrest or
detention,''® the right to know the reasons for one’s detention and charges, if any,'° the right
to be brought before a judge within a reasonable time following arrest or detention, and the
right to appeal to a court of law to review the arrest or detention.'? Where persons detained
under the PSA have been transferred outside Jammu and Kashmir, the authorities are also
obligated to guarantee them, “adequate time and facilities for the preparation of ... [a]
defence and to communicate with counsel of... [their] own choosing.”'?

93. As noted in the OHCHR’s June 2018 report, the Human Rights Committee raised
concerns in relation to the system of administrative detention in India and made
recommendations which have yet to be fully implemented.'* Likewise, although in 2014
the Committee on the Rights of the Child recommended India that all persons under the age
of 18 be handled by the juvenile justice system in all circumstances, and that age verification
procedures be consistently and effectively applied, '** information received by OHCHR
indicates that there have been cases of children under 18 years being detained under the PSA
in 2018 and 2019.!2> OHCHR was informed that there are several cases where children under
the age of 18 were being held in police station lock-ups for several days without charge and
were being mistreated, !?° even being required to pay for their meals. !?7

94. In February 2019, the Jammu and Kashmir High Court rescinded an order of the
Jammu and Kashmir Director General of Police (Prisons) that sought to shift an “under
trial’!2® prisoner outside the state.!2? The High Court established that the state was unable to
demonstrate that the transfer (of the detainee) was done to meet any administrative exigency
or emergency.'2° However, observers have expressed skepticism that this decision will stop
the transfer of PSA detainees outside of Jammu and Kashmir. 7!

 

E. Impunity for human rights violations

95. Indian authorities have made no attempt to address serious concerns about access to
justice and impunity for human rights violations committed in Jammu and Kashmir. The
Armed Forces (Jammu and Kashmir) Special Powers Act 1990 (AFSPA) remains a key
obstacle to accountability.'3* As described in the June 2018 OHCHR report, this Act grants

 

117
118
i
12
12
12
42.

Article 15(1), International Covenant on Civil and Political Rights.

Article 9, International Covenant on Civil and Political Rights.

Article 9(1), International Covenant on Civil and Political Rights.

Article 9(2), International Covenant on Civil and Political Rights.

Article 9(4), International Covenant on Civil and Political Rights.

Article 14(3), International Covenant on Civil and Political Rights.

CCPR/C/79/Add.81, para 24. See also OHCHR, “Report on the Situation of Human Rights in

Kashmir”, paras 86-87.

CRC/C/OPAC/IND/CO/1, Concluding observations on the report submitted by India under article 8,

paragraph 1, of the Optional Protocol to the Convention on the Rights of the Child on the involvement

of children in armed conflict. Available from

http://tbinternet.ohchr.org/_layouts/treatybodyexternal/Download.aspx?symbolno=CRC/C/OPAC/IN

D/CO/1 &Lang=En. See also OHCHR “Report on the Situation of Human Rights in Kashmir”, para.

91.

5 1117; L181.

126 Ibid.

27 Ibid.

128 In India, the term undertrial is used to describe people who were awaiting trial or whose trials were
still ongoing, and who have not been convicted.

!29° High Court of Jammu and Kashmir at Srinagar, HCP No 178/2018, Abdul Wahid Mir v State of J&K,
12 February 2019.

130 Tbid.

311117; L181.

'32 Armed Forces (Jammu and Kashmir) Special Powers Act, 1990 was passed by the Parliament of India

on 10 September 1990 but was “deemed to have come into force” retrospectively from 5 July 1990.

wn se

12;

=

20
.

Case 4:19-cv-03 Document 1 Filed on 09/19/19 @xsp Page 51 of 73

133

134

135

136

137

broad powers to the security forces operating in Jammu and Kashmir and effectively bestows
immunity on security forces from prosecution in civilian courts for their conduct, by requiring
the Central Government to sanction all prospective prosecutions against such personnel.

96. Section 7 of the AFSPA prohibits the prosecution of security forces personnel unless
the Government of India grants a prior permission or “sanction” to prosecute. In nearly three
decades that the law has been in force in Jammu and Kashmir, there has not been a single
prosecution of armed forces personnel granted by the central government.'*? Moreover, the
Indian Army has used section 7 to block prosecution of its personnel even by independent
federal investigation agencies.'34

97. Despite repeated calls from national and international human rights experts to repeal
the AFSPA,”° Indian authorities have given no indication that this law will be repealed or
amended in Jammu and Kashmir.

98. Despite allegations of serious human rights violations committed by the Indian
security forces, especially in the 1990s and early 2000s, Indian authorities have consistently
undermined efforts to hold members of security forces accountable. As of 1 May 2019, it
does not appear that Indian authorities have changed their approach in addressing charges of
impunity enjoyed by the security forces.

99. A staged or “fake encounter”!*° near the Pathribal village in the Anantnag district of
Jammu and Kashmir in March 2000 illustrates the means that have been used to ensure
impunity for security forces until now. On 25 March 2000, the authorities announced that in
the context of a joint operation, the Indian Army and the Jammu and Kashmir Police had
killed five allegedly foreign members of an armed group in a gunfight near Pathribal. The
authorities claimed that the five had been responsible for the killing of 35 Sikh villagers in
Chittisinghpura village of Anantnag district on 20 March 2000. However, days later, family
members of the five claimed that they were not foreign fighters but were ordinary villagers
who had been forcibly taken away by the 7 Rashtriya Rifles unit and later killed in a staged
encounter in Pathribal.!7 Pressured by widespread civilian protests, the state government of

(India, Armed Force (Jammu and Kashmir) Special Powers Act, 1990. Available from

http://www. mha.nic.in/hindi/sites/upload_files/mhahindi/files/pdf/Armedforces_J&K_Spl_powersact1
990.pdf}

On 1 January 2018, the Union Ministry of Defence informed the upper house of the Indian Parliament
that it had received 50 requests for sanction for prosecution from the Government of Jammu and
Kashmir since AFSPA 1990 came into force. Sanction requests in 47 cases were rejected and are
pending in 3 cases (Parliament of India, Rajya Sabha, Unstarred question no. 1463. Available from
http://rajyasabha.nic.in/)

Indian Army used AFSPA to block the prosecution of their personnel in the 1994 Dangari fake
encounter case from Assam and in the 2000 Pathribal fake encounter case from Jammu and Kashmir.
Both cases were investigated by the Central Bureau of Investigation. (See “Don’t celebrate Army’s
Dangari court martial, it gives a false sense of closure”, Lt General (retired) H.S. Panag, 25 October
2018. Available from https://theprint.in/opinion/dont-celebrate-armys-dangari-court-martial-it-gives-
a-false-sense-of-closure/13963 1/; “Denied: Failures in accountability for human rights violations by
security force personnel in Jammu and Kashmir’, 2015, pp 36-37. Available from
https://www.amnesty.org/download/Documents/AS A20 18742015ENGLISH.PDF)

At least two judicial committees set up by Indian authorities (Justice Jeevan Reddy Committee and
Justice Santosh Hegde Committee) have called for repeal of AFSPA from Jammu and Kashmir and
several states in Northeast India, United Nations Special Rapporteurs on extrajudicial, summary or
arbitrary executions and on violence against women, its causes and consequences also called for the
repeal of AFSPA during their respective India country visits in 2012 and 2013.

“Fake encounters” entail that suspected criminals or persons alleged to be terrorists or insurgents, and
in some cases individuals for whose apprehension an award is granted, are fatally shot by the security
officers. A “shootout scene” is staged afterwards to portray those killed as the aggressors who had
first opened fire. The security officers allege in this regard that they returned fire in self-defence.
(Report of the Special Rapporteur on extrajudicial, summary or arbitrary executions, Christof Heyns,
Mission to India (A/HRC/23/47/Add. 1.), 26 April 2013, para 17.)

Testimonies given to Amnesty International by family members of the five people killed in the
Pathribal staged encounter. Available from http://brokenfamilies.in; Amnesty International, “Denied”,
2015, pp 36-37; HRW, “Everyone Lives in Fear’: Patterns of Impunity in Jammu and Kashmir”,

21
Case 4:19-cv-03@Y Document 1 Filed on 09/19/19 @xsd Page 52 of 73

Jammu and Kashmir ordered the exhumation of the bodies for forensic analysis and DNA
testing.'*® DNA testing revealed that the five men killed were not foreign armed group
members as claimed by the security forces but that they were civilians from villages around
Pathribal.!°° Jammu and Kashmir Chief Minister Faroog Abdullah called for an independent
investigation into the incident by the Central Bureau of Investigation (CBI), a federal agency.

100. On 11 May 2006, the CBI filed murder charges against five serving army personnel
from the 7 Rashtriya Rifles unit in the court of the Chief Judicial Magistrate of Srinagar.'*°
The CBI argued this was a case of “cold blooded murder” and were not actions take in the
course of performing official duties, and so the perpetrators could not be protected under
section 197(2) of the Criminal Procedure Code, which similar to section 7 of the AFSPA
necessitates the Central Government’s prior sanction to prosecute personnel of any central
armed forces.'4! The five army personnel were charged by CBI with various offences,
including criminal conspiracy, murder and kidnapping. '?

101. Despite this, the Indian Army blocked the prosecution of five army personnel under
section 7 of the AFSPA. The Supreme Court of India upheld the army’s action, ruling that
criminal prosecution could not proceed without the central government’s permission.'*? It
added that the army has to decide within eight weeks whether it will hand over the accused
to civilian courts or try them by court-martial.'*4 It further said, “In case the option is made
to try the case by a court-martial, the said proceedings would commence immediately and
would be concluded expeditiously, strictly in accordance with law.”

102. Finally, in September 2012, over 12 years after the murder of the five civilians in
Pathribal, the Indian Army chose to bring the case before the military justice system and
began proceedings in a general court-martial.'*° However, on 24 January 2014 the Indian
Army said it was dismissing all charges against five of its personnel due to a lack of
evidence.'*© According to the closure report filed in the Srinagar Chief Magistrate’s Court,
the Indian Army did not conduct a trial but instead dismissed the charges through a pre-trial
procedure known as summary of evidence under Rule 24 of the Army Rules 1954.'4

103. In 2017, the family members of the five civilians petitioned the Supreme Court to
consider the matter once again, arguing that the army never conducted a trial.'4® The Supreme
Court issued notice to the Central Government, Indian Army and CBI, but multiple hearings

2006, pp 52-53. Available from
https://www.hrw.org/reports/2006/india0906/india0906webweover.pdf.

38 HRW, “Everyone Lives in Fear’ Patterns of Impunity in Jammu and Kashmir”, p. 53.

139 Ibid.

140 “Pathribal fake encounter: CBI filed chargesheets”, Press Trust of India, 11 May 20016. Available

from

https://www. hindustantimes.com/india/pathribal -fake-encounter-cbi-files-chargesheets/story-

OES VUNtcWUASmpifJGAZ7J html,

Amnesty International, “Denied..”, p. 37, and HRW, “Everyone Lives in Fear”, p. 57.

142. Ibid.

'43 General Officer Commanding vs. Central Bureau of Investigation ({2012] 5 S.C.R. 599), 1 May 2012,
p. 616, para 6(iii). Available from,
https://www.supremecourtofindia.nic.in/pdf/SupremeCourtReport/2012_v5_piii.pdf.

\44 Ibid, p. 617, para 7(i).

145 “Court martial begins in Pathribal encounter case”, Press Trust of India, 22 September 2012.

Available from https://www. thehindu.com/todays-paper/tp-national/court-martial-begins-in-pathribal-

encounter-case/article39247 14.ece.

HRW, “India: Military court fails victims in Kashmir killings”, 24 January 2014. Available from

https://www.hrw.org/news/20 14/0 1/24/india-military-court-fails-victims-kashmir-killings.

Amnesty International, “Denied..”, p. 38.

“Pathribal encounter: SC agrees to examine pleas of victims’ kin”, Press Trust of India, 18 August

2017. Available from,

https://indianexpress.com/article/india/pathribal-encounter-sc-agrees-to-examine-plea-of-victims-kin-

4803099/.

141

146

147
148

22

 
Case 4:19-cv-03@y Document 1 Filed on 09/19/19 @sp Page 53 of 73

including in 2018 have been postponed due to inaction on the part of the authorities and the
case remains stalled.”

104. The Indian Army has also been resisting efforts to release details of trials conducted
by military courts!*° where soldiers were initially found guilty but later acquitted and released
by a higher military tribunal.'*! In 2017, the Indian Army petitioned the Delhi High Court
urging it to set aside a 2015 Central Information Commission’s order to release trial details
to an individual who filed a right to information request. '>? The case has since been adjourned
several times in 2018 and has been now listed for July 2019.'!?

105. There has been no progress in the Kunan Poshpora mass rape case from 1991,!%4 and
authorities continue to thwart attempts of the survivors to get justice. The state government
petitioned the Supreme Court against the Jammu and Kashmir High Court’s 2014 order that
directed the state government to pay compensation to the victims within three months.'* The
High Court order was based on the Jammu and Kashmir State Human Rights Commission’s
recommendations in 2011 to reopen and reinvestigate the case and to prosecute a senior
official, whom it accused of deliberately obstructing the investigation.'°° The case remained
stalled in the Supreme Court throughout 2018.

106. Neither the state government nor central authorities have challenged the Armed
Forces Tribunal’s July 2017 decision to suspend the life sentences and to grant bail to five
Indian Army personnel convicted by an army court-martial on 12 November 2014 for the
extrajudicial killing of three civilians in Macchil in Baramulla district in 2010.!°7

107. There has been no progress in investigations into the attacks and killings of minority
Hindu community known as Kashmiri Pandits, thousands of whom were forced to flee the
Kashmir Valley in the 1990s due to threats by armed groups.'** In 2017, the Supreme Court
rejected a petition seeking investigations into the killing of Kashmiri Pandits.'°° Neither the
Central Government nor the state government has taken any steps for further investigation.

149 H137.

150A RTI application filed in 2015 had sought details of the military court trial that found six Indian
Army soldiers guilty of extrajudicial killing of three men in Macchil in Baramulla district in 2010.
OHCHER has received a copy of this application and directions by India’s Central Information
Commission directing Indian Army to release details.

ST In July 2017, the Armed Forces Tribunal suspended the life sentences and granted bail to five Indian
Army personnel who had been convicted by an army court-martial on 12 November 2014 for the
extrajudicial killing of three civilians in Macchil in Baramulla district in 2010. The killings, which
were perpetrated on the night of 29 April 2010, had triggered violent protests in Kashmir in the
summer of 2010 and resulted in the deaths of over 100 protesters. The Armed Forces Tribunal’s
decision to suspend the life sentences has not been made public. Neither the state nor central
authorities have challenged the Armed Forces Tribunal’s order. (See OHCHR, “Report on the
Situation of Human Rights in Kashmir’, para 55.)

'52 Dethi High Court, W.P (C) 5703/2017, “Union of India versus Venkatesh Nayak”.

153. Ibid, adjournment order on 25 September 2018.

454 According to survivors and a local administration official, on the night of 23 February 1991, soldiers

from the 4 Rajputana Rifles regiment of the Indian Army gang-raped around 23 women of Kunan and

Poshpora villages of Kupwara district, Jammu and Kashmir. Details of this case were covered in

OHCHR’s June 2018 report. (See OHCHR, “Report on the Situation of Human Rights in Kashmir”,

paras 126-131)

“Kunan-Poshpora rapes: HC asks J&K to consider paying compensation in 3 weeks”, Indian Express,

2 July 2014. Available from http://indianexpress.com/article/india/india-others/kunanposhpora-rapes-

he-asks-jk-to-consider-paying-compensation-in-3-weeks/.

Amnesty International, “India: Police must effectively investigate long-standing rape allegations

against army in Jammu and Kashmir”, 23 July 2013. Available from

https://www.amnesty.org/download/Documents/12000/asa2003520 13en.pdf.

India, Armed Forces Tribunal, Ex Col. Dinesh Pathania, Ex Capt Upendra, Ex Hav Devender Kumar

Vs Union of India & others, 25 July 2017. Available from http://www. livelaw.in/machil-

fakeencounter-aft-gives-bail-5-ex-army-men-life-termsays-victims-dressed-like-terrorist-pathan-suit-

readorder/.

58 OHCHR, “Report on the Situation of Human Rights in Kashmir”, paras 137-139.

159 Ibid, para 139.

185

156

457

23

 

 

 
Case 4:19-cv-039@ Document 1 Filed on 09/19/19 (@XSD Page 54 of 73

F. Restrictions on freedom of expression, censorship and attack on press
freedoms

108. Jammu and Kashmir continues to face frequent barriers to internet access as the
authorities continue to suspend arbitrarily internet services. According to a United Nations
Educational, Scientific and Cultural Organization (UNESCO), South Asia reported the
highest number of shutdowns in the world between April 2017 and May 2018 with India
accounting for the highest level of shutdowns in the world.'® Half of all internet shutdowns
in India were reported from the Kashmir Valley.'*' UNESCO said that internet shutdowns
“pose a threat to human rights and block the public’s right to know; and have emerged a
significant tool of censorship by governments which are increasingly utilizing shutdowns
under the guise of security”.'© A widely followed Indian civil society group that tracks
internet shutdowns reports that 65 of the 134 incidents of internet shutdowns recorded in the
country in 2018 were in Jammu and Kashmir.'® in the first 4 months of 2019, Jammu and
Kashmir experienced 25 instances of internet shutdown,'

109. In 2018, several journalists and human rights defenders — mostly based in the Kashmir
Valley — reported that social media platforms Twitter and Facebook had taken actions against
a number of accounts for various Kashmir-related content, including removing such posts or
suspending user accounts. !°

110. As a State party to the International Covenant on Civil and Political Rights, India is
obliged to protect the right to freedom of expression and opinion.'©° While Article 19(3) of
the Covenant allows states to impose restrictions on certain grounds including protection of
“public order”,'©’ the Human Rights Committee has warned that any such curbs must be
necessary and proportionate and should not jeopardize the right itself.'® Similarly, the
Committee also noted that restrictions on the freedom of journalists or those wishing to travel
to human rights-related meetings and restricting the entry of foreign journalists are not
compatible with Article 19(3).'©°

Ill. According to UNESCO, the Kashmir Valley continues to be an extremely dangerous
place for journalists as 21 journalists have lost their lives in Kashmir Valley since 1990 in
“targeted killings or caught in the cross-fire”.'”"° UNESCO notes, “[A]ssaults from all sides
of the conflict — militants, the military and state-sponsored renegades (‘surrendered militants’
or [khwanis) had made journalism a hazardous profession during the 1990s. Abduction,
parcel bombs and intimidation were not uncommon.”!7!

112. Press freedom groups reported several incidents of attacks and restrictions on
journalists in the Kashmir Valley in 2018. On 2 June 2018, journalist Muheet ul Aslam
allegedly was assaulted by Central Reserve Police Force personnel in Srinagar while on his
way to cover the funeral of civilian who was killed after allegedly being run over by a Central
Reserve Police Force truck.'!” Prominent Kashmiri journalist Shujaat Bukhari was

160 UNESCO, “Clampdowns and Courage: South Asia Press Freedom Report 2017-2018”, 11 May 2018,
p. 32.

161 Yhid.

162 Ibid.

163 Software Freedom Law Center, “Internet Shutdowns”. Available from https://internetshutdowns.in/.

led Thid.

165 OL OTH 70/2018, Special Rapporteur on freedom of opinion and expression and Special Rapporteur
on the situation of human rights defenders, 10 December 2018. Available from
https://www.ohchr.org/Documents/Issues/Opinion/Legislation/OL_OTH_70_2018.pdf.

166 Article 19, International Covenant on Civil and Political Rights (ICCPR).

167 Article 19(3), ICCPR.

‘68 Human Rights Committee, General Comment 34, Article 19, Freedoms of opinion and expression,
CCPR/C/GC/34, 12 September 2011, paras 21-36.

‘69 Tid, para 45.

70 UNESCO, “Clampdowns and Courage”, p. 58.

7) Thid.

12 Committee to Protect Journalists (CPJ), “Reporters assaulted by paramilitary officers in India”, 5 June
2018. Available from https://cpj.org/2018/06/reporters-assaulted-by-paramilitary-officers-in-in.php.

24
Case 4:19-cv-O3 5G Document 1 Filed on 09/19/19 iQ@xsp Page 55 of 73

assassinated by unknown gunmen outside his newspaper office in Srinagar on 14 June
2018.' Shujaat Bukhari, editor in chief of the Rising Kashmir media group, had been part
of several ‘track II’ diplomacy initiatives between India and Pakistan that aimed at reducing
tensions between the two countries and facilitating dialogue.!* Jammu and Kashmir Police
claimed that Pakistan-based Lashkar-e-Tayyiba armed group planned his assassination.!7° On
28 November 2018, authorities claimed to have killed the top Lashkar-e- Tayyiba operative
responsible for Shujaat Bukhari’s killing in an armed encounter in Budgam district. !7°

113. On27 August 2018, the authorities detained Aasif Sultan, Assistant Editor of Kashmir
Narrator newspaper. On | September 2018, he was formally arrested for alleged involvement
in a gunfight between security forces and armed groups in the Batamaloo area of Srinagar on
12 August 2018.!77 The Jammu and Kashmir Police told a local court that through his writings
Aasif Sultan would “often give coverage to Hizbul Mujahideen terrorists, especially Burhan
Wani, to attract youth towards terrorist organisations, especially Hizbul Mujahideen.” '’*
Aasif Sultan was charged under the Unlawful Activities (Prevention) Act 1967 with
conspiracy, harbouring a “terrorist” and “support given to a terrorist organisation”.'” The
Unlawful Activities (Prevention) Act, India’s principal counter-terrorism law, permits pre-
charge detention for up to 180 days, including 30 days in police custody, places limitation on
bail, and presumes guilt in certain circumstances. The Unlawful Activities (Prevention) Act
has been criticized by human rights defenders for falling short of India’s obligations under
international human rights law.'®° On 14 November 2018, a court denied his bail request and
extended his detention until 7 December 2018, despite the fact that the police have failed to
file formal charges against him.!*! As of | May 2019, Aasif Sultan remains in detention. The
Twitter account of Kashmir Narrator newspaper was blocked at the time of Aasif Sultan’s
arrest; the official reason given by Twitter was: “Account withheld — @KashmirNarrator’s
account has been withheld in India in response to a legal demand.” !*?

114. During the local body elections organized in October 2018, media associations
reported several cases of police assaults and severe restrictions against journalists from across

3 Reporters Without Borders, “India: Well-known newspaper editor gunned down in Kashmir’, 14 June

2018. Available from https://rsf.org/en/news/india-well-known-newspaper-editor-gunned-down-

kashmir.

Opening statement and global update of human rights concerns by UN High Commissioner for

Human Rights Zeid Ra'ad Al Hussein at 38th session of the Human Rights Council. Available from

https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx? NewsID=23206&LangID=E.

“Conspiracy to kill journalist Shujaat Bukhari hatched in Pak: Police”, Press Trust of India, 28 June

2018. Available from https://www.indiatoday.in/pti-feed/story/conspiracy-to-kill-journalist-shujaat-

bukhari-hatched-in-pak-police-1272597-2018-06-28.

“LeT militant involved in Shujaat Bukhari's assassination killed in J-K: officials”, Press Trust of

india, 28 November 2018. Available from https://economictimes.indiatimes.com/news/defence/let-

militant-involved-in-shujaat-bukharis-assassination-killed-in-j-k-
officials/articleshow/66840524.cms.

Amnesty International, “J&K: Deteriorating space for freedom of press”, 11 September 2018.

Available from https://amnesty.org. in/news-update/jk-deteriorating-space-for-freedom-of-press/.

8 Tid.

179 Thid.

‘89 The Special Rapporteur on the situation of human rights defenders has previously called for the repeal
of the Unlawful Activities (Prevention) Act. (Report of the Special Rapporteur on the situation of
human rights defenders, Margaret Sekaggya, A/HRC/19/55/Add.1, 6 February 2012, para 145). On
28 September 2018, seven Special Procedures mandates, including the Working Group on Arbitrary
Detention and the Special Rapporteur on the promotion and protection of human rights and
fundamental freedoms while countering terrorism, sent a communication to the Government
expressing concern about “an alarming pattern with regard to the use by the authorities of provisions
of the Penal Code and of the Unlawful Activities Prevention Act to suppress dissent and to curtail
human rights work, in particular with regard to the defence and promotion of the rights and freedoms
of minorities and scheduled castes.” IND 21/2018.

‘81 CPJ statement available from https://twitter.com/CPJAsia/status/1062759732077723648.

182 Amnesty Intemational, “J&K: Deteriorating space for freedom of press”.

174

175

176

177

25
Case 4:19-cv-O3 9G Document 1 Filed on 09/19/19 iQxsp Page 56 of 73

the Kashmir Valley.'®? These incidents included police preventing journalists from covering
the local body elections by placing restrictions on their movement or preventing them from
taking photographs, police stopping journalists from covering public funerals of armed
groups members killed in gunfights with security forces, journalists beaten up by security
forces while covering security operations, journalists getting hit by metal pellets and
journalists assaulted for allegedly informing stone throwing protesters of police
movement. '*4

115. Journalists in Kashmir also face threats from and intimidation by armed groups. In
May 2018, photojournalist Masrat Zahra faced online harassment and threats when a
photograph of her was circulated on social media platforms with the caption ‘mukhbir’, which
means “spy” or “informer”.!85

116. Days ahead of his assassination, journalist Shujaat Bukhari had been targeted by an
anonymous blog that accused him of “furthering Indian interests” through his work for peace
process initiatives.'8° The same blog also made veiled threats against two other Kashmiri
journalists weeks after his murder.!®”

117. Foreign journalists based in India informed OHCHR that beginning in mid-2018 the
Indian authorities introduced new restrictions on foreign media personnel reporting from
Jammu and Kashmir including the need for special permission from the central
government.'®8 According to the former South Asia Bureau Chief of The Washington Post,
in May 2018 the Government of India sent official warnings to foreign journalists about
travelling to “certain areas” without permission. This was interpreted by journalists to mean
permission for going to Kashmir.'®° OHCHR verified this new policy with multiple foreign
correspondents, many of whom have been waiting for official permission to visit Jammu and
Kashmir for several weeks.'* Indian authorities have informed journalists that this is neither
the revival of an old policy nor a new policy but merely an enforcement of an existing rule.
Journalists said that the Government of India had sent a reminder of this rule in 2016 but
authorities did not insist on compliance with this policy until May 2018.!*!

118. In December 2018, Reuters photojournalist Cathal McNaughton was denied re-entry
into India for allegedly travelling to “restricted parts” of Jammu and Kashmir without “valid
permission”.!*

119. Independent experts of the United Nations and regional organizations on freedom of
expression have made a Joint Declaration on Freedom of Expression and Responses to
Conflict Situations, stating that “administrative measures should not be used to restrict the
movement of journalists, including the entry of foreign journalists into a country, or media
coverage of demonstrations or other events of public interest, unless this is strictly justified
by the exigencies of the situation, in line with the three-part test.”!%

183 CPJ, “Kashmiri journalists face multiple restrictions, attacks in October”, 14 November 2018.

Available from https://cpj.org/201 8/1 1/kashmiri-journalists-face-multiple-restrictions-at.php.

184 Tbid.

185 CPJ, “In India, Kashmiri photojournalist faces harassment, threats”, 22 May 2018. Available from
https://cpj.org/2018/05/in-india-kashmiri-photojournalist-faces-harassment.php.

486 OHCHR has verified the threats made on this blog.

187 Ibid.

188° 41; 359.

189 “Dangerous times for the press in Kashmir’, Annie Gowen, 3 October 2018. Available from
https://www.cjr.org/watchdog/journalism-kashmir. php.

190 J41; J59.

1 Tid.

12 “Pulitzer winner Cathal McNaughton denied back entry into India for allegedly travelling to J-K

restricted areas”, Press Trust of India, 28 December 2018. Available from

https://www. hindustantimes.com/india-news/pulitzer-winner-cathal-mcnaughton-denied-back-entry-

into-india-for-allegedly-travelling-to-j-k-restricted-areas/story-Na9X38Hvu0QUkOyObSKdk.html.

The three part test is: “it is provided for by law, it serves to protect a legitimate interest recognised

under international law and it is necessary to protect that interest.” (See “Joint Declaration on

Freedom of Expression and responses to conflict situations”. Available from

193

26
 

 

Case H19-Cv-05 9 gm Document 1 Filed on 09/19/19 oo Page 57 of 73

194

195

196
19

s

198

199
200
20

202
20:

a

204
205

20

a

Restrictions on freedom of assembly and association

120. On28 February 2019, the central government declared religious-political organization
Jamaat-e-Islami (Jammu and Kashmir) an unlawful association under section 3(1) of the
Unlawful Activities (Prevention) Act 1967.'* The government banned the Jamaat-e-Islami,
which runs schools and mosques in the state, for five years for trying to “escalate secessionist
movement”!> and forming the Hizbul Mujahideen armed group and providing it material
support.'% Days before the ban, authorities in Jammu and Kashmir arrested over 150 leaders
and members of the Jamaat-e-Islami.'”” It was previously banned in 1990,'%8

121. On 22 March 2019, the central government declared the pro-independence Jammu
and Kashmir Liberation Front (Yasin faction) an unlawful association under the Unlawful
Activities (Prevention) Act.'” This political party is led by Mohammed Yasin Malik who
gave up armed insurgency in 1995 for non-violent political activism. He was detained on 22
February 2019 under the PSA and later arrested on 9 April 2019 by the National Investigation
Agency (NIA) in a case related to funding of separatist political parties in Jammu and
Kashmir.?°' Mohammed Yasin Malik is also accused of a kidnapping in 1989 and murder of
four Indian Air Force personnel in 1990.7

122. Political leaders in Jammu and Kashmir criticized the ban on Jamaat-e-Islami and the
Jammu and Kashmir Liberation Front as an attack on civil liberties and one that would have
a “major social impact” in the state.2

123. Authorities in Jammu and Kashmir employ various means to disrupt the right to
freedom of peaceful assembly and association of separatist or pro-independence leaders.
They are often placed under house arrest for several days in order to prevent them from
participating or leading protests, public meetings and even religious congregations.?™
Authorities use sections 144, 107 and 151 of the Jammu and Kashmir Code of Criminal
Procedure 19892°5 to thwart the political work of separatist or pro-independence leaders.?°°

http://www.ohchr.org/EN/NewsE vents/Pages/DisplayNews.aspx?NewsID=1592 1&LangID-E#sthash
.qEj2NPoj.dpuf.)

India, Press Information Bureau, “Strong Action against Terrorism in Jammu & Kashmir”, 22 March
2019. Available from http://pib.nic.in/PressReleasel framePage.aspx? PRID= 1569293.

“Govt bans Jamat-e-Islami J&K for 5 years”, All India Radio, 1 March 2019. Available from
http://newsonair.nic.in/Main-News-Details.aspx?id=360388.

Press Information Bureau, “Strong Action against Terrorism in Jammu & Kashmir’.

“Crackdown on Jamaat-E-Islami Cadre in Kashmir, Top Leaders Detained”, Press Trust of India, 23
February 2019. Available from https://thewire.in/government/crackdown-on-jamaat-e-islami-cadre-
in-kashmir-top-leaders-detained.

“Govt imposes ban on Jamaat-e-Islami Jammu and Kashmir”, Press Trust of India, 28 February 2019.
Available from http://www. ptinews.com/news/10417396_Govt-imposes-ban-on-Jamaat-e-Islami-
Jammu-and-Kashmir.htm1.

Press Information Bureau, “Strong Action against Terrorism in Jammu & Kashmir”.

NIA is India’s central counter-terrorism law enforcement agency.

“Yasin Malik produced before Delhi court in terror funding case”, Press Trust of India, 10 April
2019. Available from https://www. business-standard.con/article/pti-stories/yasin-malik-produced-
before-delhi-court-in-terror-funding-case-119041000343_1 html.

Ibid.

“JKLF Ban Will Turn Kashmir Into Open Prison”, Press Trust of India, 23 March 2019, Available
from http://www.newindianexpress.com/nation/20 19/mar/23/ban-on-jkl f-will-turn-kashmir-into-
open-air-prison-pdp-chief-mehbooba-mufti- 1954528 html; “Omar Abdullah asks govt to review ban
on Jamaat-e-Islami, says it's having major social impact on J&K”, Press Trust of India, 3 March
2019. Available from https://www.indiatoday.in/india/story/omar-abdullah-jamaat-e-islami-ban-
jammu-kashmir- 1469567-20 19-03-03.

L177; L181.

Due to its special status under the Constitution of India, Jammu and Kashmir has its own Code of
Criminal Procedure that is largely similar to the India code. Jammu and Kashmir has also its own
penal code — Ranbir Penal Code — which is similar to the Indian Penal Code.

L177; L181.

27
XSD_ Page 58 of 73

  

Case TS Cv OS Document 1. Filed on 09/19/19 ig

H. Torture

124. Asa State Party to the International Covenant on Civil and Political Rights, which
prohibits torture under any circumstances,” India is obliged to ensure that no person is
“subjected to torture or to cruel, inhuman or degrading treatment or punishment”. As
described in the June 2018 report of OHCHR, there have been persistent claims of torture by
security forces in Indian-Administered Kashmir, especially during the 1990s and early
2000s.7°8

125. Rizwan Pandit, a school principal from Pulwama district aged 29 who died while in
police custody between 18 and 19 March 2019,°° appears to have been tortured while in
custody. He was picked up from his home in Awantipora allegedly by the National
Investigation Agency on 18 March and was pronounced dead by Jammu and Kashmir Police
on 19 March. A magisterial inquiry has been ordered into his death.?!° Rizwan Pandit’s
family told journalists that there were torture marks on his body and they have called for his
exhumation for further investigations to be carried out.?!! The Jammu and Kashmir National
Conference party called on the current Jammu and Kashmir administration to clarify whether
Rizwan Pandit was in the custody of the state police or the NIA at the time of his death.?!2

126. No security forces personnel accused of torture or other forms of degrading and
inhuman treatment have been prosecuted in a civilian court since these allegations started
emerging in the early 1990s. This includes the two cases of torture highlighted in OHCHR’s
June 2018 report — the death of college lecturer Shabir Ahmad Mango due to alleged torture
while he was in the custody of the Indian Army in August 2016,?" and the case of Farooq
Ahmad Dar who was strapped to the front of a moving Indian Army vehicle for several hours
in April 2017.24 The Indian Army officer implicated in the Farooq Ahmad Dar case was
presented an award in May 2017.7'5 The same officer was reportedly indicted by an Army

207 Article 7, International Covenant on Civil and Political Rights. The prohibition of torture is also a

norm of customary law. See, for instance, International Criminal Tribunal for the Former-Yugoslavia,
Prosecutor v. Zejnil Delali¢, Zdravko Muci¢ also known as “PAVO”, Hazim Deli¢, Esad LandZo also
known as “ZENGA”, Trial Chamber, judgment, 16 November 2018, paras 452-454.

HRW, “Everyone Lives in Fear - Patterns of impunity in Jammu and Kashmir”, 11 September 2006,
pp. 94-102. Available from https://www.hrw.org/sites/default/files/reports/india0906web.pdf.
Amnesty International, “India: Torture continues in Jammu and Kashmir”, 1 November 1995.
Available from https://www.amnesty.org/en/documents/asa20/033/1995/en/; Amnesty International,
“Torture and deaths in custody in Jammu and Kashmir’, 31 January 1995. Available from
https://www.amnesty.org/en/documents/ASA20/001/1995/en/; Amnesty International, “India: Torture
continues in Jammu and Kashmir”, November 1995. Available from
hitp://www.amnesty.org/en/library/in fo/AS A20/033/1995/en; JKCCS, “Torture: Indian state’s
instrument of control in Indian-administered Jammu and Kashmir’, February 2019.

“School teacher, arrested in terror case, dies in custody in J&K”, Press Trust of India, 19 March 2019.
Available from https://timesofindia.indiatimes.com/india/school-teacher-arrested-in-terror-case-dies-
in-custody-in-jk/articleshow/6848 1151.cms.

“School teacher, arrested in terror case, dies in custody in J&K”, Press Trust of India, 19 March 2019.
211 “NC takes out march to protest custodial death of teacher”, Press Trust of India, 21 March 2019.
Available from http://www.ptinews.com/news/10458795_NC-takes-out-march-to-protest-custodial-
death-of-teacher.html.

“In whose custody was Awantipora youth, clarify: NC to J-K admin”, Press Trust of India, 20 March
2019. Available from https://www. business-standard.com/article/pti-stories/in-whose-custody-was-
awantipora-youth-clarify-nc-to-j-k-admin-1 19032000462_1.html.

“Army regrets lecturer killing; orders probe”, Press Trust of India, 18 August 2016. Available from
https://www. indiatoday.in/pti-feed/story/army-regrets-lecturer-killing-orders-probe-686753-2016-08-
18.

“Kashmiri man used as human shield by army narrates his ordeal”, Video Volunteers, 18 April 2017.
Available from https://www. youtube.com/watch?v=f5 ThpNSI460.

Chief of Army Staff General Bipin Rawat told the Press Trust of india that the “main objective of
awarding Major Leetul Gogoi, when a Court of Inquiry was finalizing its probe into the incident, was
to boost the morale of young officers of the force who are operating in a very difficult environment in
the militancy- infested state.”. (“Dirty war has to be fought with innovative ways: Gen Rawat”, Press

208

209

210

212

213

214

215

28
Case HTS Cv OS Document 1 Filed on 09/19/19 ‘oo Page 59 of 73

Court of Inquiry in September 2018 for allegedly “fraternising” with a local woman in
Srinagar.?!°

I. Targeting of Kashmiri Muslims?!’ outside Jammu and Kashmir

127. The 14 February 2019 suicide car bomb attack on Indian security forces in Pulwama
triggered major protests across India. Following the attack several reports emerged of mobs
targeting Kashmiri Muslims living and working in different parts of India.?!* There were
several reports of Kashmiri students and traders being beaten, threatened, and intimidated in
different states of India.*!? Amnesty International said ordinary Kashmiris were being
targeted due to their identity.?°

128. On social media, individuals, journalists and even some political leaders were inciting
hatred and violence against Kashmiri Muslims, people critical of the ruling Bharatiya Janata
Party’s (BJP) Kashmir policies or those seeking accountability for human rights abuses in
Jammu and Kashmir.”*' In one instance, the Central Government-appointed Governor of
Tripura state made a social media statement suggesting Indians consider a “boycott of all
things Kashmiri”.?? No action has been taken against him or any others who incited hatred
and violence against Kashmiris.

129. On 22 February 2019, the Supreme Court of India directed the Central Government
and three state governments to “take prompt and necessary action to prevent incidents of
assault, threat, social boycott and such other egregious acts against the Kashmiris.”?” India’s
National Human Rights Commission issued notices to the Central Government and three
state governments seeking reports on the “ill-treatment of Kashmiris”.”* While a federal
minister denied there were any cases of harassment of Kashmiri students,” the Indian Prime
Minister Narendra Modi criticized the harassment of Kashmiris after the Pulwama attack.?°

Trust of India, 28 May 2017. Available from http://www. ptinews.com/news/8744667_PTI-Exclusive-
-Dirty-war-has-to-be-fought-with-innovative-ways--Gen-Bipin-Rawat.html.)
216 “Major Leetul Gogoi shifted out of unit”, Press Trust of India, 19 September 2018. Available from
https://www.thehindu,com/news/national/major-leetul-gogoi-shifted-out-of-unit/article24980563.ece.
Here Kashmiri Muslims denotes all Muslim residents of the Indian state of Jammu and Kashmir and
not just the Kashmiri-speaking Muslims of the state.
Amnesty International, “India: Authorities must uphold Constitutional values in wake of Pulwama
attack”, 18 February 2019. Available from https://amnesty.org.in/news-update/india-authorities-must-
uphold-constitutional-values-in-wake-ofpulwama-attack/, HRW, “India’s violent mobs are a menace
to minorities — and democracy”, 18 March 2019. Available from
https://www. hrw.org/news/2019/03/18/indias-violent-mobs-are-menace-minorities-and-democracy.
219 Ibid
220 Amnesty International, “India: Authorities must uphold Constitutional values in wake of Pulwama
attack”.
Verified by OHCHR through analysis of multiple social media accounts.
222. Tweet by Governor of Tripura state, 19 February 2019. Available from
hitps://twitter.com/tathagata2/status/1097779 171110068224.
223 Supreme Court of India, Tariq Adeeb v Union of India, Writ Petition (criminal) No. /2019, 22
February 2019.
“NHRC issues notices to Centre Bengal, UP, U'khand over ‘ill-treatment! of Kashmiris”, Press Trust
of India, 2 February 2019. Available from https://www. indiatoday .in/india/story/nhrc-issues-notices-
to-centre-bengal-up-u-khand-over-ill-treatment-of-kashmiris- 1462003-2019-02-21.
225 “Pylwama Aftermath: Prakash Javadekar Denies Reports Of Assault Of Kashmiri Students”, Press
Trust of India, 20 February 2019. Available from https://www.huffingtonpost.in/entry/pulwama-
aftermath-prakash-javadekar-denies-reports-of-assault-of-kashmiri-
students_in_5c6d35a6e4b0e2 f4d8al09al.
“PM Modi condemns ‘harassment’ of Kashmiris, says we have to take them with us”, Press Trust of
India, 20 February 2019. Available from https://www.hindustantimes.com/india-news/pm-modi-
condemns-harassment-of-kashmiris-says-we-have-to-take-them-with-us/story-
YCSy3fGhP36MUerVBGq0yN. html.

218

22

224

226

29
 

 

227

228
229
230

23

232

233

234

Document 1 Filed on 09/19/19 ee Page 60 of 73

130. According to JKCCS, there have been increasing cases of harassment and persecution
of Kashmiris living and working in different parts of India over the last few years.?”” The
group compiled at least 22 such cases in 2018 in which 24 Kashmiri students were
assaulted.2"* JKCCS notes that “the rise in right-wing mob violence in India” has made
Kashmiris living in different parts of India insecure and fearful of being harassed and
physically attacked.??°

Abuses by armed groups*”’

131. The Government of India accuses armed groups supported by Pakistan of committing
human rights abuses including targeting civilians and off-duty soldiers in the Indian state of
Jammu and Kashmir.#! According to Indian authorities, “cross-border terrorism emanating
from Pakistan” is the main challenge in Jammu and Kashmir.?*? The Government of Pakistan
disputes this position as “self-serving and motivated by a deliberate design to project the
legitimate indigenous Kashmiri struggle for self-determination” terrorism.”

132. Since the late 1980s, a variety of armed groups has been actively operating in the
Indian state of Jammu and Kashmir, and there has been documented evidence of these groups
committing a wide range of human rights abuses, including kidnappings, killings of civilians
and sexual violence.734 While in the 1990s there were reportedly over a dozen armed groups
operating in Indian-Administered Kashmir, in recent years four major armed groups are
believed to be operational in this region: Lashkar-e-Tayyiba, Jaish-e-Mohammed, Hizbul

On 2 February 2018, Kashmiri students studying at the Haryana Central University were physically
assaulted while returning to campus after offering congregational Friday prayers in Mahendragarh
town, Haryana; In August 2018, four Kashmiri students in a Benguluru college were reportedly
barred from attending their classes for growing beards. The Principal of the college cited ‘hygiene’ as
a reason to bar the students from taking their classes; On 12 October 2018, the Aligarh Muslim
University suspended three Kashmiri students for offering funeral prayers in absentia for a former
student Manan Wani who joined the Hizb-ul-Mujahideen armed group and was killed in a gunfight
with the security forces in Kupwara district on 1 April 2018. (See JKCCS, “Annual Human Rights
Review 2018”, p.6.)

Ibid, pp 54-57,

Ibid, p.6.

In the humanitarian field, the United Nations has developed the following working definition of non-
State armed groups (hereinafter: armed groups): “Groups that have the potential to employ arms in
the use of force to achieve political, ideological or economic objectives; are not within the formal
military structures of States, State-alliances or intergovernmental organizations; and are not under the
control of the State(s) in which they operate.” (G. McHugh, M. Bessler, Humanitarian negotiations
with armed groups: A manual for practitioners, United Nations: New York, 2006, p. 87. Available
from

https://reliefweb.int/sites/reliefweb. int/files/resources/28BEC3628B99A 53285257 107007 1 B4B3-
unocha-30jan.pdf)

Human Rights Council, Right of Reply by India in response to the Statement made by Pakistan and
Pakistan on behalf of OIC under the Agenda Item 2, 19 June 2018. Available from
https://www.pmindiaun. gov. in/pages. php?id=1773.

Human Rights Council, Right of Reply by India in response to the Statement made by Pakistan and
Pakistan on behalf of OIC under the Agenda Item 2, 11 September 2018. Available from
https://www.pmindiaun.gov.in/pages.php?id=1806.

Human Rights Council, Right of Reply by Pakistan to the Statement made by India, under Agenda
Item 3, 9 March 2019. Available from http://pakistanmission-un.org/?p=2833.

OHCHR, “Report on the situation of human rights in Kashmir”, paras 135-137; Carnegie Endowment
for International Peace, ““The menace that is Lashkar-e-Taiba”’, March 2012. Available from
hitps://carnegieendowment.org/files/LeT_menace.pdf. HRW, “Behind the Kashmir Conflict: Abuses
by the Indian Security Forces and Militant Groups Continue”, 1999. Available from
https://www.hrw.org/reports/1999/kashmir/back.htm. Amnesty International, “Appeal to armed
opposition groups in Jammu and Kashmir to abide by humanitarian law”, 3 March 1997, pp. 1-2.
Available from https://www.amnesty.org/download/Documents/160000/asa20038 1997en. pdf.
Amnesty International, “India: Impunity in Jammu and Kashmir”, April 2001, p. 2. Available from
https://www.amnesty.org/download/Documents/128000/asa20023200 | en. pdf.

30
. Case TS Cv 08g Document 1 Filed on 09/19/19 | SD Page 61 of 73

 

Mujahideen and Harakat Ul-Mujahidin.”*> All four are believed to be based in Pakistan-
Administered Kashmir,” although two of the four are banned by the Government of
Pakistan,?3’

133. According to JKCCS, 18 civilians were killed by armed group members and another
25 civilians by unknown gunmen in 2018.738 On 22 March 2019, a 12-year-old boy was
reportedly killed when he was held hostage by three members of Lashkar-e-Tayyiba who
were trapped in an armed encounter with Indian security forces in Shopian district.2°

134. On 18 March 2019, the Special Rapporteur on extrajudicial, summary or arbitrary
executions wrote to the Indian authorities seeking information on the killing of five civilians
by alleged “militants or unknown individuals”.”? The Special Rapporteur has previously
highlighted that “absolute prohibition against extrajudicial executions applied to armed non-
state actors that control territories and populations”.4!

135. Two armed groups have been accused of recruiting and deploying child soldiers in
Indian-Administered Kashmir. According to the Special Representative of the United
Nations Secretary-General on Children and Armed Conflict, in 2018 three cases of
“recruitment and use of children” was reported from the Indian state of Jammu and Kashmir.
One case was attributed to Jaish-e-Mohammed and the other two to Hizbul Mujahideen.”
On 9 December 2018, two child soldiers - aged 14 and 17 years - allegedly recruited by
Lashkar-e-Tayyiba reportedly were killed in a gunfight with Indian security forces in the
Hajin area of Bandipora district.2% The two children had been reported missing on 31 August
2018, and Jammu and Kashmir Police believe they had joined Lashkar-e-Tayyiba in October
2018.24

136. Hours after the release of OHCHR’s June 2018 Kashmir report, content defaming
JKCCS and prominent human rights defender Khurram Parvez was spread by a group that
claimed to have ISIS affiliation.2*° The group made death threats to Khurram Parvez and his
family, and denounced the work of JKCCS.*%

235 hitps://www.un.org/sc/suborg/en/sanctions/1267/aq_sanctions_list/summaries/entityAashkar-etayyiba;

https://www.un.org/sc/suborg/en/sanctions/1267/aq_sanctions_list/summaries/entity/jaish-
imohammed;

https://www.un.org/se/suborg/en/sanctions/1267/aq_sanctions list/summaries/entity/harakat-
ulmujahidin/hum; ICG, “Kashmir: Confrontation and Miscalculation”, 11 July 2002, pp. 6-8.
Available from https://www.crisisgroup.org/asia/south-asia/kashmir/kashmirconfrontation-and-
miscalculation.

236 Ibid.

237 According to the list updated on 10 May 2019, https://nacta.gov.pk/wp-
content/uploads/2017/08/Proscribed-OrganizationEng.pdf. However, founders and leaders of
Lashkar-e-Tayyiba and Jaish-e-Mohammed who are both on the UNSC Al-Qaeda/ISIL sanctions list
have not been arrested and prosecuted yet.

238 IKCCS, “Annual Human Rights Review 2018”, p.8.

239 Three militants, minor held hostage by ultras killed in encounters in J-K”, Press Trust of India, 22

March 2019. Available from https://www. business-standard.com/article/pti-stories/three-militants-

minor-held-hostage-by-ultras-killed-in-encounters-in-j-k-119032200434_1.html.

IND 8/2019, Mandates of the Special Rapporteur on extrajudicial, summary or arbitrary executions;

the Special Rapporteur on the right of everyone to the enjoyment of the highest attainable standard of

physical and mental health; the Special Rapporteur on torture and other cruel, inhuman or degrading

treatment of punishment, 18 March 2019, p. 1.

24 Ibid, p.4.

242 A/72/865-S/2018/465, para 218.

443 “They joined militancy together, died together”, Greater Kashmir, 10 December 2018. Available
from https://www. greaterkashmir.com/news/front-page/they-joined-militancy-together-died-
together/305641 html.

244 Ibid.

45 ASARC/39/41, Cooperation with the United Nations, its representatives and mechanisms in the field
of human right, Report of the Secretary General, 13 August 2018, para 24. Available from
http://ap.ohchr.org/documents/dpage_e.aspx?si=A/HRC/39/4 1.

246 Thid.

240

31

 
 

Case 4:19-cv-035

 

Document 1 Filed on 09/19/19 oOo Page 62 of 73

137. Amidst rising tensions in August 2018, an armed group abducted 11 people closely
related to Jammu and Kashmir Police personnel from various parts of the Kashmir Valley
and released them unhurt a few days later.**” The abductions were reportedly a retaliation for
the harassment faced by the families of armed group members.?

 

138. Armed groups were reportedly responsible for attacks on persons affiliated or
associated with political organizations in Jammu and Kashmir including the killing of at least
six political party workers and a separatist leader. In the lead up to the local body elections
scheduled for October 2018, armed groups threatened Kashmiris against participating in the
elections and warned of “dire consequences” if those running for elections did not
immediately withdraw their nomination papers and publicly apologised for their actions.?”

 

139. While armed groups have sporadically threatened political workers in previous
elections, the number of attacks in 2018 is amongst the highest in recent times. Jammu and
Kashmir Police blamed unnamed armed groups for abducting and killing a political activist
of the Bharatiya Janata Party in Pulwama district on 22 August 2018.*°° Authorities accused
unnamed armed groups for the killing of two political activists from the Jammu and Kashmir
National Conference in Srinagar on 5 October 2018.75! A member of the Jammu and Kashmir
People’s Democratic Party was shot dead by suspected armed group members in Srinagar on
29 October 2018.7>? On 1 November 2018, the Jammu and Kashmir state secretary of the BJP
and his brother were shot dead by suspected armed group members in the Kishtwar district
of Jammu region.2> Police blamed armed groups for killing BJP’s youth wing activist in
Shopian district on 3 November 2018.7 A person associated with the separatist groups
Tehreek-e-Hurriyat?®> was shot dead by unknown gunmen inside his house in Anantnag
district on 20 November 2018.*°° A political worker with the Janata Dal (United) party
narrowly escaped an attack by unidentified gunmen in Srinagar on 28 November 2018.°7

140. The 14 February 2019 suicide bombing on Indian security forces in Pulwama was
claimed by Jaish-e-Mohammed.?** While India blamed Pakistan for continuing to support the
group’s activities, Pakistan denied the allegations and asked India to provide “actionable
evidence” about the involvement of any Pakistani national. Pakistan Foreign Minister Shah

247 “Militants release all abducted kin of Kashmir policemen,” Press Trust of India, 31 August 2018.
Available from https://www. tribuneindia.com/news/jammu-kashmir/militants-release-all-abducted-
kin-of-kashmir-policemen/645634 html.

248 Ibid.

249 Videos of Lashkar-e-Tayyiba and Hizbul Mujahideen leaders issuing threats ahead of Jammu and
Kashmir urban body elections. (Available from https://www. youtube.com/watch? v=dMMCR7517Lo;
https://www. youtube.com/watch?time_continue=8& v=mA fz7zbud9A,
https://www. youtube.com/watch? v=AsU08-auV_1)

20 “Three policemen, BJP activist killed in Kashmir on Eid”, Press Trust of India, 22 August 2018.
Available from https:/Aimesofindia.indiatimes.com/india/two-policemen-bjp-activist-killed-in-
kashmir-on-eid/articleshow/65505 15 cms.

251 “Gunmen shoot and kill 2 Kashmir activists of pro-India party”, Associated Press. 5 October 2018.
Available from https://www.apnews.cony 1938047823 1445da02128bf496d5eae.

252 “Political parties condemn killing of SI and PDP worker in Kashmir”, Press Trust of India, 29

October 2018. Available from https://indianexpress.com/article/india/political-parties-condemn-

killing-of-pdp-worker-kashmir-5424187/.

“J&K BJP leader's killing: Situation in curfew-bound areas remain tense”, Press Trust of India, 2

November 2018. Available from https://www.theweek.in/news/india/20 18/1 1/02/)K-BJP-leader-

killing-Situation-in-curfew-bound-areas-remain-tense.html.

“BJP youth wing leader killed by terrorists in Jammu and Kashmir”, Press Trust of India, 3

November 2018. Available from https://www.ndtv.com/srinagar-news/bjp-youth-wing-leader-killed-

by-terrorists-in-jammu-and-kashmir-1770534.

Tehreek-e-Hurriyat is a separatist political party led by Syed Ali Shah Geelani.

“Jammu and Kashmir: Hurriyat leader Hafizullah Mir shot dead in Anantnag”, Press Trust of India,

20 November 2018. Available from https://scroll.in/latest/902798/jammu-and-kashmir-hurriyat-

leader-hafizullah-mir-shot-dead-in-anantnag-say-reports.

“Unidentified gunmen open fire on vehicle carrying JD (U) leader”, Press Trust of India, 28

November 2018. Available from http://www.newindianexpress.com/nation/20 | 8/nov/28/unidentified-

gunmen-open-fire-on-vehicle-carrying-jd-u-leader- 1904445 html.

258 “Profile: What is Jaish-e-Muhammad?”, Al Jazeera, 15 February 2019.

253

254

 

255
256

257

32
 

Case *19-cv 0S gm Document 1 Filed on 09/19/19 ig@®XSD Page 63 of 73

Mehmood Qureshi told an international news organization that Jaish-e-Mohammed founder
Mohammad Masood Azhar is present in Pakistan and if India provides strong evidence then
they will arrest him in accordance with applicable legal processes. However, a
spokesperson for the Pakistan Army denied that Jaish-e-Mohammed “exists formally” in
Pakistan.?©

141. On 1 May 2019, the United Nations Security Council Da’esh and Al-Qaida Sanctions
Committee announced that it had added Mohammad Masood Azhar to its list of individuals
or entities subject to the assets freeze, travel ban and arms embargo.”*'

142. On 21 February 2019, Pakistan announced that it was listing Jamaat ud Dawa and its
charity wing Falah-i-Insaniyat Foundation as proscribed organizations under Pakistan’s Anti-
Terrorism Act.*° On 5 March 2019, Pakistani authorities said Mufti Abdul Raoof and
Hamad Azhar — brother and son of Jaish-e-Mohammed founder Masood Azhar — have been
placed in “preventive detention” until India provides proof of their criminal activities.**? The
Interior Ministry representatives stated that if they find no proof they would release Mufti
Abdul Raoof and Hamad Azhar from detention.*&4 On 28 March 2019, Pakistan rejected the
Indian dossier detailing proof of Jaish-e-Mohammed’s complicity in the Pulwama attack.?®

143. Pakistan-based armed groups that operate mostly in Indian-Administered Kashmir
have also been accused of harassing and threatening nationalist and pro-independence
political workers in Pakistan-Administered Kashmir.?©

144. On2 August 2018, unknown armed group members attacked and burned down at least
12 schools in Gilgit-Baltistan’s Diamer district.2*7 At least half were girls’ schools.

145. On 22 February 2019, the Financial Action Task Force (FATF), an inter-governmental
organization that monitors money laundering and terrorist financing, said Pakistan had made
a “high-level political commitment” to work with FATF “to address its strategic counter-
terrorist financing-related deficiencies”.*®? However, FATF added that Pakistan “does not
demonstrate a proper understanding of the TF [terror financing] risks posed by Da’esh, AQ
[Al Qaeda], JuD [Jamaat ud Dawa], FiF [Falah-i-Insaniyat Foundation], LeT [Lashkar e
Tayyiba], JeM [Jaish-e-Mohammed], HQN [Haqqani Network], and persons affiliated with
the Taliban.”?”° It urged Pakistan to address its “strategic deficiencies” and complete its
action plan.?”

259 “Pakistan FM: Pakistan never wants to escalate”, 28 February 2019. Available from

hetps://edition.cnn.com/videos/tv/2019/02/28/amanpour-shah-mehmood-qureshi.cnn.

“Instead of accusing, world should assist Pakistan in fight against terrorism”, 6 March 2019.

Available from https://www.dawn.com/news/146798 1. (Video available from

https://www. youtube.com/watch?v=fRZg ligCjcE)

Security Council ISIL (Da'esh) Al-Qaida Sanctions Committee, 1 May 2019. Available from

https://www.un.org/press/en/2019/sc13798.doc.htm.

Pakistan, National Counter Terrorism Authority. Available from https://nacta.gov.pk/wp-

content/uploads/2018/12/Proscribed-OrganizationEng. pdf.

Pakistan Ministry of Interior press conference, 5 March 2019. Available from

https://www. youtube.com/watch?v=ByOOZGRJo7E.

264 Ibid.

265 Pakistan, Ministry of Foreign Affairs, Press Briefing, 28 March 2019. Available from
http:/Awww. mo fa. gov.pk/pr-details. php.

266 PI17.

267 HRW, “World Report 2019: Pakistan”. Available from https://www.hrw.org/world-
report/2019/country-chapters/pakistan.

268 Thid.

269 Financial Action Task Force, “Improving Global AML/CFT Compliance: On-going Process”, 22
February 2019. Available from http://www. fatf-gafi.org/countries/a-c/bahamas/documents/fatf-
compliance-february-20 19. htmi#Pakistan.

270 Ibid.

2) Ibid.

260

26

262

263

33
Case 1S Cv OS Document 1 Filed on 09/19/19 oo Page 64 of 73

VII. Human Rights Violations in Pakistan-Administered Kashmir

A. Constitutional and legal structures impacting the enjoyment of human
rights

146. Pakistan-Administered Kashmir comprises two administrative regions: Azad Jammu
and Kashmir (AJK) and Gilgit-Baltistan (G-B). In the June 2018 report, OHCHR noted that,
the human rights violations in Pakistan-Administered Kashmir are of a different calibre or
magnitude and of a more structural nature than those in Indian-Administered Kashmir.
OHCHR made several recommendations to the Pakistani authorities to address these issues.
In its response to OHCHR’s observations in the June 2018 report, the Government of
Pakistan maintained that the constitutional and legal structures of Azad Jammu and Kashmir
and Gilgit-Baltistan adequately protect the rights of its citizens. However, OHCHR’s
monitoring and analysis found that these concerns remain. Both regions introduced
constitutional changes, but failed to address the main elements that restrict the full enjoyment
of all human rights for people living in these regions.

147. The Azad Jammu and Kashmir Legislative Assembly passed the 13" amendment to
its Interim Constitution on 2 June 2018 altering the Kashmir Council’s role to an advisory
one.?”? While Pakistani authorities said the amended Interim Constitution will “empower the
AJK legislative assembly”,?” India protested the move.2”* Azad Jammu and Kashmir
political leaders suggested that by changing the role of the Kashmir Council to an advisory
body, more powers had been shifted to the Azad Jammu and Kashmir Legislative Assembly
and the Government of Azad Jammu and Kashmir. The Kashmir Council, dominated by
Pakistani federal authorities, was vested with wide-ranging powers, including the authority
to appoint and dismiss judges of the superior courts in Azad Jammu and Kashmir and to
appoint the Chief Election Commissioner.?”> However, the 13" amendment actually
transferred the Kashmir Council’s powers to the Prime Minister of Pakistan.?”

148. On 22 May 2018, the Government of Gilgit-Baltistan promulgated the Government
of Gilgit-Baltistan Order 2018 to replace the Gilgit-Baltistan (Empowerment and Self-
Governance) Order 2009. The promulgation was met with widespread protests in Gilgit-
Baltistan including by mainstream political parties, pro-independence groups and civil
society organizations with demands for full democratic rights and representation.?”” On 20
June 2018, the Supreme Appellate Court of Gilgit-Baltistan suspended the new order.?”* On
17 January 2019, the Supreme Court of Pakistan restored the Gilgit-Baltistan Order 2018,
warned Pakistani authorities against changing the status of Gilgit-Baltistan until a referendum

272, Government of Azad Jammu and Kashmir, “Azad Jammu and Kashmir Interim Constitution

(Thirteenth Amendment) Act, 2018”, 2 June 2018. Available from

http://www. ajkassembly.gok.pk/Notification%20Pdf%20 1 3th%20C onstitutional%20 Amendment%20

02-06-2018(1).pdf.

“13th amendment in interim constitution will empower AJKLA: Farhat”, Radio Pakistan, 5 July

2018. Available from http://www.radio.gov.pk/05-07-2018/13th-amendment-in-interim-constitution-

will-empower-ajkla-farhat.

India, Ministry of External Affairs, India protests to Pakistan against so-called "Azad Jammu and

Kashmir Interim Constitution (13th Amendment) Act 2018", 11 June 2018. Available from

https://mea. gov.in/press-

releases.htm?dtl/29972/India+protests+to+Pakistan+against+socalled+Azad+Jammu+and+K ashmir+!

nterim+Constitutiont+ 13thtAmendment+Act+2018.

Austrian Centre for Country of Origin & Asylum Research and Documentation, “Pakistan-

administered Kashmir (Azad Kashmir and Gilgit-Baltistan)”, 7 May 2012, p. 10. Available from

https://www.ecoi.net/en/file/ocal/1028814/90_1337596756_accord-pakistan-20120507-kashmir.pdf.

276 “Who rules Azad Jammu and Kashmir”, The Friday Times, 17 August 2018. Available from

https://www. thefridaytimes.com/who-rules-azad-jammu-and-kashmir/.

International Crisis Group (ICG), “China-Pakistan Economic Corridor: Opportunities and Risks”, 29

June 2018, p. 16. Available from https://www.crisisgroup.org/asia/south-asia/pakistan/297-china-

pakistan-economic-corridor-opportunities-and-risks.

278 “Appellate court suspended 2018 order,” Dawn, 21 June 2018. Available from
https://www.dawn.com/news/14 15071.

273

274

275

277

34
Case 1S CV OSS Document 1 Filed on 09/19/19 ge Page 65 of 73

was conducted and extended its own powers over the region.?” After the Supreme Court
judgement, Pakistan’s Ministry of Kashmir Affairs and Gilgit-Baltistan introduced a new
document titled Gilgit-Baltistan Governance Reforms, 2019.78° This document is identical to
the Government of Gilgit-Baltistan Order 2018.

149. Unlike Azad Jammu and Kashmir and Indian-Administered Kashmir, Gilgit-Baltistan
does not have a law that reserves the right to own land only to its permanent residents.?*!

150. Pakistan’s National Commission for Human Rights does not have any jurisdiction
over Azad Jammu and Kashmir, but exercises direct jurisdiction over Gilgit-Baltistan.

B. Restrictions on the rights to freedom of expression and association

151. In the June 2018 report, OHCHR highlighted that the Interim Constitution of Azad
Jammu and Kashmir places several restrictions on anyone criticizing the region’s accession
to Pakistan,?** in contravention of Pakistan’s commitments to uphold the rights to freedoms
of expression and opinion, assembly and association.2% OQHCHR recommended that
Pakistani and Azad Jammu and Kashmir authorities bring these laws into compliance with
international human rights standards.7*4 However, the amended Interim Constitution of 2018
has retained the clauses that directly contravene international human rights law. It explicitly
continues to state, “[N]o person or political party in Azad Jammu and Kashmir shall be
permitted to propagate against, or take part in activities prejudicial or detrimental to, the
ideology of the State’s accession to Pakistan.”?85

152. Azad Jammu and Kashmir’s electoral law has not been amended, and it continues to
disqualify anyone running for elected office who does not sign a declaration that says, “[T]
have consented to the above nomination and that [ am not subject to any disqualification for
being, or being elected as a member of the Legislative Assembly and in particular I solemnly
declare that I believe in the Ideology of Pakistan, the Ideology of State’s Accession to
Pakistan and the integrity and sovereignty of Pakistan.”%

153. Authorities in Gilgit-Baltistan also failed to amend similar provisions in the region’s
governance rules that restrict the rights to freedoms of expression and opinion, assembly and
association. The Government of Gilgit-Baltistan Order 2018 and the updated Gilgit-Baltistan
Governance Reforms, 2019 retain the same language limiting freedom of association from
the Gilgit-Baltistan Empowerment and Self-Governance Order 2009.7*? The Gilgit-Baltistan
Governance Reforms, 2019 states, “[NJo person or political party in the area comprising
Gilgit-Baltistan shall propagate against, or take part in activities prejudicial or detrimental to
the ideology of Pakistan.”?8*

154. A prominent Pakistani NGO criticised the Government of Gilgit-Baltistan Order 2018
for failing to protect the fundamental freedoms of the people of Gilgit-Baltistan.*® The
Human Rights Commission of Pakistan (HRCP) said, “{IJn claiming to grant the people of

 

27) “Top court's powers extended to Gilgit-Baltistan, rules Supreme Court”, Dawn, 17 January

2019. Available from https://www.dawn.com/news/1458 109.
280 Government of Pakistan, “Gilgit-Baltistan Governance Reforms, 2019”, January 2019. Available
from http://www.supremecourt. gov.pk/web/user_files/File/Const.P._50_2018.pdf.
G-B’s state subject rule was abolished by Government of Pakistan in 1974.
282 Article 7(2), Azad Jammu and Kashmir Interim Constitution Act, 1974.
283, OHCHR, “Report on the situation of human rights in Kashmir’, para 147.
284 Ibid. p.49.
285 Government of Azad Jammu and Kashmir, “Azad Jammu and Kashmir Interim Constitution
(Thirteenth Amendment) Act, 2018”, p.i1.
Government of Azad Jammu and Kashmu, “The Azad Jammu and Kashmir Legislative Assembly
(Elections) Rules, 1970”, p 226. Available from https://ec.gok.pk.
Goverment of Gilgit-Baltistan, Gilgit-Baltistan (Empowerment and Self-Governance) Order 2009,
Article 9(2).
Government of Pakistan, “Gilgit-Baltistan Governance Reforms, 2019”, p.8.
Human Rights Commission of Pakistan (HRCP), “GB reforms leave its people lesser citizens”, 24
May 2018. Available from http://hrcp-web.org/hrcpweb/gb-reforms-leave-its-people-lesser-citizens/.

28

No

 

286

287

288
289

35
Case 180-08 9% Document 1 Filed on 09/19/19 oo Page 66 of 73

({Gilgit-Baltistan] their fundamental freedoms, the [Gilgit-Baltistan] Order has clipped their
right to freedom of association and expression. It has denied any Gilgit-Baltistani the right to
become a chief judge of the Supreme Appellate Court or to have any say in internal security.
Above all, it has disregarded people’s needs despite continual public pressure in [Gilgit-
Baltistan] to address their problems fairly and in accordance with local aspirations.”?”

155. After the Supreme Court of Pakistan restored the Government of Gilgit-Baltistan
Order 2018 in January 2019, the HRCP called on Pakistan’s President to delay the
enforcement of the order “pending necessary consultations with the people of Gilgit-
Baltistan”.*°! In a letter sent to Pakistan President Arif Alvi, the HRCP reiterated its earlier
observation that “the Government of Gilgit-Baltistan Order 2018 was a step backwards as
compared to the previous order issued in 2009, i.e. the Gilgit-Baltistan (Empowerment and
Self-Governance) Order 2009. The democratically minded people of Gilgit-Baltistan have
long been fighting for the recognition of their fundamental rights.”?°

156. Members of nationalist and pro-independence political parties?” claim that they
regularly face threats, intimidation and even arrests for their political activities from local
authorities or intelligence agencies.?™ They said often threats are also directed at their family
members including children.*% Such intense pressure has reportedly forced many to either
flee Pakistan and continue their political activities in exile or stop them completely.?°°

157. In November 2018, 19 activists of the Jammu and Kashmir Liberation Front were
charged with “treason” for organising a rally in Kotli area of Azad Jammu and Kashmir.?°
Protesters raised slogans that called on India and Pakistan to demilitarize and leave
Kashmir.28 On 15 March 2019, 30 members of the Jammu Kashmir National Students
Federation were arbitrarily detained by Pakistani law enforcement agencies while protesting
at the Rawalpindi Press Club in Rawalpindi.?”? The Jammu Kashmir National Students
Federation members were reportedly demanding Kashmiri independence from Pakistan.
They were held incommunicado before being released on 20 March 2019°° after a court
intervention.*” The Jammu Kashmir National Students Federation allege that the Pakistani
authorities did not release their former president, Sardar Talah, who was also detained at the
same venue on 15 March 2019 and have expressed concerns for his well-being >?

158. While the 13" amendment has reportedly transferred most powers to the Azad Jammu
and Kashmir Assembly, media owners in the region still have to obtain permission to publish
from the Kashmir Council and the Ministry of Kashmir Affairs.*°

159. According to journalists working in Azad Jammu and Kashmir and Gilgit-Baltistan,
media houses continue to practice self-censorship as a means of avoiding harassment from

20 HRCP, “GB reforms leave its people lesser citizens”, 24 May 2018. Available from http://hrep-

web.org/hrcpweb/gb-reforms-leave-its-people-lesser-citizens/.

2°! HRCP, “HRCP calls for delaying enforcement of new GB order”, 23 January 2019. Available from
http://hrcp-web.org/hrcpweb/hrep-calls-for-delaying-en forcement-of-new-gb-order’.

22 Tid.

293, Nationalist and pro-independence parties in Pakistan-Administered Kashmir include groups that
oppose union with Pakistan and demand an independent Kashmir.

294 1210; P117; P107.

2° Thid.

296 Ibid.

27 P1117.

2% Ibid.

299 Jammu Kashmir National Students Federation (JKNSF) Twitter statement, 20 March 2019. Available
from https://twitter.com/JammuNational/status/1 1082594236 19825664; OHCHR verified the
detention of around 30 JKNSF activists through two other independent sources.

300 P117; L210.

301 JKNSF Twitter statement, 20 March 2019. Available from
https://twitter.com/JammuNational/status/1 108265077738749952.

302. JKNSF Twitter statement, 20 March 2019. Available from
https://twitter.com/JammuNational/status/1 10829627859 1574017.

383 United States State Department, “Pakistan 2018 Human Rights Report”, p. 22. Available from
https://www.state.gov/documents/organization/289500. pdf.

36
Case 1S Cv OS Document 1 Filed on 09/19/19 ‘oe Page 67 of 73

security agencies and not losing government advertisements, which are the main source of
revenue. *°4 Journalists claim local administrators use the advertisement revenue as a “carrot
and stick” policy with media owners in order to get favourable news published, reduce
coverage of their political opponents and censor any criticism of Pakistan by political groups
or civil society members.2°

160. Journalists in Pakistan-Administered Kashmir continue to face threats and harassment
in the course of carrying out their professional duties. According to the Committee to Protect
Journalists (CPJ), an anti-terrorism court in Gilgit-Baltistan sentenced journalist Shabbir
Siham in absentia to 22 years in prison and fined him 500,000 Pakistani Rupees (USD 4,300)
on charges of defamation, criminal intimidation, committing acts of terrorism, and
absconding from court proceedings.°% Shabbir Siham was accused of “fabrication and
extorting a regional minister in violation of Pakistan's Anti-Terrorism Act, after he wrote an
article for the Daily Times newspaper accusing legislators from Gilgit-Baltistan of
involvement in human trafficking and prostitution.”°°’ Shabbir Siham told CPJ that he did
not appear before the court due to security concerns.*°*

161. On 21 November 2018, Gilgit-Baltistan authorities arrested journalist Muhammad
Qasim Qasimi after he engaged in a verbal argument with a local police official.5° The
newspaper that he worked for reported that he may have been arrested to prevent the
publication of his story on a corruption scandal in the local government.>"* According to CPJ,
Qasimi has been charged with “criminal intimidation, intentional insult with intent to provoke
breach of peace, defamation, threat of injury to public servant, and obstructing a public
servant in discharge of public functions.”3"!

162. According to the International Crisis Group (ICG), Pakistani intelligence officials
have also warned journalists in Gilgit-Baltistan against criticising the China-Pakistan
Economic Corridor projects.3!?

C. Business and human rights

163. Several major projects have been proposed in Gilgit-Baltistan under the China-
Pakistan Economic Corridor (CPEC), which is seen as a major infrastructure development
boost for the region. While CPEC has raised expectations of bringing development to an
impoverished region, civil society groups say the initial optimism has been replaced by
disappointment and a sense of outrage?

164. According to ICG, the people of Gilgit-Baltistan are resentful because they feel CPEC
projects were “designed and implemented without their input’?!* and “will be of little benefit
to them”.?!5 Environmental activists and local communities have also raised concerns about
the ecological impact of largescale infrastructure projects.>!® Locals believe most CPEC jobs
would go to outsiders from Pakistani provinces and they fear this “could also affect Gilgit-

Baltistan’s delicate Sunni-Shia demographic balance.”?'? ICG concludes, “the state’s

304 P107; J79; PLL7; J93.

303 Ibid.

3% CPJ, “Pakistani journalist appeals 22-year sentence on terrorism, defamation charges”, 10 May 2018.
Available from https://cpj.org/2018/05/pakistani-journalist-appeals-22-year-sentence-on-t.php.

307 Tid.

308 Thid.

309 CPJ Index, Muhammad Qasim Qasimi, 21 November 2018. Available from
https://cpj.org/data/people/muhammad-qasim-qasimi/index. php.

39 Ibid.

311 CPJ Index, Muhammad Qasim Qasimi, 21 November 2018.

322 ICG, “China-Pakistan Economic Corridor: Opportunities and Risks”, p. 15; R22.

313 ICG, “China-Pakistan Economic Corridor: Opportunities and Risks”, p. 15.

314 Ibid.

35 Tbid.

316 [bid.

317 Ibid.

37
Case TSN OS Document 1 Filed on 09/19/19 oe Page 68 of 73

response to local dissent and alienation has been an overbearing security presence, marked
by army checkpoints, intimidation and harassment of local residents, and crackdowns on anti-
CPEC protest.”?!8

165. The fashion in which the CPEC projects are being implemented raises issues in
relation to the enjoyment of rights enshrined in the International Covenant on Civil and
Political Rights and the International Covenant on Economic, Social and Cultural Rights, to
which Pakistan is State party. In addition, according to the United Nations Guiding
Principles on Business and Human Rights, “business enterprises have an independent
responsibility to respect human rights and that in order to do so they are required to exercise
human rights due diligence.”>'? It defines human rights due diligence as “processes that all
business enterprises should undertake to identify, prevent, mitigate and account for how they
address potential and actual impacts on human rights caused by or contributed to through
their own activities, or directly linked to their operations, products or services by their
business relationships.”>° The first pillar of the Guiding Principles highlights the state’s duty
to protect against “human rights abuse within their territory and/or jurisdiction by third
parties, including business enterprises.”°?! This, the Guiding Principles say, requires taking
appropriate steps to prevent, investigate, punish and redress such abuse through effective
policies, legislation, regulations and adjudication.

166. Akey concern in both Azad Jammu and Kashmir and Gilgit-Baltistan is that the local
communities do not control natural resources of the territories as these are controlled by
Pakistani federal agencies.>** Political leaders and activists feel their natural resources are
exploited for the benefit of Pakistan while the people of Azad Jammu and Kashmir and
Gilgit-Baltistan continue to remain largely impoverished?

D. Impact of counter-terrorism on human rights

167. Authorities in Gilgit-Baltistan continue to use the Anti-Terrorism Act 1997 (ATA) to
target political activists, human rights defenders and student protesters.**4 As noted in the
June 2018 OHCHR report, the ATA is a Pakistani law misused by Gilgit-Baltistan authorities
especially after the introduction of Pakistan’s National Action Plan for countering terrorism
and extremism in December 2014. The report also indicated concerns raised by the Human
Rights Committee and the Committee against Torture.

168. Prominent political activist Baba Jan and 11 other protesters who were prosecuted
under ATA for their environmental activism in September 2011 are serving a prison sentence
of 40 years and activists believe they have only narrow legal recourse available to challenge
false charges against them.°”6

169. Authorities in Gilgit-Baltistan frequently clamp down on any anti-CPEC dissent with
the ATA and the 2016 cybercrimes law.??’ Anyone who protests or criticises CPEC is termed

318 1CG and World Economic Forum, “Opportunities and risks — the China-Pakistan trade corridor”, 3

July 2018. Available from https://www. weforum.org/agenda/2018/07/opportunities-and-risks-the-

china-pakistan-economic-corridor/.

A/73/163, Working Group on the issue of human rights and transnational corporations and other

business enterprises, 16 July 2018, para 2. Available from

http://ap.ohchr.org/documents/dpage_e.aspx?si=A/73/163.

320 Ibid.

321 United Nations Guiding Principles on Business and Human Rights, p. 3. Available from
hitps://www.ohchr.org/documents/publications/GuidingprinciplesBusinesshr_eN.pdf.

322 P117; P107; L210; P98.

323 ibid.

324 1310; P107; 378.

325 OHCHR, “Report on the situation of human rights in Kashmir”, para. 156.

326 1.210; P107, J78.

327 ICG, “China-Pakistan Economic Corridor: Opportunities and Risks”, p. 15; R22; P107.

319

38
 

328

330

33
332
333

334
335

336

Document 1 Filed on 09/19/19 oe Page 69 of 73

as “anti-national and anti-people”.*?® Moreover, authorities often accuse critics of being
Indian spies in order to delegitimize their concerns and protests. *?°

170. In a joint communication to the Government of Pakistan, a group of Special
Procedures mandate holders observed, “[I]t appears that ATA has effectively created a
parallel system of unique and exceptional procedures from arrest to custody, detention,
prosecution, and sentencing of terrorism suspects by authorizing measures such as the denial
of bail, enhanced police powers, arrest without warrant, and extended remand of suspects for
up to 30 days, thereby increasing the risk of torture as a means of extracting confessions in
police or other law-enforcement’s or security forces’ custody.”>°°

Restrictions on the freedom of religion or belief

{71. Inthe June 2018 report, OHCHR drew attention to the provision in Azad Jammu and
Kashmir’s Interim Constitution that, similar to Pakistan’s Constitution, defines who is a real
“Muslim” and uses this definition to discriminate against the minority Ahmadiyya
community.?! The amended Interim Constitution of 2018 has made no changes to this
discriminatory provision.

172. Human rights lawyers and activists informed OHCHR that Pakistan’s blasphemy
provisions*® continue to be in force in Azad Jammu and Kashmir and Gilgit-Baltistan.>*4
These provisions have been criticized by several United Nations Treaty Bodies and Special
Procedures mandate holders for violating a range of international human rights principles and
emboldening instigation of violence against religious minorities.>*°

Enforced or involuntary disappearances

173. OHCHR has received credible information of enforced disappearances of people from
Pakistan-Administered Kashmir including those who were held in secret detention and those
whose fate and whereabouts continue to remain unknown.**° The people subjected to
enforced or involuntary disappearances included men working with Pakistani security forces
or those who were allegedly previously associated with armed groups that operate in Indian-
Administered Kashmir. Some cases of alleged enforced disappearances have also been

R22; P107; J78.

ICG, “China-Pakistan Economic Corridor: Opportunities and Risks”, p. 15.

Joint Communication, Mandates of the Working Group on Arbitrary Detention; the Special
Rapporteur on extrajudicial, summary or arbitrary executions; the Special Rapporteur on the
promotion and protection of human rights and fundamental freedoms while countering terrorism and
the Special Rapporteur on torture and other cruel, inhuman or degrading treatment or punishment (AL
PAK 6/2018), 24 October 2018, p.1. Available from
https://spcommreports.ohchr.org/TMResultsBase/DownLoadPublicCommunicationFile?gId=24 140.
OHCHR, “Report on the situation of human rights in Kashmir”, para 160.

Government of Pakistan, “Gilgit-Baltistan Governance Reforms, 2019”.

Chapter 15 of Pakistan Penal Code deals with “offences relating to religion” provides the legal basis
action against blasphemy. Section 295-C provides life sentence or the death penalty for anyone using
derogatory remarks against the Holy Prophet. Section 298-B and 298-C outline the Islamic religious
activities that cannot be undertaken by groups described as Ahmadiyya, Quadiani or Lahori group;
Pakistan, Penal Code [Pakistan], Act No. XLV, 6 October 1860. Available from

http://www. refworld. org/docid/48523 1942. html.

L210; P107.

Blasphemy laws violate freedom of religion and belief, freedom of expression, right to equality, right
to life. A/72/365, Interim report of Special Rapporteur on freedom of religion or belief Ahmed
Shaheed, 28 August 2017; A/HRC/37/49, Report of the Special Rapporteur on freedom of religion or
belief Ahmed Shaheed, 28 February 2018; CCPR/C/PAK/CO/1, Human Rights Committee,
Concluding Observations on the initial report of Pakistan, 23 August 2017.

H67; H49.

39
 

Document 1 Filed on 09/19/19 i a Page 70 of 73

reported from areas close to the Line of Control that are under the control of Pakistani armed
forces?”

174. In almost all cases brought to OHCHR’s attention, victim groups allege that Pakistani
intelligence agencies were responsible for the disappearances. *** There are fears that people
subjected to enforced disappearances from Pakistan-Administered Kashmir may have been
detained in any of the military-run internment centers*° in Pakistan.°*“°

175. The Human Rights Committee has stated that although the ICCPR does not explicitly
use the term “enforced disappearance” as such, enforced disappearance constitutes a unique
and integrated series of acts that represent continuing violation of various rights recognized
in the Covenant, including right to life and the prohibition of torture or cruel, inhuman or
degrading treatment or punishment.”

176. In April 2017, the Committee against Torture expressed concern at “very broad
powers given to the Army to detain people suspected of involvement in terrorist activities
without charge or judicial supervision in internment centres under the Actions (in Aid of
Civil Power) Regulation, 2011 (arts. 2 and 15).’34? It recommended Pakistan “[r]epeal or
amend the Actions (in Aid of Civil Power) Regulation, 2011 in order to remove the power of
the military to establish internment centres” and “ensure that no one is held in secret or
incommunicado detention anywhere in the territory of the State party, as detaining
individuals in such conditions constitutes per se a violation of the Convention.”>

177. The Human Rights Committee has also expressed these internment centres and the
“allegedly high number of persons held in secret detention under the Regulation (Actions (in
Aid of Civil Power) Regulation, 2011)”.>44 The Committee welcomed the establishment of
Pakistan’s Commission of Inquiry on Enforced Disappearances and expressed concerns
about “the insufficient power and resources allocated to the Commission; the non-compliance
with the Commission’s orders by the relevant authorities; and the high number of cases
brought before the Commission that remain unresolved, with no criminal proceedings
brought against perpetrators (arts. 2, 6, 7, 9, 14 and 16),345

178. In May 2018, the Government of Pakistan advised the Supreme Court of Pakistan that
1,330 people were being held in various internment camps and that it required more time to
furnish the Court with details of the legal proceedings against them.**°

179. OHCHR has been informed that there are likely several other cases of enforced or
involuntary disappearances in Pakistan-Administered Kashmir but they do not get reported
like in rest of Pakistan due to the lack of independent media or independent human rights
groups working in these areas.?4”

337 P17; L210.

338 H67; H49; P117.

According to Amnesty International, in Pakistan an interment center is “any acknowledged detention

centre administered under the Actions (in Aid of Civil Power) Regulations 2011 (AACPR) where it is

defined as ‘any compound, house, building, facility or any temporary or permanent structure that is

notified by the Provincial Government to serve as premises where persons are intemed’.” (See

Amnesty International, “The Hands of Cruelty: Abuses by Armed Forces and Taliban in Pakistan’s

Tribal Areas”, 2012, p.6. Available from

https://www.amnesty.nl/content/uploads/2016/11/p4026_end_impunity_in_tribal_areas.pdf)

340 -H67.

31 See, for instance, Human Rights Committee’s Views concerning Communication No. 2164/2012,
Sabita Basnet v. Nepal, para. 10.4, and General Comment No. 36, para 58.

342 CAT/C/PAK/CO/1 para 12.

343 Tid, para 13(c).

344 CCPR/C/PAK/CO/1, para 19.

343 Ibid.

346 “] 330 people sent to internment centers, SC told”, Dawn, 3 May 2018. Available from
https://www.dawn.com/news/ 1405306.

347 67.

40
Case 18 0-089 Document 1 Filed on 09/19/19 o~ Page 71 of 73

180. The United Nations Working Group on Enforced or Involuntary Disappearances has
received at least one case of a Pakistani national disappeared from Azad Jammu and Kashmir
and a permanent resident of Gilgit-Baltistan disappeared from Pakistan.

VIII. Conclusions and recommendations

181. This report highlights serious human rights violations and patterns of impunity
in Indian-Administered Kashmir and significant human rights concerns witnessed in
Pakistan-Administered Kashmir. As stated in OHCHR’s June 2018 report, there
remains an urgent need to address past and ongoing human rights violations and to
deliver justice for all people in Kashmir.

182. Political tensions between India and Pakistan over Kashmir often result in the
increase of ceasefire violations along the Line of Control, including shelling and firing.
Ceasefire infringements in 2018 and 2019 resulted in the killing of civilians, destruction
of civilian property and displacement of people in both Indian-Administered Kashmir
and Pakistan-Administered Kashmir.>*

183. As neither the Governments of India nor of Pakistan have taken clear steps to
address and implement the recommendations made in OHCHR’s June 2018 report,
those recommendations are reiterated and restated in this report. Additional
recommendations are also addressed to the respective authorities for their
consideration.

OHCHR recommends:
To the Human Rights Council:

Consider the findings of this report, including the possible establishment of a
commission of inquiry to conduct a comprehensive independent international
investigation into allegations of human rights violations in Kashmir.

To the authorities in India:

(a) ‘Fully respect India’s international human rights law obligations in Indian-
Administered Kashmir,

(b) Urgently repeal the Armed Forces (Jammu and Kashmir) Special Powers Act,
1990; and, in the meantime, immediately remove the requirement for prior central
government permission to prosecute security forces personnel accused of human rights
violations in civilian courts;

(c) Establish independent, impartial and credible investigations to probe all civilian
killings which have occurred since July 2016, as well as obstruction of medical services
during the 2016 unrest, arson attacks against schools and incidents of excessive use of
force by security forces including serious injuries caused by the use of the pellet-firing
shotguns;

(d) Investigate all deaths that have occurred in the context of security operations in
Jammu and Kashmir following the guidelines laid down by the Supreme Court of India;

(e) ‘Investigate all cases of abuses committed by armed groups in Jammu and
Kashmir, including the killings of minority Kashmiri Hindus since the late 1980s;

(f) Provide reparations and rehabilitation to all individuals injured and the family
of those killed in the context of security operations;

(g) Investigate and prosecute all cases of sexual violence allegedly perpetrated by
state and non-state actors, and provide reparations to victims;

348 According to Pakistan’s Ministry of Foreign Affairs, 35 civilians were killed and 135 injured in 2018

(on Pakistan’s side of the Line of Control].” (Pakistan, Ministry of Foreign Affairs, Press Release, 3
November 2018. Available from http://mofa. gov.pk/pr-details. php).

41
 

Document 1 Filed on 09/19/19 o~° Page 72 of 73

(h) —_ Bring into compliance with international human rights standards all Indian laws
and standard operating procedures relating to the use of force by law enforcement and
security entities, particularly the use of firearms: immediately order the end of the use
of pellet-firing shotguns in Jammu and Kashmir for the purpose of crowd control;

(i) Amend the Jammu and Kashmir Public Safety Act, 1978 to ensure its compliance
with international human rights law;

i) Release or, if appropriate, charge under applicable criminal offences all those
held under administrative detention and ensure the full respect of standards of due
process and fair trial guaranteed under International law;

(k) Treat any person below the age of 18 who is arrested in a manner consistent with
the Convention on the Rights of the Child;

() Investigate all blanket bans or restrictions on access to the Internet and mobile
telephone networks that were imposed in 2016, and ensure that such restrictions are
not imposed in the future;

(m) End restrictions on the movement of journalists and arbitrary bans of the
publication of newspapers in Jammu and Kashmir.

(n) — Ensure independent, impartial and credible investigations into all unmarked
graves in the state of Jammu and Kashmir as directed by the State Human Rights
Commission; if necessary, seek assistance from the Government of India and /or the
international community. Expand the competence of the Jammu and Kashmir State
Human Rights Commission to investigate all human rights violations and abuses in the
state, including those allegedly committed by central security forces;

(o) Ensure people from Kashmir are not targeted or legally harassed in other parts
of India on the basis of their actual or presumed identity;

(p) Ratify the International Convention for the Protection of all Persons from
Enforced Disappearance, the Convention against Torture and Other Cruel, Inhuman
or Degrading Treatment or Punishment and its Optional Protocol,

(q) Introduce enabling domestic laws as recommended during India’s UPR in 2008,
2012 and 2017;

(r) In line with its standing invitation to the Special Procedures, accept the invitation
requests of the almost 20 mandates that have made such requests; in particular, accept
the request of the Working Group on Enforced or Involuntary Disappearances and
facilitate its visit to India, including to Jammu and Kashmir; and

(s) Fully respect the right of self-determination of the people of Kashmir as
protected under international law.

To the Government of Pakistan:

(a) Fully respect international human rights law obligations in Pakistan-
Administered Kashmir;

(b) End the misuse of anti-terror legislation to persecute those engaging in peaceful
political and civil activities and expressions of dissent, and amend the Anti-Terrorism
Act to bring it in line with international human rights standards, including by
incorporating human rights safeguards;

(c) Federal and local authorities should amend sections of the Interim Constitution
of Azad Jammu Kashmir and other relevant legislation that limit the rights to freedoms
of expression and opinion, and peaceful assembly and association;

(d) Immediately release from prison or house arrest any political activists,
journalists and other civil society actors who have been convicted for peacefully
expressing their opinions;

(e) Federal and local authorities should amend the constitutions of Azad Jammu and
Kashmir and Gilgit-Baltistan to end the criminalization of the Ahmadiyya Muslims and
to allow to them to freely and safely exercise their freedom of religion or belief;

42
iO

XSD_ Page 73 of 73

Case ESN OSS Document 1. Filed on 09/19/19 |

 

(f) Abolish blasphemy provisions in Azad Jammu Kashmir and Gilgit-Baltistan to
facilitate the enjoyment of freedom of religion and belief by all people;

(g) Ensure indigenous and local communities of Azad Jammu and Kashmir and
Gilgit-Baltistan are consulted and give their informed consent for the use of their land
or natural resources for any kind of non-local business activities;

(h) ‘Ratify the International Convention for the Protection of all Persons from
Enforced Disappearance, and its Optional Protocol to the Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment,

(i) Criminalize enforced disappearances in the penal code and reinforce the
capacities of the Pakistanis Inquiry Commission on Enforced Disappearances as
Pakistan had accepted in its UPR in 2013; and

dj) Fully respect the right of self-determination of the people of Kashmir as
protected under international law.

TV. Annex: Responses from concerned Member States

184. OHCHR shared the draft report with the Governments of India and of Pakistan on 12
June 2019 with a request to provide any factual comments by 17 June.

185. India did not make any request for or suggest any specific factual corrections to the
content of the report nor did it address any of the allegations contained in it. However, it
rejected the report on the basis it was “fallacious, tendentious and [politically] motivated” —
similar to its rejection of the first report on Kashmir issued in June 2018. India stated that the
report should focus on “cross-border terrorism” which it claimed was at the “heart of the
issue” claiming that OHCHR had overlooked this issue in the report. It added that the report
had ignored its “sustained and comprehensive socio-economic development efforts”. India
requested OHCHR not to publish the report.

 

 

186. Pakistan welcomed the report and provided “factual” comments which were
considered by OHCHR on the basis of merit. Many were requests for the removal or
amendment of sections of the report pertaining to Pakistan-Administered Kashmir on the
grounds that the information was not specific to Pakistan-Administered Kashmir but were
general human rights concerns affecting all of Pakistan. Pakistan also requested OHCHR to

include what is essentially political analysis and the historical background that was contained
in the first report.

43
